Exhibit 10.1

PURCHASE AGREEMENT

by and among

STEAMBOAT SKI & RESORT CORPORATION

AMERICAN SKIING COMPANY

STEAMBOAT ACQUISITION CORP.

and

WINTERGAMES HOLDINGS SARL

--------------------------------------------------------------------------------

December 18, 2006

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

 

 

CERTAIN DEFINITIONS

 

 

 

 

 

 

 

 

 

1.1

 

Certain Definitions

 

1

 

1.2

 

Other Capitalized Terms

 

10

 

 

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

 

 

CALCULATION OF PURCHASE PRICE AND PAYMENT

 

 

 

 

 

 

 

 

 

2.1

 

Sale and Purchase of Stock

 

11

 

2.2

 

Payment at the Closing

 

11

 

2.3

 

Income Adjustment and Working Capital Adjustments

 

12

 

 

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF

 

 

 

 

 

THE SELLERS

 

 

 

 

 

 

 

 

 

3.1

 

Organization and Qualification

 

14

 

3.2

 

Title to the Stock

 

15

 

3.3

 

Subsidiaries

 

15

 

3.4

 

Binding Obligation

 

15

 

3.5

 

No Default or Conflicts

 

16

 

3.6

 

No Governmental Authorization or Consent Required

 

16

 

3.7

 

Financial Statements

 

16

 

3.8

 

Powers of Attorney

 

17

 

3.9

 

Brokers

 

17

 

3.10

 

Compliance with Laws

 

17

 

3.11

 

Insurance

 

17

 

3.12

 

Litigation

 

18

 

3.13

 

Approvals

 

18

 

3.14

 

Labor Matters

 

18

 

3.15

 

Employee Benefit Plans

 

19

 

3.16

 

Real Property

 

22

 

3.17

 

Tax Matters

 

24

 

3.18

 

Contracts and Commitments

 

26

 

3.19

 

Environmental Matters

 

27

 

 

i


--------------------------------------------------------------------------------


 

3.20

 

Intellectual Property

 

28

 

3.21

 

Related Persons

 

29

 

3.22

 

Absence of Certain Changes

 

29

 

3.23

 

Water Rights

 

29

 

3.24

 

Airport

 

30

 

 

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND

 

 

 

 

 

WARRANTIES OF THE PURCHASERS

 

 

 

 

 

 

 

 

 

4.1

 

Organization of the Purchasers

 

30

 

4.2

 

Power and Authority

 

30

 

4.3

 

No Conflicts

 

30

 

4.4

 

Purchase for Investment

 

31

 

4.5

 

Litigation

 

31

 

4.6

 

Brokers

 

31

 

4.7

 

Availability of Funds

 

31

 

4.8

 

No Divestitures

 

31

 

 

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEES AND EMPLOYEE-RELATED MATTERS

 

 

 

 

 

 

 

 

 

5.1

 

Employment Matters

 

32

 

5.2

 

Benefit Plans

 

32

 

 

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

 

 

CLOSING

 

 

 

 

 

 

 

 

 

6.1

 

Closing Date

 

33

 

 

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

 

 

CONDITIONS TO OBLIGATIONS OF

 

 

 

 

 

THE PURCHASERS TO CONSUMMATE THE TRANSACTION

 

 

 

 

 

 

 

 

 

7.1

 

Representations and Warranties; Compliance with Covenants

 

33

 

7.2

 

No Material Adverse Effect

 

33

 

7.3

 

No Injunction

 

34

 

7.4

 

Approvals

 

34

 

7.5

 

Release of Liens

 

34

 

7.6

 

Assignment

 

34

 

7.7

 

Related Documents

 

34

 

7.8

 

FIRPTA

 

34

 

 

ii


--------------------------------------------------------------------------------


 

7.9

 

Resignations

 

35

 

7.10

 

Settlement of Accounts

 

35

 

7.11

 

Title Commitments

 

35

 

7.12

 

Survey

 

35

 

7.13

 

Tri-Party Agreement

 

35

 

 

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

 

 

CONDITIONS TO OBLIGATIONS OF

 

 

 

 

 

THE SELLERS TO CONSUMMATE THE TRANSACTION

 

 

 

 

 

 

 

 

 

8.1

 

Representations and Warranties; Compliance with Covenants

 

35

 

8.2

 

No Injunction

 

36

 

8.3

 

Approvals

 

36

 

8.4

 

Settlement of Accounts

 

36

 

8.5

 

Related Documents

 

36

 

8.6

 

Letters of Credit

 

36

 

 

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

 

 

 

 

COVENANTS

 

 

 

 

 

 

 

 

 

9.1

 

Regulatory Filings, etc.

 

36

 

9.2

 

Injunctions

 

37

 

9.3

 

Access to Information

 

37

 

9.4

 

No Extraordinary Actions by the Sellers

 

37

 

9.5

 

Commercially Reasonable Efforts; Further Assurances

 

40

 

9.6

 

Use of Names; Name Change

 

42

 

9.7

 

Confidentiality; Publicity

 

43

 

9.8

 

Transition

 

44

 

9.9

 

Access to Records After the Closing

 

44

 

9.10

 

No Employee Solicitation

 

44

 

9.11

 

Interim Operations of the Parent

 

44

 

9.12

 

KIC Put

 

45

 

9.13

 

Conveyance

 

45

 

9.14

 

Financial Statement Cooperation

 

45

 

9.15

 

No Solicitation

 

46

 

9.16

 

Intercompany Guarantees

 

46

 

9.17

 

Third Party Contracts and Cross Default Provisions

 

46

 

 

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

 

 

 

 

SURVIVAL AND INDEMNIFICATION

 

 

 

 

 

 

 

 

 

10.1

 

Survival

 

47

 

10.2

 

Indemnification by ASC

 

48

 

 

iii


--------------------------------------------------------------------------------


 

10.3

 

Indemnification by the Purchasers

 

48

 

10.4

 

Limitations on Indemnification

 

49

 

 

 

 

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

 

 

 

 

 

 

TAX MATTERS

 

 

 

 

 

 

 

 

 

11.1

 

Tax Indemnification

 

49

 

11.2

 

Tax Refunds

 

51

 

11.3

 

Preparation and Filing of Tax Returns and Payment of Taxes

 

51

 

11.4

 

Tax Cooperation

 

52

 

11.5

 

Tax Audits

 

52

 

11.6

 

Tax Treatment of Indemnification Payment

 

54

 

11.7

 

338(h)(10) Election

 

54

 

11.8

 

Tax Sharing Agreements

 

55

 

11.9

 

Survival of Obligations

 

56

 

 

 

 

 

 

 

 

 

ARTICLE XII

 

 

 

 

 

 

 

 

 

 

 

TERMINATION

 

 

 

 

 

 

 

 

 

12.1

 

Termination

 

56

 

12.2

 

Other Agreements; Material To Be Returned

 

56

 

12.3

 

Effect of Termination

 

57

 

 

 

 

 

 

 

 

 

ARTICLE XIII

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

 

 

13.1

 

Complete Agreement

 

57

 

13.2

 

Waiver, Discharge, etc.

 

58

 

13.3

 

Fees and Expenses

 

58

 

13.4

 

Amendments

 

58

 

13.5

 

Notices

 

58

 

13.6

 

Venue

 

59

 

13.7

 

GOVERNING LAW; WAIVER OF JURY TRIAL

 

59

 

13.8

 

Headings

 

60

 

13.9

 

Interpretation

 

60

 

13.10

 

Exhibits and Schedules

 

60

 

13.11

 

Successors

 

60

 

13.12

 

Remedies

 

60

 

13.13

 

Third Parties

 

61

 

13.14

 

Severability

 

61

 

13.15

 

Counterparts; Effectiveness

 

61

 

13.16

 

NO OTHER REPRESENTATIONS

 

61

 

13.17

 

CONDITION OF THE BUSINESS

 

61

 

 

iv


--------------------------------------------------------------------------------


 

13.18

 

NO OTHER REPRESENTATIONS

 

61

 

13.19

 

INDEPENDENT INVESTIGATION

 

62

 

 

v


--------------------------------------------------------------------------------


PURCHASE AGREEMENT

PURCHASE AGREEMENT, dated as of December 18, 2006 (this “Agreement”), by and
among STEAMBOAT SKI & RESORT CORPORATION, a Delaware corporation (the
“Company”), AMERICAN SKIING COMPANY, a Delaware corporation (“ASC”), and
together with Company, the “Sellers”), Steamboat Acquisition Corp., a Delaware
corporation (“Buyer”), and Wintergames Holdings SARL, a Luxembourg entity (the
“Parent” and together with the Buyer, the “Purchasers”), for the sale and
purchase of all of the outstanding capital stock in the Company (the “Stock”).

W I T N E S S E T H:

WHEREAS, ASC owns all of the Stock;

WHEREAS, ASC wishes to sell to the Buyer, and the Buyer wishes to purchase from
ASC, all of the Stock upon the terms and subject to the conditions of this
Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, the parties hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

1.1           Certain Definitions.  As used in this Agreement, unless the
context requires otherwise, the following terms shall have the meanings
indicated:

“Adjusted Purchase Price” means, for any date, the amount calculated by
subtracting the aggregate Unleveraged Cash Flow from and including October 30,
2006 through the Sunday preceding such date from the Initial Purchase Price and
adding the aggregate Income Accretion Amount from and including October 30, 2006
through the Sunday preceding such date.

“Affiliate” of any specified Person means any other Person, directly or
indirectly Controlling, Controlled by or under common Control with the specified
Person.

“Approvals” means franchises, licenses, permits, certificates of occupancy and
other required approvals, authorizations and consents.


--------------------------------------------------------------------------------


 

“Base Balance Sheet” means the balance sheet of the Company at October 29, 2006
included in the Interim Financial Statements.

“Base Balance Sheet Date” means October 29, 2006.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

“Capital Expenditures” means the aggregate of all expenditures incurred by a
Person with respect to and/or in connection with either (i) acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or (ii)
additions, improvements, replacements and/or repairs to real property, existing
buildings and improvements, and/or equipment and all other expenditures that
should be capitalized under GAAP on a balance sheet.

“Capital Lease” means any capital lease listed on Section 1.1(a) of the Seller
Disclosure Letter.

“Change in Control Bonuses” means the (i) “Change in Control Bonus” as defined
in the Change in Control Agreement dated October 13, 2006 by and between ASC and
Andrew Wirth, and (ii) the “Change in Control Bonus” as defined in the Executive
Employment Agreement dated as of November 7, 2006 by and between the Company and
Christopher Diamond.

“Closing” means the closing of the transactions contemplated by this Agreement.

“Closing Date” means the date on which the Closing actually occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means that certain letter agreement, dated September
8, 2006, by and among Fortress Fund IV GP L.P. and ASC.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Contract” means any loan or credit agreement, note, bond, mortgage, indenture,
deed of trust, license agreement, franchise, contract, agreement, Lease
(including any Real Property

2


--------------------------------------------------------------------------------


 

Lease), instrument or guarantee (including any amendments, modifications,
extensions or replacements thereof), option agreement or agreement conferring
similar rights.

“Control” means the power to direct or cause the direction of the management and
policies of another Person, whether through the ownership of securities, by
contract or otherwise.

“CORIS and WRMS License Agreement” means a duly executed license agreement
substantially in the form attached as Exhibit A hereto.

“EBITDA” means, for any period, the Consolidated Net Income for such period plus
(i) without duplication and to the extent reflected as a charge in the statement
of such Consolidated Net Income for such period, the sum of (a) income tax
expense (other than income taxes (either positive or negative) attributable to
extraordinary or non-recurring gains or losses), (b) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary, unusual or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), and (f) any other non-cash charges, and minus
(ii) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (A) interest income (except to the extent deducted in
determining such Consolidated Net Income), (B) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (C) any other non-cash income, and (D) any cash payments made during
such period in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis in accordance with GAAP.

“Environmental Claim” means any claim, action, cause of action, investigation or
written notice by any Person alleging potential liability (including, without
limitation, potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on or resulting from (a)
the presence, or release into the environment, of any Material or Environmental
Concern at any location, whether or not owned or operated by the Company or any
of its Subsidiaries or (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.

“Environmental Laws” means all federal, state and local Laws relating to
pollution or protection of human health, safety, or the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata), including, without limitation, Laws relating to emissions,
discharges, releases or threatened releases of Materials of

3


--------------------------------------------------------------------------------


 

Environmental Concern, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity which is (or at any relevant time was) a
member of a “controlled group of corporations” with, under “common control”
with, or a member of an “affiliated service group” with the Company as defined
in Section 414(b), (c), (m) or (o) of the Code, or under “common control” with
the Company, within the meaning of Section 4001(b)(1) of ERISA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Financial Statements” means  the audited balance sheets and statements of
operations, stockholder’s equity and cash flows of the Company and its
Subsidiaries as of and for the fiscal years ended July 31, 2005 and July 30,
2006.

“GAAP” means United States generally accepted accounting principles in effect at
the time in question.

“Governmental Agency” means any federal, state or local governmental body or
other regulatory or administrative agency or commission.

“GSRP” means Grand Summit Resort Properties, Inc., an indirect wholly owned
subsidiary of ASC.

“GSRP Deed” means the Deed of Trust, Assignment of Rents and Security Agreement
dated September 15, 2000, recorded at Reception No. 533325, that secures the
GSRP Note.

“GSRP Note” means the $6.5 million promissory note dated September 15, 2000,
issued by The Steamboat Grand Resort Hotel Condominium Association, Inc. in
favor of GSRP.

“Hotel” means the Steamboat Grand Resort Hotel at Steamboat, Colorado, located
at the Resort.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

4


--------------------------------------------------------------------------------


 

“Income Accretion Amount” means, (A) for any Week: (1) the product of (i) 9%
multiplied by (ii) the Adjusted Purchase Price for the previous Week, and (2)
divided by 52, and (B) for any stub period between the preceding Sunday and the
Closing Date: (i) 9% multiplied by (ii) the Adjusted Purchase Price for the
previous Week, (iii) divided by 364, and (iv) multiplied by the number of days
in such stub period.

“Indebtedness” means (i) any liability, contingent or otherwise, of the Company
(a) for borrowed money (whether or not the recourse of the lender is to the
whole of the assets of the Company or only to a portion thereof) or (b)
evidenced by a note, debenture or similar instrument or letter of credit
(including a purchase money obligation or other obligation relating to the
deferred purchase price of property); (ii) any liability of others of the kind
described in the preceding clause (i) which the Company has guaranteed or which
is otherwise its legal liability; (iii) any monetary obligation secured by a
lien to which the property or assets of the Company is subject, whether or not
the obligations secured thereby shall have been assumed by it or shall otherwise
be its legal liability, but not including Liens of the nature described in
clauses (ii) and (iii) of the definition of “Permitted Exceptions”; and (iv) all
capitalized lease obligations of the Company.  In no event shall Indebtedness
include trade payables or operating lease obligations, provided the same are
properly disclosed in the Financial Statements or incurred in the ordinary
course of business after the Base Balance Sheet Date.

“Initial Purchase Price” means $265,000,000.

“Intellectual Property” means all intellectual property and industrial property
rights of any kind or nature, including all U.S. and foreign (i) patents, patent
applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof, (ii) trademarks, service marks, names, corporate names,
trade names, domain names, logos, slogans, trade dress, and other similar
designations of source or origin, together with the goodwill symbolized by any
of the foregoing, (iii) copyrights and copyrightable subject matter, (iv) rights
of publicity, (v) computer programs (whether in source code, object code, or
other form), algorithms, databases, compilations and data, technology supporting
the foregoing, and all documentation, including user manuals and training
materials, related to any of the foregoing (“Software”), (vi) trade secrets and
all other confidential information, know-how, inventions, proprietary processes,
formulae, models, and methodologies, (vii) rights of privacy and rights to
personal information, (viii) telephone numbers and Internet protocol addresses,
and (ix) all rights in the foregoing and in other similar intangible assets, (x)
all applications and registrations for the foregoing, and (xi) all rights and
remedies against past, present, and future infringement, misappropriation, or
other violation thereof.

“Interim Financial Statements” means the unaudited balance sheet and statements
of operations, stockholder’s equity and cash flows as of and for the three month
period ended October 29, 2006.

5


--------------------------------------------------------------------------------


 

“Judgment” means any judgment, ruling, writ, injunction, order, arbitral award
or decree issued by a court of competent jurisdiction.

“Knowledge of the Company” (and any similar phrases as they relate to the
Company) means the existing actual knowledge of Christopher Diamond, Andrew
Wirth, Laurie Good, Doug Allen, Mike DeGroff, Jim Schneider, Mike Lomas, Trish
Sullivan, Stan Hansen, B.J. Fair, Betsy Wallace, Randy Howie, Walter Frank and
Foster Stewart.

“Law” means any Judgment, law, statute, rule or regulation of any Governmental
Agency.

“Lease” means any lease, sublease, license, or similar occupancy right in real
or personal property.

“Lien” means any lien, encumbrance, security interest (whether or not the
subject of a UCC financing statement), charge, mortgage, UCC financing
statement, right of first offer, right of first refusal, collateral assignment
or pledge of any nature whatsoever which encumbers or affects the Stock, the
Company and/or any of the Company’s assets.

“Litigation” means any arbitration, action, suit, claim, proceeding,
investigation or written inquiry by or before any Governmental Agency, court or
arbitrator.

“Material Adverse Effect” means a material adverse effect upon the results of
operations, properties, assets, liabilities or financial condition of the
business of a specified Person and its Subsidiaries taken as a whole; provided,
however, that “Material Adverse Effect” shall not include any change, effect,
condition, event or circumstance (collectively, “Events”) arising out of, or
attributable to (i) general economic conditions, changes, effects, events or
circumstances, except to the extent such Events disproportionately affect such
specified Person and its Subsidiaries, (ii) changes, effects, conditions, events
or circumstances that generally affect the ski, resort or hospitality
industries, except to the extent such Events disproportionately affect such
specified Person and its Subsidiaries, (iii) in the case of the Company, any
effect which the financial condition of ASC may have on the terms and conditions
on which inventory or other assets are purchased by the Company (provided that
such effect will be taken into account for purposes of this definition of
Material Adverse Effect only to the extent such effect would reasonably be
expected to have a material adverse effect (taking into account the reasonably
expected duration of said effect) on the Company following the Closing), (iv)
any bankruptcy or insolvency of, or any other event affecting the service of,
any airline conducting business at any airport servicing the Resort, or any
reduction in or elimination of service by any such airline (or any announcement
that any such reduction or elimination is to occur), (v) any acts of terrorism
or acts of war, whether occurring within or outside the United States, or any
effect of any such acts on general economic or other conditions, except to the
extent such Events disproportionately affect such specified Person and its
Subsidiaries, (vi) any climatic or weather condition, except to the extent of
any damage or destruction of the assets of such specified Person or its
Subsidiaries

 

6


--------------------------------------------------------------------------------


 

which has a material and adverse effect on such Person and its Subsidiaries and
which is caused by such damage or destruction, (vii) any delay of completion of
(a) the Company’s 2006/2007 capital expenditure program, or (b) planned
construction activities at the Yampa Valley Regional Airport or (viii) changes
arising from the consummation of the transactions contemplated hereby or the
announcement of the execution of this Agreement.

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, radioactive materials, asbestos,
petroleum and petroleum products.

“Multiemployer Plan” means an employee pension benefit plan, as defined in
Section 3(37) of ERISA, to which the Sellers or any of their ERISA Affiliates
contribute, have contributed, are obligated to contribute or have been obligated
to contribute.

“Outstanding Indebtedness” means the aggregate outstanding principal balance of,
and accrued and unpaid interest on, all Indebtedness of the Company, calculated
as of the close of business on the day immediately preceding the Closing Date,
but not including the Capital Leases, the WPA Debt, Indebtedness reflected in or
secured by any letter of credit listed on Section 8.6 of the Seller Disclosure
Letter or the ASC-Level Financings.

“Permitted Exceptions” means (i) Liens disclosed on any balance sheet included
in the Financial Statements or securing liabilities reflected therein (provided
that Liens securing the financings described in Section  1.1(b) of the Seller
Disclosure Letter (the “ASC-Level Financings”) shall not be Permitted
Exceptions); (ii) Liens for taxes, assessments and similar charges that are not
yet due and payable; (iii) mechanic’s, materialman’s, carrier’s, repairer’s and
other similar Liens imposed by applicable Law arising or incurred in the
ordinary course of business (but only to the extent the obligations secured by
such Liens are reflected in Working Capital); (iv) easements, rights-of-way,
restrictions and other similar charges or encumbrances the existence of which do
not materially adversely detract from the value of the property affected by such
encumbrances(s) and do not materially interfere with the operation of the
Company’s or any of its Subsidiaries’ respective businesses as currently
conducted; (v) Liens or other encumbrances that would be disclosed by an
accurate survey of the Real Property provided that the same do not materially
adversely detract from the value of the property affected by such encumbrance(s)
and do not materially interfere with the operation of the Company’s or any of
its Subsidiaries’ respective businesses as currently conducted; (vi) applicable
zoning regulations and ordinances, and building, health and other applicable
laws or ordinances; and (vii) any exceptions to title set forth in any
subsection of Section 3.16 of the Seller Disclosure Letter.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an unincorporated association, a joint venture, a Governmental
Agency or any other entity.

“Prime Rate” means the prime rate of Citibank N.A., in effect on the applicable
date.

7


--------------------------------------------------------------------------------


 

“Related Documents” means (i) the CORIS and WRMS License Agreement and (ii) all
other agreements, instruments and certificates described in or contemplated by
this Agreement or reasonably requested by either the Purchasers or the Sellers
that are to be executed and delivered in connection with the transactions
contemplated hereby, including, without limitation, good standing certificates,
incumbency certificates and secretary certificates for the parties and
Subsidiaries of the Company.

“Resort” means the mountain resort operated by the Company known as Steamboat
Ski Resort located in Steamboat Springs, Colorado.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Seller Disclosure Letter” means the disclosure letter prepared by the Sellers,
dated as of the date hereof, and delivered by the Sellers to the Purchasers.

“Subsidiary” of any specified Person means any other Person (i) as to which more
than 50% of its outstanding shares or securities representing the right to vote
for the election of directors or other managing authority of such other Person
are owned or Controlled, directly or indirectly, by such specified Person, but
such other Person shall be deemed to be a Subsidiary only so long as such
ownership or Control exists, or (ii) which does not have outstanding shares or
securities with such right to vote, as may be the case in a partnership, limited
liability company, joint venture or unincorporated association, but more than
50% of whose ownership interest representing the right to make the decisions for
such other Person is owned or Controlled, directly or indirectly, by such
specified Person, but such other Person shall be deemed to be a Subsidiary only
so long as such ownership or Control exists.

“Taxes” means all taxes, charges, fees, duties or levies, imposed by any
federal, state or local taxing authority, including federal, state or local
income, profits, franchise, gross receipts, environmental, customs duty,
severances, stamp, payroll, sales, use, intangibles, employment, unemployment,
disability, property, withholding, backup withholding, excise, production,
occupation, service, service use, leasing and lease use, ad valorem, value
added, occupancy, transfer, and other taxes, of any nature whatsoever, together
with all interest, penalties and additions imposed with respect to such amounts
and any interest in respect of such penalties and additions.

“Tax Returns” means all returns and reports, information returns, or payee
statements (including, elections, declarations, filings, forms, statements,
disclosures, schedules, estimates and information returns) required to be
supplied to a Tax authority relating to Taxes.

8


--------------------------------------------------------------------------------


 

“Title Commitments” shall mean the title commitments issued by the Title Company
in the form attached as Exhibit B attached hereto.

“Title Company” means Transnation Title Insurance Company, an affiliate of
LandAmerica Financial Group, Inc.

“Tramway Authorities” means the Colorado Passenger Tramway Safety Board and the
USFS pursuant to Section 7300 of the USFS Manual.

“Unleveraged Cash Flow” means, for any period, (i) EBITDA of the Company for
such period, less (ii) the Capital Expenditures of the Company of such period.

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.

“Week” means a period of seven days ending on Sunday at 11:59 p.m. Mountain
Time.

“Working Capital” means, as of any date of determination, the Company’s current
assets (excluding prepaid general liability, umbrella, excess liability,
commercial property and related coverages, boiler and machinery, crime and
commercial automobile insurance and any accounts receivable owing from ASC or
any of its Affiliates and deferred tax assets) less the sum of (i) the Company’s
current liabilities (excluding Indebtedness and any accounts payable owing to
ASC or any of its Affiliates and deferred tax liabilities), each as determined
in a manner consistent with GAAP), plus (ii) all indebtedness attributable to
Capital Leases, calculated as of the Closing Date, plus (iii) the outstanding
principal amount of the WPA Debt, and any accrued but unpaid interest thereon,
calculated as of the Closing Date, plus (iv) an amount equal to any payment of
principal on the GSRP Note between October  29, 2006 and the Closing Date other
than in accordance with the existing amortization schedule of the GSRP Note,
which is attached hereto as Exhibit C.

“WPA” means Walton Pond Apartments, Inc., a Delaware corporation and a majority
owned subsidiary of the Company.

“WPA Debt” means the outstanding indebtedness of WPA.

9


--------------------------------------------------------------------------------


 

1.2           Other Capitalized Terms.  The following capitalized terms are
defined in the following Sections of this Agreement:

Term

 

Section

 

 

 

Agreement

 

Preamble

ASC

 

Preamble

ASC-Level Financings

 

1.1

Assignments

 

7.6

Base Balance Sheet

 

1.1

Base Balance Sheet Date

 

1.1

Buyer

 

Preamble

Capital Program

 

3.7

Company

 

Preamble

Company Plans

 

3.15(a)

Company Subject Matter

 

9.3

Contest

 

11.5(b)

CPA-Determined Differences

 

2.3(e)(ii)

CPA Firm

 

2.3(e)(ii)

Current Plan Year

 

5.2(b)

Differences

 

2.3(d)(ii)

Disagreement Notice

 

2.3d

Employees

 

5.1

Enforceability Exceptions

 

3.4

Estimated Working Capital Amount

 

2.3(a)

FCC

 

3.6

Final Adjustment Certificate

 

2.3(c)

Final Working Capital Amount

 

2.3(c)

GSRP

 

1.1

Indemnifiable Losses

 

10.2

Insurance Policies

 

3.11(a)

Intellectual Property

 

1.1

Interim Financial Statements

 

1.1

Interim Period

 

11.1(a)

KIC

 

9.12

KIC Interest

 

9.12

Leased Real Property

 

3.16(a)

Nonqualified Deferred Compensation Plan

 

3.15(j)

Other ASC Resorts

 

5.1

Owned Real Property

 

3.16(a)

Parent

 

Preamble

Plans

 

3.15(a)

Pre-Closing Periods

 

11.1(a)

Purchase Price

 

2.1

Purchasers

 

Preamble

Purchaser Indemnitees

 

10.2

Purchaser Trade Names

 

9.6(b)

Real Property

 

3.16(a)

Real Property Leases

 

3.16(a)

Representatives

 

9.3

 

10


--------------------------------------------------------------------------------


 

Term

 

Section

Resolved Objections

 

2.3(e)(i)

Resort

 

1.1

Review Period

 

2.3(d)

SEC

 

9.4(e)

Section 338(h)(10) Election

 

11.7(a)

Seller Indemnitees

 

10.3

Seller LCs

 

8.6

Sellers

 

Preamble

Seller Trade Names

 

9.6(a)

Software

 

1.1

Stock

 

Preamble

Straddle Contest

 

11.5c

Surveyor Certificate

 

3.16(f)

Tax Indemnifying Party

 

11.1(a)

Tax Notice

 

11.5(a)

US Forest Service Permit

 

3.16(c)

USFS

 

3.6

WPA Stockholder’s Agreement

 

9.12

 

ARTICLE II

CALCULATION OF PURCHASE PRICE AND PAYMENT

2.1           Sale and Purchase of Stock.  At the Closing, upon the terms and
subject to the conditions of this Agreement, ASC shall sell to the Buyer, and
the Buyer shall purchase from ASC, the Stock.  The aggregate purchase price for
the Stock shall be $265,000,000 (as it may be further adjusted pursuant to
Section 2.3, the “Purchase Price”).

2.2           Payment at the Closing.

(a)           Payments by the Purchasers. At the Closing, the Purchasers shall
pay the Purchase Price by wire transfer of immediately available funds to ASC.

(b)           Payments by the Sellers.  Immediately prior to the Closing, the
Sellers shall repay in full (or shall request in writing at least three Business
Days prior to the Closing that the Purchasers apply a portion of the Purchase
Price to such payment),(i) the outstanding principal amount of the Outstanding
Indebtedness, and any accrued and unpaid interest thereon, calculated as of the
close of business on the day immediately preceding the Closing Date and (ii) all
fees and expenses of the Company’s legal, accounting, and financial advisors
(including brokers and investment bankers) related to this Agreement or the
transactions contemplated hereby, and all other amounts then owed to any of the
foregoing by the Company as of the Closing Date.

11


--------------------------------------------------------------------------------


 

2.3           Income Adjustment and Working Capital Adjustments.  The Purchase
Price shall be adjusted as follows:

(a)           Income Adjustment.  The “Purchase Price Income Adjustment” shall
mean the amount calculated by subtracting the aggregate Unleveraged Cash Flow
from and including October 30, 2006 to the close of business on the day
preceding the Closing Date from the aggregate Income Accretion Amount from and
including October 30, 2006 to the Closing Date.  No later than the fourth
Business Day prior to the close of business on the day preceding the Closing
Date, the Sellers shall prepare and deliver to the Purchasers an officer’s
certificate, certifying as to the estimated Purchase Price Income Adjustment as
of the Sunday prior to the Closing Date (the “Estimated Income Adjustment
Amount”), which certificate shall be accompanied by a statement of the EBITDA,
Capital Expenditures, Unleveraged Cash Flow and Income Accretion Amount of the
Company from and including October 30, 2006 through the Sunday prior to the
Closing Date, to be prepared from the books and records of the Company in
accordance with GAAP, where applicable, and in a manner consistent with the
preparation of the Financial Statements; provided, that for purposes of the
Estimated Income Adjustment Amount, the Unleveraged Cash Flow for the week
ending on the Sunday prior to the Closing Date shall be the projected
Unleveraged Cash Flow for such period as set forth on Exhibit 2.3(a) attached
hereto.  A representative calculation of the Estimated Income Adjustment Amount
is attached hereto as Exhibit 2.3(a). The Purchase Price payable at the Closing
shall be increased or decreased, on a dollar for dollar basis, by the Estimated
Income Adjustment Amount.

(b)           Working Capital Adjustment.  No later than the fourth Business Day
prior to the Closing Date, the Sellers shall prepare and deliver to the
Purchasers an officer’s certificate, certifying as to the estimated Working
Capital as of the close of business on the day preceding the Closing Date (the
“Estimated Working Capital Amount”), which certificate shall be accompanied by a
statement of the Estimated Working Capital Amount prepared from the books and
records of the Company in accordance with GAAP and in a manner consistent with
the preparation of the Financial Statements.  The Purchase Price payable at the
Closing shall be increased, on a dollar for dollar basis, to the extent the
Estimated Working Capital Amount is greater than negative $4,000,000.00, or
decreased on a dollar for dollar basis, to the extent the Estimated Working
Capital Amount is less than negative $4,000,000.00.

(c)           As soon as practicable, but in any event within 90 days after the
Closing Date, the Purchasers shall cause to be prepared and delivered to ASC a
statement (the “Final Adjustment Certificate”) certifying the amount of
Company’s Working Capital as of the close of business on the day preceding the
Closing Date (the “Final Working Capital Amount”) and the amount of the Purchase
Price Income Adjustment as of the close of business on the day preceding the
Closing Date (the “Final Income Adjustment Amount”), prepared from the books and
records of the Company in accordance with GAAP, as applicable, and in a manner
consistent with the preparation of the Financial Statements.  The Final
Adjustment Certificate shall certify the amount payable by the Purchasers to
ASC, or by ASC to the Purchasers, pursuant to Section 2.3(f).

12


--------------------------------------------------------------------------------


 

(d)           Upon receipt of the Final Adjustment Certificate, ASC shall have
the right during the succeeding 30-day period (the “Review Period”) to examine
the Final Adjustment Certificate, and all books and records used to prepare such
Final Adjustment Certificate.  If ASC disagrees with the Purchasers’
determination of the Final Working Capital Amount or Final Income Adjustment
Amount, it shall so notify the Purchasers in writing (such notice, a
“Disagreement Notice”) on or before the last day of the Review Period, which
Disagreement Notice shall set forth a specific description of ASC’s disagreement
and the amount of the adjustment to the Final Working Capital Amount or Final
Income Adjustment Amount which ASC believes should be made.  If no Disagreement
Notice is delivered within the Review Period, the Final Adjustment Certificate
shall be deemed to have been accepted by the parties hereto.  The Purchasers
will, and will cause the Company to, provide ASC full access (during normal
business hours and upon reasonable notice) to the books, ledgers, files, reports
and operating records of the Company and the then current employees of the
Company, and cooperate and assist ASC in evaluating the Final Adjustment
Certificate.

(e)           Dispute Resolution.

(i)            In the event that a Disagreement Notice is delivered in
accordance with Section 2.3(d), the Purchasers and ASC shall attempt to resolve
the objections set forth therein within 30 days of receipt of such Disagreement
Notice.  The objections set forth in the Disagreement Notice that are resolved
by the Purchasers and ASC in accordance with this Section 2.3(e)(i) shall
collectively be referred to herein as the “Resolved Objections.”  The Final
Working Capital Amount and the Final Income Adjustment Amount shall be adjusted
to reflect any Resolved Objections.

(ii)           If the Purchasers and ASC are unable to resolve all the
objections set forth in the Disagreement Notice within such 30-day period, they
shall jointly appoint PricewaterhouseCoopers (or any other major accounting firm
mutually agreed upon by ASC and the Parent) within five days of the end of such
30-day period (the “CPA Firm”).  The CPA Firm, acting as experts and not as
arbitrators, shall review the objections set forth in the Disagreement Notice
that are not Resolved Objections (collectively, the “Differences”).  The CPA
Firm shall determine, based on the requirements set forth in this Section 2.3
and only with respect to Differences submitted to the CPA Firm, whether and to
what extent the Final Working Capital Amount and the Final Income Adjustment
Amount requires adjustment so as to be calculated in accordance with this
Agreement.  The CPA Firm shall be instructed to make its determination within 15
days after its appointment.  The fees and disbursements of the CPA Firm shall be
borne by ASC and the Purchasers as is appropriate to reflect the relative fault
of each in connection with the disputed items.  The Purchasers and ASC shall,
and the Purchasers shall cause the Company to, provide to the CPA Firm full
cooperation.  The CPA Firm’s resolution of the Differences shall be conclusive
and binding upon the parties, except in the case of manifest error.  The
Differences as resolved by the CPA Firm in accordance with this Section
2.3(e)(ii) shall collectively be referred to herein as the “CPA-Determined

13


--------------------------------------------------------------------------------


 

Differences.”  The Final Working Capital Amount and the Final Income Adjustment
Amount shall be adjusted to reflect any CPA-Determined Differences.

(f)            To the extent that the Final Working Capital Amount or Final
Income Adjustment Amount set forth in the Final Adjustment Certificate (as
adjusted in accordance with any Resolved Objections and CPA-Determined
Differences) differs from the Estimated Working Capital Amount or Estimated
Income Adjustment Amount, respectively, the adjustment to the Purchase Price
initially made pursuant to Sections 2.3(a) and 2.3(b) shall be recalculated by
the parties in accordance with Sections 2.3(a) and 2.3(b) by using the Final
Working Capital Amount or Final Income Adjustment Amount, in lieu of the
Estimated Working Capital Amount or Estimated Income Adjustment Amount,
respectively.

(g)           On the fifth day following (or, if not a Business Day, on the next
Business Day) the latest to occur of (x) the 30th day following receipt by ASC
of the Final Adjustment Certificate, (y) the resolution by the Purchasers and
ASC of all objections set forth in the Disagreement Notice, if any, and (z) the
resolution by the CPA Firm of all Differences, if any, the recalculation
required by Section 2.3(f) shall be made and the Purchasers shall pay to ASC the
amount of any increase in the Purchase Price beyond that received by ASC at the
Closing, or ASC shall return to the Purchasers the excess amount of the Purchase
Price initially received by ASC at the Closing, in each case together with all
interest thereon at an annual rate equal to the Prime Rate from the Closing Date
until the date paid pursuant to this Section 2.3.  Such payment shall be made
(i) in the case of a payment to the Purchasers, by ASC by wire transfer of
immediately available funds to a bank account or accounts designated by the
Purchasers and (ii) in the case of a payment to ASC, by the Purchasers by wire
transfer of immediately available funds to a bank account or accounts designated
by ASC.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF
THE SELLERS

The Sellers jointly and severally represent and warrant to the Purchasers as
follows:

3.1           Organization and Qualification.

(a)           The Company has previously delivered to or made available to the
Purchasers, prior to the date hereof, a complete and correct copy of: the
Certificate of Incorporation and bylaws (or similar organizational documents) of
the Company and each Subsidiary, as each of the same may have been amended, each
of which is in full force and effect.  Each of the Company and WPA is a
corporation duly formed, validly existing and in good standing under the laws of
the State of Delaware and has all requisite power and authority to carry on its
business as presently owned or conducted.  The Company and its Subsidiaries are
in

14


--------------------------------------------------------------------------------


 

good standing as foreign corporations and are duly qualified to transact
business in the State of Colorado.

(b)           ASC has previously delivered to or made available to the
Purchasers, prior to the date hereof, complete and correct copies of its
Certificate of Incorporation and bylaws, as each of the same may have been
amended, each of which is in full force and effect.  ASC is a corporation duly
formed, validly existing and in good standing under the laws of Delaware and has
all requisite power and authority to own, lease and operate its properties and
carry on its business as presently owned or conducted; provided, however, that
no representation is made as to the qualification of ASC in any jurisdiction
other than its state of incorporation.

3.2           Title to the Stock.  ASC owns, and as of the Closing Date, will
own beneficially and of record, free and clear of any Lien with full right,
power and authority to transfer, convey and deliver, the Stock and, upon
delivery of and payment for the Stock at the Closing as herein provided, ASC
will convey to the Purchasers good and valid title thereto, free and clear of
any Lien.  The Stock consists of all of the issued and outstanding capital stock
in the Company.  Except for the rights of Purchasers under this Agreement, there
is no outstanding right, warrant, subscription, call, preemptive right, option
or other agreement or outstanding offer of any kind to sell, purchase, encumber
or otherwise convey, transfer, encumber or dispose of any right, title and/or
interest in and to the Stock and there is no outstanding debt or security which
is convertible into same, and no other Person has any legal, beneficial or
equitable right, title or interest in and/or to the Stock.

3.3           Subsidiaries.  Except as set forth on Section 3.3(a) of the Seller
Disclosure Letter, which sets forth the number and type of outstanding equity
securities of each Subsidiary and a list of the holders thereof, the Company has
no Subsidiaries and does not directly or indirectly own or have any investment
in the capital stock of, or other propriety interest in, any Person.  Except as
set forth on Section 3.3(b) of the Seller Disclosure Schedule, there is no
outstanding right, warrant, subscription, call, preemptive right, option or
other agreement or outstanding offer of any kind to sell, purchase, encumber or
otherwise convey, transfer, encumber or dispose of any right, title and/or
interest in and to the equity of any Subsidiary of the Company and there is no
outstanding debt or security which is convertible into same, and no other Person
has any legal, beneficial or equitable right, title or interest in and/or to
such equity.

3.4           Binding Obligation.  The Sellers have all requisite corporate
authority and power to execute and deliver this Agreement and the Related
Documents to be executed by them in connection herewith.  This Agreement has
been, and such Related Documents will be at the Closing, duly and validly
authorized by all required corporate or stockholder action on the part of the
Sellers and no other corporate or stockholder proceedings on the part of any of
them are necessary to authorize this Agreement or the Related Documents.  This
Agreement has been duly executed and delivered by the Sellers and, assuming that
this Agreement constitutes a legal, valid and binding obligation of the
Purchasers, constitutes the legal, valid and binding obligation of the Sellers,
enforceable against them in accordance with its terms, except to the extent that
the enforceability thereof may be limited by:  (i) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
from time to time in effect affecting

15


--------------------------------------------------------------------------------


 

generally the enforcement of creditors’ rights and remedies; and (ii) general
principles of equity (the exceptions set forth in (i) and (ii), the
“Enforceability Exceptions”).

3.5           No Default or Conflicts.  The execution and delivery of this
Agreement and the Related Documents by the Sellers and the performance by them
of their respective obligations hereunder and thereunder (a) does not and will
not result in any violation of, or breach or default under the Certificate of
Incorporation or bylaws (or equivalent organizational documents) of ASC or the
Company or any of its Subsidiaries; (b) assuming compliance with the matters
referred to in Section 3.6, does not and will not violate nor result in a breach
or default under any existing applicable Law material to the business of the
Company or any of its Subsidiaries or any Judgment of any Governmental Agency
having jurisdiction over any of the Sellers or the Company or any of their
respective Subsidiaries or their or any of their respective Subsidiaries’
properties in any material respect; (c) does not and will not result in the
imposition of any Lien upon any of the assets of ASC, the Company or any of
their respective Subsidiaries; and (d) does not and will not conflict with,
result in a breach of, constitute (with or without due notice or lapse of time
or both) a default under, result in the acceleration of obligations under,
create in any party the right to terminate, modify or cancel any Contract to
which ASC, the Company or any of their respective Subsidiaries is a party or by
which ASC, the Company or any of their respective Subsidiaries is bound or to
which any of their respective assets is subject, except, with respect to clause
(c) (but only with respect to Liens upon any of the assets of ASC or its
Subsidiaries (excluding the Company and its Subsidiaries)) and clause (d), for
any such conflicts, breaches, defaults and other occurrences which, individually
or in the aggregate, would not materially and adversely affect, impede or delay
the Sellers’ ability to consummate the transactions contemplated by this
Agreement and the Related Documents (in accordance with the terms of this
Agreement) or which would not reasonably be expected to result in a Material
Adverse Effect.

3.6           No Governmental Authorization or Consent Required.  Except as set
forth on Section 3.6 of the Seller Disclosure Letter and except for compliance
with any applicable requirements of the HSR Act, the United States Forest
Service (the “USFS”) and the Federal Communications Commission (the “FCC”), no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Agency will be required to be obtained or made by any of ASC or
the Company or any of their respective Subsidiaries in connection with the due
execution and delivery by ASC or the Company of this Agreement and the
consummation by such Person of the transactions contemplated hereby, other than
such authorizations, approvals, notices or filings with any Governmental Agency
that, if not obtained or made, would not materially and adversely affect, impede
or delay the Sellers’ ability to consummate the transactions contemplated by
this Agreement and the Related Documents (in accordance with the terms of this
Agreement) or which would not reasonably be expected to result in a Material
Adverse Effect.

3.7           Financial Statements.  The Financial Statements and the Interim
Financial Statements fairly present, in all material respects, the financial
position of the Company and its Subsidiaries, the results of operations,
stockholder’s equity and cash flows for the periods indicated, all in conformity
with GAAP applied on a consistent basis (except, in the case of the Interim
Financial Statements, for the absence of footnotes and year end adjustments). 
The Financial Statements and the Interim Financial Statements have been
accurately derived from the

16


--------------------------------------------------------------------------------


 

books and records of the Company and its Subsidiaries.  Neither the Company nor
any of its Subsidiaries have any material indebtedness, obligations or other
liabilities of a kind required to disclosed in its financial statements under
GAAP other than those (i) fully reflected in, reserved against or otherwise
described in the Base Balance Sheet; (ii) incurred in the ordinary course of
business since the Base Balance Sheet Date (including work in progress on
capital expenditures which are contemplated by the capital expenditures program
set forth on Section 3.7(b) of the Seller Disclosure Letter (the “Capital
Program”)) or (iii) set forth on Section 3.7(a) of the Seller Disclosure Letter.

3.8           Powers of Attorney.  Except as set forth on Section 3.8 of the
Seller Disclosure Letter, neither the Company nor any of its Subsidiaries have
any material outstanding revocable or irrevocable powers of attorney or similar
authorizations issued to any individual who is not one of the Company’s
employees or officers.

3.9           Brokers.  Except as set forth on Section 3.9 of the Seller
Disclosure Letter, no broker, finder, agent, investment banker, financial
advisor or similar Person has acted for or on behalf of the Company or ASC in
connection with this Agreement or the transactions contemplated hereby (an “ASC
Broker”), and no broker, finder, agent, investment banker, financial advisor or
similar Person is entitled to any broker’s, finder’s, financial advisor’s or
similar fee or other commission in connection therewith based on any agreement,
arrangement or understanding with the Company or ASC or any action taken by any
such Person.

3.10         Compliance with Laws.  As of the date hereof, except as set forth
in Section 3.10(i) of the Seller Disclosure Letter, no investigation or material
review by any Governmental Agency with respect to the Company or any of its
Subsidiaries is pending or, to the Knowledge of the Company, threatened.  To the
Knowledge of the Company, except as set forth in Section 3.10(ii) of the Seller
Disclosure Letter, neither ASC, the Company nor any of their respective
Subsidiaries, has received any notice or communication of any noncompliance by
the Company or its Subsidiaries in any material respect with any applicable
Laws, including without limitation any applicable Laws with respect to employee
housing, affordable housing and day skier parking facilities and  the Laws and
standards of any Tramway Authorities, that has not been cured as of the date
hereof.  Except as set forth on Section 3.10(iii) of the Seller Disclosure
Letter, each of the Company and its Subsidiaries is currently conducting, and
has at all times since December 31, 2003 conducted, their respective businesses
in compliance in all material respects with all applicable Laws.

3.11         Insurance.

(a)           Section 3.11(a) of the Seller Disclosure Letter sets forth as of
the date hereof a description of each insurance policy (the “Insurance
Policies”) of the Company and its Subsidiaries.  Except as noted on Section
3.11(a) of the Seller Disclosure Letter and as of the date hereof, (i) all
Insurance Policies are in full force and effect and all premiums due and payable
thereunder have been paid in full and will not in any way be adversely affected
by, or terminate or lapse by reason of, the transactions contemplated by this
Agreement, (ii) there are no pending claims in excess of $50,000 under any
Insurance Policy as to which the respective

17


--------------------------------------------------------------------------------


 

insurers have denied coverage and (iii) since July 30, 2003, the Company and its
Subsidiaries have been fully insured for worker’s compensation claims.  Neither
of the Sellers nor any Subsidiary of the Company has received any notice from
any insurance company of such insurance company’s intention not to renew any
such Insurance Policy applicable to the Company or materially increase the
premiums thereunder beyond such premiums currently in effect.

(b)           Section 3.11(b) of the Seller Disclosure Letter sets forth a true
and correct list of any pending worker’s compensation claims not covered by
insurance.

3.12         Litigation.  Except as disclosed on Section 3.12 of the Seller
Disclosure Letter, there is no Litigation pending or, to the Knowledge of the
Company, threatened against either of the Sellers or their respective properties
or assets that, with respect to each such Litigation (a) in the case of the
Company and its Subsidiaries (i) is not fully covered by insurance or (ii) is
covered by insurance and would reasonably be expected to result in a liability
to the Company in excess of $50,000 individually or $150,000 in the aggregate
for all such Litigation or (b) in the case of ASC, would reasonably be expected
to result in a material and adverse effect on ASC’s ability to consummate the
transactions contemplated by this Agreement.  Except as set forth on Section
3.12 of the Seller Disclosure Letter, neither the Company nor any Subsidiary is
subject to any material order, Judgment, injunction or decree of any
Governmental Agency.

3.13         Approvals.  The Company and its Subsidiaries have in full force and
effect all material Approvals necessary for the operation of the business of the
Company and its Subsidiaries as presently conducted (including for this purpose
any Approvals necessary for any development or construction activity that has
been commenced with respect to any Real Property, or otherwise to the extent
required by applicable Law).  Since December 31, 2003, except as set forth on
Section 3.13(a) of the Seller Disclosure Letter, the Company and its
Subsidiaries have been in substantial compliance with the terms of each Approval
and has not received written notice of any material default under any such
Approval.  Except as set forth on Section 3.13(b) of the Seller Disclosure
Letter, to the Knowledge of the Company, no suspension or cancellation of any
such Approval is threatened and there is no basis for believing that any such
Approval will not be renewable upon expiration.  To the Knowledge of the
Company, Section 3.13(c) of the Seller Disclosure Letter, sets forth a list of
all material Approvals required for the operation of the business of the Company
and its Subsidiaries as presently conducted.

3.14         Labor Matters.

(a)           Except as set forth on Section 3.14(a) of the Seller Disclosure
Letter, the Company and its Subsidiaries are in compliance in all material
respects with all Laws relating to the employment of labor, including all such
Laws relating to wages, hours, the WARN Act, collective bargaining,
discrimination, civil rights, immigration, safety and health, workers’
compensation and the collection and payment of withholding and/or social
security taxes and similar tax.

 

18


--------------------------------------------------------------------------------


 

(b)           There are no strikes, work stoppages, lockouts, boycotts or
material labor disputes pending, or to the Knowledge of the Company, threatened
against or affecting the Company or its Subsidiaries, and there have been no
such events or actions since December 31, 2003.

(c)           Except as set forth on Section 3.14(c) of the Seller Disclosure
Letter, as of the date hereof, none of the Sellers has received written notice
of any pending or to the Knowledge of the Company, threatened (i) proceedings
under the National Labor Relations Act or before the National Labor Relations
Board, (ii) grievances or arbitrations, or (iii) organizational drives or unit
clarification requests, in each case against or affecting the Company or its
Subsidiaries.  Section 3.14(c)(iv) of the Seller Disclosure Letter also
identifies all those employees who are covered by the collective bargaining
agreement in effect for the 2006/2007 ski season between the Company or any of
its Subsidiaries and the labor union representing paid, non-management employees
of the Steamboat ski patrol, a true and complete copy of which has been
furnished to Purchasers prior to the date hereof (the “Collective Bargaining
Agreement”), and other than such Collective Bargaining Agreement, there are no
other collective bargaining agreements or similar labor agreements that the
Company or any of its Subsidiaries is bound by, party to or in the process of
negotiating.

3.15         Employee Benefit Plans.

(a)           Section 3.15(a) of the Seller Disclosure Letter contains a true
and complete list of each “employee benefit plan” (within the meaning of Section
3(3) of ERISA), stock purchase, stock option or other stock-related rights,
severance, employment, change-in-control, fringe benefit, savings or thrift
benefits, vacation benefits, cafeteria plan benefits, life, health, medical, or
accident benefits (including any “voluntary employees’ beneficiary association”
as defined in Section 501(c)(9) of the Code providing for the same or other
benefits), employee assistance program, disability or sick leave benefits,
worker’s compensation, supplemental unemployment benefits, insurance coverage
(including any self-insured arrangements), post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance
benefits), collective bargaining, bonus, incentive, deferred compensation,
profit sharing, and all other employee benefit or compensation plans,
agreements, programs, practices, policies or other arrangements, whether or not
subject to ERISA and whether written or unwritten (collectively referred to as
“Plans”), under which any employee former employee, consultant, former
consultant, director or former director of the Company has any present or future
right to benefits or which is entered into, sponsored, maintained, contributed
to or required to be contributed to, as the case may be, by the Company or any
ERISA Affiliate or under which the Company or any ERISA Affiliate has any
present or future liability (including, without limitation, contingent
liability).  To the extent the Company sponsors, maintains, contributes to, is
required to contribute to, or has any present or future liability (including,
without limitation, contingent liability) with respect to any such Plans, the
same shall be collectively referred to as the “Company Plans.”

19


--------------------------------------------------------------------------------


 

(b)           With respect to each Company Plan, the Purchasers have been
furnished access to a current and complete copy (or, to the extent no such copy
exists, a description) thereof and all amendments thereto, and, to the extent
applicable:  (i) any related trust agreement, annuity contract, or other funding
instrument; (ii) the most recent IRS determination letter, if applicable; (iii)
any summary plan description or other written description or interpretation
thereof; (iv) for the three most recent plan years (a) the Form 5500 and
attached schedules, (b) audited financial statements, (c) actuarial valuation
reports and (d) attorneys’ responses to any auditor’s request for information;
(v) any correspondence and other materials submitted to or received from the IRS
or Department of Labor in connection with any correction program with respect to
the Company Plans; (vi) any correspondence and other materials submitted to or
received from any Multiemployer Plan or its trustees with respect to its funding
status or potential withdrawal liability; and (vii) all contracts and other
service agreements with any third party administrators in connection with the
Company Plans.

(c)           (i) Each Company Plan has been established, maintained, and
administered in accordance with its terms, and in material compliance with the
applicable provisions of ERISA, the Code and other applicable Laws; (ii) each
Company Plan which is intended to be qualified within the meaning of Section
401(a) of the Code (and each related trust agreement, annuity contract, or other
funding instrument) has received a favorable opinion letter from the IRS as to
its qualification, and the Company is not aware of any reason why any such
opinion letter would reasonably be expected to be revoked or not be reissued;
(iii) for each Company Plan that is a “welfare plan” within the meaning of
Section 3(1) of ERISA, neither the Company nor any ERISA Affiliate has or will
have any liability or obligation under any plan which provides medical, death or
other welfare benefits with respect to current or former employees of the
Company beyond their termination of employment (other than coverage mandated by
Law) and no condition exists which would prevent the Company from amending or
terminating any such welfare plan; (iv) to the Knowledge of the Company, no
event has occurred with respect to any Company Plan that would subject the
Company to any Tax, fine, lien, penalty or other liability imposed by ERISA, the
Code or other applicable Laws; (v) to the Knowledge of the Company, no
“prohibited transaction” (as such term is defined in Section 406 of ERISA and
Section 4975 of the Code, other than any such transaction which is subject to an
administrative or statutory exemption) has occurred with respect to any Company
Plan; (vi) to the Knowledge of the Company, neither the Company nor any plan
fiduciary of any Company Plan subject to ERISA has otherwise violated the
provisions of Part 4 of Title I, Subtitle B of ERISA; and (vii) each Company
Plan which is a “group health plan” as defined in Section 607(1) of ERISA has
been operated in compliance with the provisions of Part 6 of Title I, Subtitle B
of ERISA and Section 4980B of the Code, as well as with the provisions of any
similar state law, at all times.

(d)           Neither the Company nor any ERISA Affiliate has ever (i)
maintained, contributed to, or been obligated to contribute to any plan which is
subject to Title IV of ERISA or the minimum funding requirements of Section 412
of the Code or (ii) contributed to, been obligated to contribute to, or incurred
any liability to a Multiemployer Plan as defined in Section 3(37) of ERISA.  No
liability under Title IV of ERISA has been incurred by the Company or any ERISA
Affiliate that has not been satisfied in full.

20


--------------------------------------------------------------------------------


 

(e)           Except as set forth on Section 3.15(e) of the Seller Disclosure
Letter, the consummation of the transactions contemplated by this Agreement will
not (either alone or together with any other event) entitle any current or
former employee, director or consultant of the Company to severance pay or
accelerate the time of payment or vesting of compensation or benefits under,
increase the amount payable or trigger any other material obligation pursuant
to, any Company Plan.  Except as set forth on Section 3.15(e) of the Seller
Disclosure Letter, there is no Company Plan covering any current or former
employee, director or consultant of the Company that, individually or
collectively, will give rise to the payment of any amount that would not be
deductible by the Company pursuant to Section 280G of the Code.

(f)            All contributions (including all employer contributions and
employee salary reduction contributions) required by each Company Plan or by any
applicable Law or agreement to have been made under any Company Plan to any
fund, trust, or account established thereunder or in connection therewith have
been made by the due date thereof, or the deadline for making such contribution
has not yet passed.

(g)           None of the Company Plans are “multiple employer welfare
arrangements” within the meaning of Section 3(40) of ERISA.  With respect to any
of the Company Plans which are self-insured welfare benefit plans, no claims
have been made pursuant to any such plans that have not been paid (other than
claims which have not yet been paid but are in the normal course of processing)
and no individual has incurred injury, sickness or other medical condition with
respect to which claims may be made pursuant to any such plans where the
liability could in the aggregate with respect to each such individual exceed
$25,000 per year.

(h)           There is no default on behalf of the Company with respect to any
of the Plans and each of the Plans is in full force and effect, enforceable by
the Company in accordance with its terms.  There is no Litigation pending or, to
the Knowledge of the Company, threatened alleging any breach of the terms of any
Company Plan or of any fiduciary duties thereunder or violation of any
applicable Law with respect to any Company Plan, nor to the Knowledge of the
Company, any arbitration, proceeding or investigation.  To the Knowledge of the
Company, neither the Company nor any ERISA Affiliate nor any of their respective
directors, officers, employees or other fiduciaries (as such term is defined in
Section 3(21) of ERISA) has any liability for failure to comply with ERISA or
the Code for any action or failure to act in connection with the administration
or investment of any Company Plan.

(i)            Section 3.15(i)(1) of the Seller Disclosure Letter lists all of
the full-time year-round employees of the Company as of the date hereof,
together with their respective salaries and date of hire; such list will be
updated as of five Business Days prior to the Closing Date and delivered to
Purchasers prior to the Closing Date.  Section 3.15(i)(2) of the Seller
Disclosure Letter also identifies those employees of the Company which are
parties to employment agreements, bonus agreements or other written agreements
relating to compensation and identifies those agreements.

21


--------------------------------------------------------------------------------


 

(j)            Each Company Plan that is a “nonqualified deferred compensation
plan” within the meaning of, and subject to, Section 409A of the Code (a
“Nonqualified Deferred Compensation Plan”) has been operated in material
compliance with Section 409A of the Code since January 1, 2005, based upon a
good faith, reasonable interpretation of Section 409A of the Code, the proposed
regulations issued thereunder and Internal Revenue Service Notices 2005-1 and
2006-79.

3.16         Real Property.

(a)           Section 3.16(a)(1) of the Seller Disclosure Letter is a complete
and accurate list of all real property owned by the Company and its Subsidiaries
as of the date hereof and which is to be acquired and owned by the Company and
its Subsidiaries on or prior to the Closing Date (the “Owned Real Property”). 
Section 3.16(a)(2) of the Seller Disclosure Letter is a complete and accurate
list of all leases, subleases, licenses, permits and other agreements, documents
or instruments (including, without limitation, easement agreements) and all
amendments, modifications and/or supplements thereto (collectively, the “Real
Property Leases”) under which the Company and its Subsidiaries lease, sublease,
license, use or occupy any real property, excluding the U.S. Forest Service
Properties (the land, buildings and other improvements covered by the Real
Property Leases being herein called the “Leased Real Property” and together with
the Owned Real Property and the U.S. Forest Services Properties, the “Real
Property”).  The Company has delivered to the Purchasers, prior to the date
hereof, copies of the Real Property Leases, all of which are true, complete and
correct in all material respects.  Except as set forth in Section 3.16(a)(3) of
the Seller Disclosure Letter, each Real Property Lease is in full force and
effect as to the Company or its Subsidiaries and, to the Knowledge of the
Company, as to the other parties thereto.  Except as set forth in Section
3.16(a)(4) of the Seller Disclosure Letter, neither the Company nor its
Subsidiaries nor, to the Knowledge of the Company, any other party to such Real
Property Lease is in breach in any material respect thereof or default in any
material respect thereunder.  The Real Property is all of the material real
property that is necessary for the operation of the business of the Company and
its Subsidiaries as presently conducted.  Except as set forth in Section
3.16(a)(4) of the Seller Disclosure Letter, none of the Sellers nor the Company
nor any of their respective Subsidiaries have received notice that any party to
any Real Property Lease intends, or has threatened, to terminate or revoke all
or any rights granted in favor of the Company or its Subsidiaries thereunder.

(b)           The Company owns fee title to the Owned Real Property and good and
valid leasehold interests in the Leased Real Property, subject only to Permitted
Exceptions and Liens to be released on or before the Closing Date including as
provided in Section 7.5.  The foregoing representation (a) shall not be
construed in any event to relate to the fee interest in any Leased Real Property
and (b) shall be deemed deleted with respect to any matter covered by a title
insurance policy obtained by the Company or a Purchaser.

(c)           Section 3.16(c) lists all property (the “U.S. Forest Service
Properties”) subject to the permit issued to the Company by the U.S. Forest
Service on November 12, 1997,

22


--------------------------------------------------------------------------------


 

as amended (the “U.S. Forest Service Permit”).  The U.S. Forest Service Permit
is the principal Approval required by the USFS for the operation of the business
of the Company and its Subsidiaries as presently conducted.  The USFS has
accepted the Company’s 2004 Master Development Plan Amendment, which is set
forth on Section 3.16(c) of the Seller Disclosure Letter, inclusive of the phase
one environmental analysis required by the National Environmental Policy Act
with respect to the Company’s future growth initiatives.  The Company has made
available to the Purchasers or their Representatives, prior to the date hereof,
a true and complete copy of the U.S. Forest Service Permit and such U.S. Forest
Service Permit is in full force and effect.  None of the Sellers have received
any notice of default under or violation of the terms and conditions of the U.S.
Forest Service Permit, and the Company has no Knowledge that the USFS has any
intention of amending, revoking or otherwise altering the terms or conditions of
the U.S. Forest Service Permit (nor has any of the Sellers or the Company
requested any amendment or alteration of the terms and conditions of the U.S.
Forest Service Permit), or any portion thereof, or the application thereof to
the Company’s operations.  None of the Sellers is engaged in any ongoing dispute
or disagreement with the USFS over the interpretation or application of any term
or condition of the U.S. Forest Service Permit.  The Company has no Knowledge of
any third-party permitee or commercial operator operating within the areas
permitted to the Company and its Subsidiaries under the U.S. Forest Service
Permit.

(d)           Except as set forth on Section 3.16(d) of the Seller Disclosure
Letter, there are no outstanding options or rights of first refusal to purchase
or lease the Real Property or any portion thereof or interest therein, other
than rights running in favor of the Company and its Subsidiaries, and the Real
Property is free from agreements creating any obligation on the part of any
Person to sell, lease or grant a third party option to sell or lease.

(e)           Except as set forth in Section 3.16(e) of the Seller Disclosure
Letter, neither of the Sellers has received notice of and there is no pending
or, to the Knowledge of the Company, threatened or contemplated condemnation
proceeding affecting the Real Property or any part thereof, nor any sale or
other disposition of the Real Property or any part thereof in lieu of
condemnation.

(f)            All chairlifts, gondolas, buildings and other improvements,
access roads and ski-runs used in connection with the Resort and the conduct of
the business of the Company and its Subsidiaries as presently conducted are
located either on (i) the Owned Real Property, (ii) the U.S. Forest Service
Properties, and/or (iii) the Leased Real Property pursuant to valid Real
Property Leases (including valid easement agreements in favor of the Company and
its Subsidiaries) which allow and provide for the existence, operation, and
maintenance of the chairlifts, gondolas, buildings, improvements, roads and/or
ski-runs, as applicable.  This representation shall be considered deleted from
this Agreement for all purposes (but only with respect to that  portion of the
Real Property covered by the Survey) if ASC shall have delivered to Parent, or
Parent or Buyer otherwise obtains, prior to the Closing Date, a current ALTA
survey of all or a portion of the Real Property (the “Survey”) certified to the
Parent, the Buyer and the Company.  The Purchasers shall reimburse the Seller
for the cost of the Surveys at

23


--------------------------------------------------------------------------------


 

Closing.  ASC shall reasonably cooperate with Purchasers in providing or
otherwise enabling Parent or Buyer to obtain any such certified Survey.

(g)           Section 3.16(g)(i) of the Seller Disclosure Letter lists all of
the real property Leases and other Contracts, including any amendments,
modifications and/or supplements thereto, pursuant to which any Person has the
right to use, occupy and/or possess all or any portion of the Real Property (the
“Third Party Real Property Leases”); provided, however, that Section 3.16(g)(i)
of the Seller Disclosure Letter need not include any bookings at hotels or
conference facilities within the Resort in the ordinary course of business. 
Except as set forth on Section 3.16(g)(ii) of the Seller Disclosure Letter, (i)
there are no material real property Leases affecting the Real Property or any
portion thereof, (ii) there are no material security deposits under any real
property Leases affecting the Real Property or any portion thereof and (iii) no
material tenant or other occupant is currently entitled to any material rent
concessions, rent abatements or rent credits and no material rent concessions or
rent abatements permitted under any real property Leases are currently claimed
by any material tenant(s) or occupant(s) as a result of a default by the
Company, its Subsidiaries or otherwise.  Copies of all such Third Party Real
Property Leases (including any amendments, modifications and/or supplements)
which are true, complete and correct in all material respects, have previously
been delivered to Parent prior to the date hereof.  Except as set forth in
Section 3.16(g) of the Seller Disclosure Letter, each third Party Real Property
Lease is in full force and effect and neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any other party to such Third
Party Real Property Lease is in breach in any material respect thereof or
default in any material respect thereunder.

(h)           Except as set forth on Section 3.16(h) of the Seller Disclosure
Letter, none of the Sellers nor the Company nor any of their respective
Subsidiaries has received written notice of, and the Company has no Knowledge
of, (i) any violations of any covenants or restrictions affecting any Real
Property including any covenants, conditions or restrictions of or issued by any
applicable condominium or home owners association, or (ii) any violations of any
zoning codes or ordinances or other Laws of any Governmental Agency applicable
to such Real Property, in any case which would reasonably be expected to result
in a Material Adverse Effect on the Company and its Subsidiaries.

3.17         Tax Matters.

(a)           All material Tax Returns required to be filed by or with respect
to the Company and/or its Subsidiaries on or before the date hereof have been
properly prepared and timely filed.  All such Tax Returns were correct and
complete in all material respects.  All material Tax Returns required to be
filed by or with respect to the Company and/or its Subsidiaries after the date
hereof and on or before the Closing Date shall be properly prepared and timely
filed, in a manner consistent with prior years (except where any inconsistency
is required by applicable laws and regulations) and applicable laws and
regulations.  All material Taxes due and payable by the Company and its
Subsidiaries (whether or not shown on a Tax return) have been paid.  All
material Taxes that the Company or its Subsidiaries is or was

24


--------------------------------------------------------------------------------


 

required by Law to withhold or collect have been duly withheld or collected and,
to the extent required, have been paid to the proper Tax authority, and have
been properly reported as required under applicable information reporting
requirements

(b)           Neither the Company nor its Subsidiaries has waived any statute of
limitations in respect of any Taxes or agreed to any extension of time with
respect to a material assessment or Tax deficiency.

(c)           With respect to all material federal, state and local Tax Returns
of the Company and/or its Subsidiaries, (i) no audit is in progress and no
extension of time (other than automatic extensions of time) is in force with
respect to any date on which any Tax Return was or is to be filed and no waiver
or agreement is in force for the extension of time for the assessment or payment
of any Tax; and (ii) there is no unassessed deficiency as to which the Company
has received written notice or as to which the Company has Knowledge based upon
personal contact with any agent of a taxing authority against the Company.

(d)           Except as set forth on Section 3.17(d) of the Disclosure Letter,
each of the Company and/or its Subsidiaries have not agreed to and, to the
Knowledge of the Company, the Company and/or its Subsidiaries are not required
to make any adjustments pursuant to Section 481(a) of the Code by reason of a
change in accounting method or otherwise for any Tax period for which the
applicable federal statute of limitations has not yet expired.

(e)           There are no material Liens for Taxes upon the assets or
properties of the Company, except for statutory Liens for current Taxes not yet
due and except for Taxes, if any, as are being contested in good faith.

(f)            Neither the Company nor any of its Subsidiaries is a party to any
agreement providing for the allocation or sharing of Taxes.

(g)           There are no special assessments or charges which have been
levied, and with respect to which the Company has received written notice,
against the Real Property that are not reflected on the tax bills issued with
respect thereto.

(h)           Neither the Company nor any of its Subsidiaries (i) has entered
into any “reportable transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b) that must be disclosed pursuant to Section 6011 of the Code
and the Regulations promulgated thereunder, (ii) is a party to any closing
agreement as defined in Section 7121 of the Code or any similar provision of
state, local, or foreign Law or (iii) has requested any private ruling from any
Tax authority.

25


--------------------------------------------------------------------------------


 

3.18         Contracts and Commitments.  Except as set forth in Section 3.18 of
the Seller Disclosure Letter, neither the Company nor any of its Subsidiaries is
a party to:

(a)           any partnership agreements or joint venture agreements which
require a payment, or delivery of assets or services beyond the 2006-2007 ski
season and which are not terminable by the Company on 30 days or less notice
without penalty to the Company or any of its Subsidiaries, or which contain
exclusivity arrangements which will be binding upon Affiliates of the Company
(other than a Subsidiary thereof) following the Closing;

(b)           any agreement pursuant to which the Company or its Subsidiaries
would be required to pay severance to any director, officer, employee or
consultant;

(c)           any material agreement with another person or entity limiting or
restricting the ability of the Company or its Subsidiaries to enter into or
engage in any market or line of business;

(d)           any material brokerage agreements;

(e)           any agreements for the sale of any of the assets of the Company or
its Subsidiaries other than in the ordinary course of business or for the grant
to any person or entity of any preferential rights to purchase any of its
assets;

(f)            any agreement relating to the acquisition by the Company or its
Subsidiaries of any operating business or the assets or capital stock of any
other corporation, entity or business entered into during the last twelve (12)
months;

(g)           any material agreements relating to the incurrence, assumption,
surety or guarantee of any indebtedness other than ASC-Level Financings;

(h)           any material agreements (other than agreements granting rights to
use readily available commercial Software and having an acquisition price of
less than $50,000 in the aggregate for all such agreements and agreements
allowing the use of Company trademarks, tradenames and the like in connection
with promotional activities) (i) granting or obtaining any right to use any
Intellectual Property or (ii) restricting the rights of the Company or any of
its Subsidiaries, or permitting other Persons, to use or register any
Intellectual Property of the Company;

(i)            any material agreements under which the Company or its
Subsidiaries has made advances or loans to any entity or individual (which shall
not include advances made to an employee of the Company in the ordinary course
of business consistent with past practice); or

26


--------------------------------------------------------------------------------


 

(j)            except for agreements described in Section 3.18(a), any other
agreement (or group of related agreements) the performance of which presently
requires aggregate payments be made to or from the Company or any of its
Subsidiaries in excess of $100,000 per year.

Each of the contracts to which the Company or any of its Subsidiaries is a party
and which is required to be set forth on Section 3.18 of the Seller Disclosure
Letter (the “Material Contracts”), a true and complete copy of each of which has
been delivered or made available to the Purchasers prior to the date hereof is
in full force and effect and is the legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).  With respect to
each Material Contract, neither the Company nor its Subsidiaries nor, to the
Knowledge of the Company, any other party, is in material breach of violation
of, or default under, any such Material Contract, and no event has occurred, is
pending or, to the Knowledge of the Company, is threatened, which, after the
giving of notice, with lapse of time, or otherwise, would constitute a material
breach or default by the Company or its Subsidiaries or, to the Knowledge of the
Company, any other party under such Material Contract.

3.19         Environmental Matters.  (a)  Except as set forth on Section 3.19(a)
of the Seller Disclosure Letter, the Company and its Subsidiaries are in
compliance with all applicable Environmental Laws, which compliance includes,
but is not limited to, the possession by the Company and its Subsidiaries of all
approvals, permits and other governmental authorizations required under
applicable Environmental Laws, and compliance with the terms and conditions
thereof, except in each case where the failure to be in such compliance would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect on the Company and its Subsidiaries.

(b)           Except as set forth on Section 3.19(b) of the Seller Disclosure
Letter, there is no Environmental Claim pending or, to the Knowledge of the
Company, threatened against the Company or its Subsidiaries.

(c)           Except as set forth on Section 3.19(c) of the Seller Disclosure
Letter, there are no present actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the release, emission,
discharge, presence or disposal of any Material of Environmental Concern, that
as reasonably likely to form the basis of any material Environmental Claim
against the Company or its Subsidiaries.

(d)           Without in any way limiting the generality of the foregoing, (i)
all on-site and off-site locations where the Company or its Subsidiaries have
disposed or arranged for the disposal of Materials of Environmental Concern
since November 1997 are identified on Section 3.19(d)(i) of the Seller
Disclosure Letter, (ii) all underground storage tanks, and the capacity and
contents of such tanks, located on property owned, operated, or leased by the
Company or any of

27


--------------------------------------------------------------------------------


 

its Subsidiaries are identified on Section 3.19(d)(ii) of the Seller Disclosure
Letter, and (iii) except as set forth on Section 3.19(d)(iii) of the Seller
Disclosure Letter, all underground storage tanks owned, operated, or leased by
the Company or any of its Subsidiaries and which are subject to regulation under
the Federal Resource Conservation and Recovery Act (or equivalent state or local
law regulating underground storage tanks) meet the technical standards
prescribed at Title 40 Code of Federal Regulations Part 280 which became
effective December 22, 1998 (or any applicable state or local law requirements
which are more stringent than such technical standards or which became effective
before such date).

3.20         Intellectual Property.

(a)           Section 3.20(a) of the Seller Disclosure Letter sets forth a true,
correct, and complete list of all U.S. and foreign (i) issued Patents and Patent
applications, (ii) Trademark registrations and applications, (iii) copyright
registrations and applications, and (iv) Software, in each case which is owned
by the Company or any of its Subsidiaries.  The Company or its Subsidiaries, as
set forth on Section 3.20(a) of the Seller Disclosure Letter, is the sole and
exclusive beneficial and record owner of each of the Intellectual Property items
set forth on Section 3.20(a) of the Seller Disclosure Letter, and to the
Knowledge of the Company all such Intellectual Property is subsisting, valid and
enforceable.  There are no actions that must be taken within 90 days from the
date of this Agreement, including the payment of fees or the filing of
documents, for the purposes of obtaining, maintaining, perfecting or renewing
any rights in such registered or applied for Intellectual Property.

(b)           Except as set forth on Section 3.20(b) of the Seller Disclosure
Letter:

(i)            the Company owns, or has valid right to use, free and clear of
all Liens, all Intellectual Property used or held for use in, or necessary to
conduct, the Company’s business, including the CORIS software system; provided,
however, that this Section 3.20(a)(i) shall not constitute a noninfringement
representation (which noninfringement representation is the subject of Section
3.20(a)(ii) below);

(ii)           the conduct of the Company’s business (including the products and
services of the Company) as currently conducted does not infringe,
misappropriate or otherwise violate any Person’s Intellectual Property rights,
and there has been no such claim asserted or threatened in the past three years
against the Company or, to the Knowledge of the Company, any other Person;

(iii)          to the Knowledge of the Company, no Person is infringing,
misappropriating or otherwise violating any Intellectual Property owned by or
licensed to the Company, and no such claims have been asserted or threatened
against any Person by the Company or, to the Knowledge of the Company, any other
Person, in the past three years;

 

28


--------------------------------------------------------------------------------


 

(iv)          the consummation of the transactions contemplated by this
Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other Person
in respect of, the Company’s right to own, use or hold for use any of the
Intellectual Property as owned, used or held for use in the conduct of the
business of the Company as currently conducted; and

(v)           the Company has at all times complied in all material respects
with all applicable Laws, as well as its own rules, policies, and procedures
relating to privacy, data protection, and the collection and use of personal
information collected, used or held for use by the Company in the conduct of the
Company’s business.  No claims have been asserted or, to the Knowledge of the
Company, threatened against the Company alleging a violation of any Person’s
privacy or personal information or data rights and the consummation of the
transactions contemplated hereby will not breach or otherwise cause any
violation of any Law, policy or procedure related to privacy, data protection or
the collection and use of personal information collected, used or held for use
by the Company in the conduct of the Company’s business.  The Company takes
reasonable measures to ensure that such information is protected against
unauthorized access, use, modification or other misuse.

3.21         Related Persons.  Except as set forth on Section 3.21(a) of the
Seller Disclosure Letter, as of the date hereof, and as immediately after the
Closing, none of the assets, including Intellectual Property, used in the
business of the Company and its Subsidiaries is or will be owned, or leased from
a third party by, ASC or any of its Affiliates (other than the Company and its
Subsidiaries).  Section 3.21(b) of the Seller Disclosure Letter sets forth a
true and complete list of all material Contracts to which the Company or any of
its Subsidiaries, on the one hand, and ASC or any of its Subsidiaries (other
than the Company and its Subsidiaries), on the other hand, are party to.

3.22         Absence of Certain Changes.  Since the Base Balance Sheet Date, the
Company and its Subsidiaries have conducted their respective businesses in the
ordinary course consistent with past practice. There has not been, with respect
to either the Company or any of its Subsidiaries, (i) any action taken since the
Base Balance Sheet Date that, if taken during the period from the date of this
Agreement through the Closing, would constitute a breach of Section 9.4, or (ii)
since the Base Balance Sheet Date, any event, occurrence, development or state
of circumstances or facts that has had or reasonably would be expected to have a
Material Adverse Effect on the Company and its Subsidiaries.

3.23         Water Rights. Except as set forth in Section 3.23 of the Seller
Disclosure Letter, the Company has all water rights, riparian rights,
appropriative rights, water allocations, water stock, water supply contracts,
water disbursal rights, water discharge rights and water collection rights
necessary for the collection, use, distribution,  discharge, and disbursal of
water and for the continued snowmaking, irrigation, domestic and commercial uses
of the Resort facilities, and operation of the Resort in accordance with its
operation as of the date of this Agreement other than as would not be reasonably
be expected to result in a Material Adverse Effect on the Company and its
Subsidiaries.  There have been no changes in conditions subsequent to the letter

29


--------------------------------------------------------------------------------


 

dated October 17, 1997 from John Wittemyer to ASC that would affect the
merchantability of title to the Company’s water rights described therein, or as
to the adequacy of the Company’s water rights and water supply as described
therein.

3.24         Airport.  To the Knowledge of the Sellers, as of the date of this
Agreement, with respect to the 2006-2007 ski season, the  airlines providing
service to Hayden Airport do not intend to reduce, or are not considering
reducing, measured in the aggregate, the number of flights to, or the number of
seats on flights to, such airport in any material respect.

ARTICLE IV

REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS

The Purchasers jointly and severally represent and warrant to ASC as follows:

4.1           Organization of the Purchasers.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite power and authority to own, operate and lease
its properties and to carry on its business as presently owned or conducted. 
Parent is duly organized, validly existing and in good standing under the laws
of Luxembourg, and has all requisite power and authority to own, operate and
lease its properties and to carry on its business as presently owned or
conducted.

4.2           Power and Authority.  Each Purchaser has the requisite corporate
authority and power to execute and deliver this Agreement and the Related
Documents and to perform the transactions contemplated hereby.  All corporate
and stockholder action on the part of the Purchasers necessary to approve or to
authorize the execution and delivery of this Agreement and the Related Documents
and the performance by the Purchasers of the transactions contemplated hereby
and thereby has been duly taken.  This Agreement has been duly executed and
delivered by the Purchasers and constitutes the legal, valid and binding
obligation of the Purchasers, enforceable against the Purchasers in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by the Enforceability Exceptions.

4.3           No Conflicts.  Except as may be required under the HSR Act,
neither the execution or delivery by the Purchasers of this Agreement and the
Related Documents nor the performance by the Purchasers of the transactions
contemplated hereby and thereby, shall:

(a)           conflict with or result in a breach of any provision of the
certificate of incorporation or bylaws of any Purchaser;

(b)           violate any existing applicable Law by which any Purchaser or any
of its properties is bound, which violation would reasonably be expected to have
a material adverse effect on the ability of such Purchaser to purchase the Stock
or pay the Purchase Price, in each case on the terms and subject to the
conditions set forth herein;

30


--------------------------------------------------------------------------------


 

(c)           require any consent, approval, authorization or other order or
action of, or notice to, or declaration, filing or registration with, any Person
other than any such consent, approval, authorization, order, action, notice,
declaration, filing or registration the absence of which would not reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
purchase the Stock or pay the Purchase Price, in each case on the terms and
subject to the conditions set forth herein; or

(d)           conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under any Material Contract other than
such of the foregoing matters which would not reasonably be expected to have a
material adverse effect on the ability of such Purchaser to purchase the Stock
or pay the Purchase Price, in each case on the terms and subject to the
conditions set forth herein.

4.4           Purchase for Investment.  The Buyer is purchasing the Stock for
its own account for investment and not for resale or distribution in any
transaction that would be in violation of the securities laws of the United
States of America or any state thereof.  The Buyer is an “accredited investor”
as that term is defined in Rule 501 of the Regulation D promulgated under the
Securities Act.

4.5           Litigation.  There is no Litigation pending or, to the knowledge
of the Parent, threatened against any Purchaser or any of its properties or
assets which seeks to restrain, enjoin or prevent the consummation of this
Agreement or any of the transactions contemplated hereby.

4.6           Brokers.  No broker, finder or similar intermediary has acted for
or on behalf of any Purchaser or its Affiliates in connection with this
Agreement or the transactions contemplated hereby, and no broker, finder, agent
or similar intermediary is entitled to any broker’s, finder’s or similar fee or
other commission in connection therewith based on any agreement, arrangement or
understanding with any Purchaser or its Affiliates or any action taken by any
Purchaser or its Affiliates.

4.7           Availability of Funds.  The Purchasers have cash available or
existing borrowing facilities or binding funding commitments, true and complete
copies of which have been provided to the Sellers, in each case that are
sufficient to enable them to consummate the transactions contemplated by this
Agreement and the Related Documents.

4.8           No Divestitures.  To the knowledge of the Parent, none of the
businesses or operations of any Purchaser or any of its Subsidiaries or use or
ownership of assets or interests in connection with such businesses or
operations would reasonably be expected, in connection with and in anticipation
of the consummation of the transactions contemplated hereby, to result in such
Purchaser being required to divest itself or hold or operate separately any of
its assets or result in any other materially burdensome condition to such
Purchaser or the Company

31


--------------------------------------------------------------------------------


 

ARTICLE V

EMPLOYEES AND EMPLOYEE-RELATED MATTERS

5.1           Employment Matters.  The Purchasers agree to cause the Company to
offer employment to the employees of the Company and its Subsidiaries as of the
Closing Date (the “Employees”) and that, through the end of the 2006/2007 ski
season, the compensation paid and benefits (to the extent described on Section
5.1 of the Seller Disclosure Letter) provided to the Employees, in the
aggregate, will be at least comparable to the aggregate compensation and
benefits under the Company’s compensation benefit plans immediately prior to the
Closing Date; provided, however, that in the case of Employees whose terms and
conditions of employment are subject to, or governed by, a collective bargaining
agreement, the compensation and benefits shall be as provided under such
collective bargaining agreement or the results of any collective bargaining
relating thereto.  ASC shall honor any reciprocal benefits previously offered to
the Employees for ski privileges and other employee food and beverage, retail
and lodging discounts at other resorts owned by ASC or its Affiliates (“Other
ASC Resorts”) through the end of the 2006/2007 ski season, and the Company shall
honor any reciprocal benefits previously offered to employees at Other ASC
Resorts or employees of ASC, for ski privileges and other employee food and
beverage, retail and lodging discounts at the Resort through the end of the
2006/2007 ski season.  Neither ASC nor the Company shall be obligated to honor
these reciprocal benefits after the end of the 2006/2007 ski season.

5.2           Benefit Plans.

(a)           For all purposes of any employee welfare benefit plans in which
Employees participate after the Closing Date, the Purchasers shall credit
Employees for prior service with the Sellers and their Affiliates to the extent
permitted under the applicable Plan.  The Purchasers shall allow Employees with
vacation earned but unused as of the Closing Date to use such vacation in
accordance with the Parent’s policy as in effect on the date hereof with respect
to Parent’s employees generally.  The Purchasers shall (i) credit deductible
payments and coinsurance payments made in the plan year in which the Closing
Date occurs (the “Current Plan Year”) by Employees under the Company’s group
health plans on or prior to the Closing Date towards deductibles and other
out-of-pocket costs incurred by Employees in the Current Plan Year in connection
with any group health plan in which Employees participate after the Closing
Date; (ii) waive all pre-existing condition clauses applicable to any group
health plan in which Employees participate after the Closing Date to the extent
permitted under the applicable Plan; and (iii) waive eligibility waiting periods
for Employees in connection with any group health plan in which Employees
participate after the Closing Date to the extent permitted under the applicable
Plan.  For purposes of the preceding sentence, “group health plan” shall have
the meaning prescribed in Section 5000(b)(1) of the Code.

(b)           Effective as of the Closing Date or as soon thereafter as
reasonably practicable, the Purchasers shall cause the Company to become a
participating employer in the Intrawest 401(k) Retirement Plan (the “401(k)
Plan”) and shall cause each Employee to be given

32


--------------------------------------------------------------------------------


 

credit for his or her prior service as reflected in the records of the Company
for all purposes under the 401(k) Plan.

(c)           No provision in this Article V shall be construed to prevent the
termination of employment of any Employee or the amendment or termination of any
particular Company Plan to the extent not prohibited by its terms as in effect
immediately prior to the date hereof.

ARTICLE VI

CLOSING

6.1           Closing Date.  Subject to the satisfaction or waiver of the
conditions set forth in Articles VII and VIII hereof, the Closing, unless the
parties otherwise agree, shall be held at 10:00 a.m. on the second Business Day
after the last to be fulfilled or waived of such conditions (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of such conditions) is satisfied or waived, at the
offices of Goodwin Procter LLP, Boston, Massachusetts, or at such other place as
the parties hereto otherwise agree.

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF
THE PURCHASERS TO CONSUMMATE THE TRANSACTION

The obligations of the Purchasers to be performed at the Closing shall be
subject to the satisfaction or Purchasers’ waiver, at or prior to the Closing,
of the following conditions:

7.1           Representations and Warranties; Compliance with Covenants.  The
representations and warranties of the Sellers contained herein shall be true and
correct (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect” or similar terms set forth therein) both as of the
date of this Agreement and on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date (except for those
representations and warranties that are expressly limited by their terms to
dates or times other than the Closing Date, which representations and warranties
need only be true and correct as of such other date or time), except where the
failure to be so true and correct individually or in the aggregate with all
other such failures, does not have and would not reasonably be expected to have
a Material Adverse Effect on the Company.  The Sellers shall have performed and
complied in all material respects with all covenants and agreements required
hereby to be performed or complied with by them on or prior to the Closing
Date.  ASC shall have delivered to the Parent a certificate, dated the date of
the Closing and signed by an officer of ASC, to the foregoing effect.

7.2           No Material Adverse Effect.  Since the date hereof, there shall
have occurred no change, effect, condition, event or circumstance which has had
or would reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect on the Company.

33


--------------------------------------------------------------------------------


 

7.3           No Injunction.  No Judgment shall have been rendered in any
Litigation which has the effect of enjoining the consummation of the
transactions contemplated by this Agreement or which would require Purchasers to
sell any assets or limit its ability to maintain its ownership of the capital
stock of the Company after the Closing in any way, and no Litigation shall be
pending that would reasonably be expected to result in such a Judgment.

7.4           Approvals.

(a)           All Approvals required under the HSR Act necessary for the
consummation of the transactions contemplated by this Agreement shall have been
obtained, and all applicable waiting periods thereunder shall have expired or
been terminated.

(b)           The consents set forth on Section 7.4(b) of the Seller Disclosure
Letter shall have been delivered to the Parent.

(c)           All notices required under the U.S. Forest Service Permit will
have been made, and any approvals required thereunder or by any applicable Law
relating thereto will have been obtained.  The USFS shall either have (i)
approved the sale of the Stock to the Purchasers or (ii) issued to the Company a
new permit (in contemplation of the transactions contemplated by this Agreement)
for the use of U.S. Forest Service Properties covering the same Real Property as
covered in the U.S. Forest Service Permit and otherwise on the then current form
of the USFS for such agreements.  From and after the Closing Date, ASC shall pay
or cause to be paid, and shall indemnify, defend and hold harmless the
Purchasers and its Affiliates (including the Company and its Subsidiaries), for
any and all fees under the U.S. Forest Service Permit allocable to periods
ending on or before the Closing Date (and not otherwise reflected in the
determination of Working Capital as contemplated by Section 2.3), including
without limitation any and all such fees determined by a “close-out audit” or
otherwise in connection with the issuance of a new permit by the USFS.

7.5           Release of Liens.  On or prior to Closing, the Sellers shall have
effected the release of (i) all Liens securing the ASC-Level Financings and (ii)
all other Liens (other than Permitted Exceptions and any Liens relating to WPA
Debt and the Capital Leases) securing monetary obligations to the extent such
obligations are not included in the calculation of the Estimated Working Capital
Amount.

7.6           Assignment.  ASC shall have delivered to the Buyer a stock
certificate or certificates representing all of the outstanding shares of the
Stock and an executed stock power, in form and substance reasonably satisfactory
to the Purchasers, concerning the Stock (the “Assignment”).

7.7           Related Documents.  The Sellers and the Company shall have
executed and delivered all Related Documents required to be executed by them at
or prior to the Closing.

7.8           FIRPTA.  The Purchasers shall have received a statement from ASC
that it is not a “foreign person” within the meaning of Section 1445 of the
Code.

34


--------------------------------------------------------------------------------


 

7.9           Resignations.  On the Closing Date, the Sellers shall cause to be
delivered to the Purchasers duly signed resignations, effective immediately
after the Closing, of all directors of the Company and its Subsidiaries and all
officers of the Company which are not on the Company’s payroll.

7.10         Settlement of Accounts.  On or prior to the Closing Date, all of
the accounts payable and other obligations owing from the Company to ASC or any
of its Affiliates shall have been cancelled or forgiven and, following the
Closing Date, the Company shall have no obligation or liability in respect
thereof.

7.11         Title Commitments.  Provided that Buyer has taken all customary and
necessary actions for the issuance of the title policy, including without
limitation satisfying those certain requirements listed in the Title Commitments
within the control and reasonably required to be satisfied on the part of Buyer,
the Title Company shall have committed and be prepared to deliver
contemporaneously with the Closing, at the Purchasers’ sole expense, an Owner’s
Policy of Title Insurance materially in accordance with the Title Commitments
and with no exceptions to title other than as set forth in the Title Commitments
or the Permitted Exceptions.  Sellers hereby covenant to satisfy all
requirements listed in the Title Commitments within the control of and
reasonably required to be satisfied on the part of Sellers, including without
limitation all actions required to be performed by Sellers pursuant to this
Agreement.

7.12         Survey.  If the Company has delivered to the Buyer or the Buyer
otherwise obtains the certified Survey as contemplated by Section 3.16(f), such
Survey shall not disclose any encumbrance by any property or other improvement
owned, leased, licensed or used by the Company or any of its Subsidiaries in
connection with the operation of the business as presently conducted onto any
other Person’s property  or any encumbrance by any property or other improvement
owned, leased, licensed or used by a Person unaffiliated with the Sellers onto
any property owned, leased, licensed or used by the Company or any of its
Subsidiaries, which encumbrance(s) could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company.

7.13         Tri-Party Agreement.  The Purchasers shall have received an
executed tri-party agreement with the USFS on its then current form for such
agreements.

ARTICLE VIII

CONDITIONS TO OBLIGATIONS OF
THE SELLERS TO CONSUMMATE THE TRANSACTION

The obligations of the Sellers to be performed at the Closing shall be subject
to the satisfaction or waiver, at or prior to the Closing, of the following
conditions:

8.1           Representations and Warranties; Compliance with Covenants.  The
representations and warranties of the Purchasers contained herein shall be true
and correct (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect” or similar terms set forth therein) both as of the
date of this Agreement and on and as of the Closing

35


--------------------------------------------------------------------------------


 

Date with the same force and effect as though made on and as of the Closing Date
(except for those representations and warranties that are expressly limited by
their terms to dates or times other than the Closing Date, which representations
and warranties need only be true and correct as of such other date or time),
except where the failure to be so true and correct, individually or in the
aggregate with all other such failures, does not have and would not reasonably
be expected to have a Material Adverse Effect on the Parent or the Buyer.  The
Purchasers shall have performed and complied in all material respects with all
material covenants and agreements required hereby to be performed or complied
with by them on or prior to the Closing Date.  The Parent shall have delivered
to ASC, a certificate, dated the date of the Closing and signed by an officer of
the Parent, to the foregoing effect.

8.2           No Injunction.  No Judgment shall have been rendered in any
Litigation which has the effect of enjoining the consummation of the
transactions contemplated by this Agreement and no Litigation shall be pending
that would reasonably be expected to result in such a Judgment.

8.3           Approvals.  All Approvals required under the HSR Act for the
consummation of the transaction contemplated by this Agreement shall have been
obtained, and all applicable waiting periods thereunder shall have expired or
been terminated.

8.4           Settlement of Accounts.  On or prior to the Closing Date, all of
the accounts receivable and other obligations owing to the Company from ASC or
any of its Affiliates shall have been cancelled or forgiven and, following the
Closing Date, ASC and any such Affiliate shall have no obligation in respect
thereof.

8.5           Related Documents.  The Purchasers shall have executed and
delivered all Related Documents required to be executed by them at or prior to
the Closing.

8.6           Letters of Credit.  The Purchasers shall have provided substitute
letters of credit for each of those letters of credit issued by the Sellers and
listed on Section 8.6 of the Seller Disclosure Letter (the “Seller LCs”), and
each of the Seller LCs shall have been unconditionally released by the
beneficiary thereof.

ARTICLE IX

COVENANTS

9.1           Regulatory Filings, etc.  As soon as practicable after the date
hereof (and in any event no later than ten Business Days after the date hereof),
the parties hereto shall make all filings with the appropriate Governmental
Agencies of the information and documents required or contemplated by the HSR
Act, the FCC and the USFS and make application for all required Approvals
thereunder or therewith with respect to the transactions contemplated by this
Agreement.  The parties hereto shall keep each other apprised of the status of
any communications with, and inquiries or requests for information from, such
Governmental Agencies, in each case, relating to the transactions contemplated
hereby.  The parties hereto shall each use their respective commercially
reasonable best efforts to comply as expeditiously as

36


--------------------------------------------------------------------------------


 

possible in good faith with all lawful requests of the Governmental Agencies for
additional information and documents pursuant to such Laws.

9.2           Injunctions.  If any court having jurisdiction over any of the
parties hereto issues or otherwise promulgates any restraining order,
injunction, decree or similar order which prohibits the consummation of any of
the transactions contemplated hereby or by any Related Document, the parties
hereto shall use their respective commercially reasonable efforts in good faith
to have such restraining order, injunction, decree or similar order dissolved or
otherwise eliminated as promptly as possible and to pursue the underlying
Litigation diligently and in good faith; provided, however, that in no event
shall any of the Purchasers be obligated to agree, as a condition for resolving
any such matter, to dispose of or hold separate any of the properties or other
assets of the Purchasers or any of their respective Subsidiaries, or the
properties or other assets of the Company and its Subsidiaries after the
Closing.  Notwithstanding anything to the contrary contained in this Agreement,
nothing contained in this Section 9.2 shall limit the respective rights of the
parties to terminate this Agreement in accordance with the terms of Section 12.1
or shall limit or otherwise affect the respective conditions to the obligations
of the parties set forth in Articles VII and VIII hereof.

9.3           Access to Information.  Between the date of this Agreement and the
Closing Date, the Sellers shall, and shall cause their Affiliates (to the extent
reasonably required) to, upon reasonable request by the Purchasers, provide the
Purchasers, the Purchasers’ lenders and their respective employees, counsel,
accountants and other representatives and advisors (collectively, the
“Representatives”) full access, during normal business hours on reasonable
notice (and at such other times as any Purchaser reasonably requests) and under
reasonable circumstances, to any and all premises, properties, Contracts,
commitments, books and records and other information exclusively of or relating
exclusively to the Stock or the Company (the “Company Subject Matter”);
provided, however, that the Sellers shall use their respective commercially
reasonable efforts to provide to the Purchasers and their lenders any such
information that does not relate exclusively to the Company Subject Matter to
the extent such information can be segregated without undue effort from
information relating to the Sellers or their Affiliates and that is not
otherwise confidential or of a competitive nature; provided, further, that such
access may be limited to the location at which the relevant information is
normally maintained, shall not unreasonably interfere with the operations of the
Company or its Affiliates, and shall be limited to the extent reasonably
determined to be required by the applicable law.  In furtherance of the
foregoing but subject to the limitations of this Section 9.3, the Sellers shall,
and shall cause the Company’s Subsidiaries to, permit the Purchasers, the
Purchasers’ lenders and their respective Representatives to have reasonable
access to the Real Property to perform, at the Purchasers’ expense, any
environmental testing that the Purchasers reasonably deem appropriate,
including, without limitation, a Phase I environmental site assessment of any
such property pursuant to ASTM Standard E 1527-05.

9.4           No Extraordinary Actions by the Sellers.  In each case except as
disclosed on Section 9.4 of the Seller Disclosure Letter, or consented to or
approved in writing by the Parent (which consent or approval shall not be
unreasonably withheld, conditioned, delayed), or contemplated by this Agreement
or the Related Documents from the date hereof until the Closing, the Sellers
shall:

37


--------------------------------------------------------------------------------


 

(a)           cause the Company and its Subsidiaries to conduct their respective
businesses in the ordinary course and in accordance, in all material respects,
with (i) the business plan and the Capital Program, and (ii) its past policies
and procedures;

(b)           not amend or otherwise change the Certificate of Incorporation or
bylaws or other organizational documents of the Company or any of its
Subsidiaries;

(c)           not permit the Company or any of its Subsidiaries to admit, or
undertake to admit, any new stockholders, nor issue or sell any stock or other
securities of the Company or its Subsidiary or any options, warrants or rights
to acquire any such stock or other securities or repurchase or redeem any stock
or other securities of the Company;

(d)           not split, combine or reclassify any shares of the Company’s or
any Subsidiary’s capital stock; or declare, set aside or pay any dividend or
other distribution (whether in cash, stock or property or any combination
thereof) in respect of such capital stock;

(e)           cause the Company and each of its Subsidiaries not to take any
action with respect to, or make any material change in its accounting or Tax
policies or procedures, except as may be required by changes in generally
accepted accounting principles upon the advice of its independent accountants or
as required by the Securities and Exchange Commission (the “SEC”) or any
securities exchange;

(f)            cause the Company and its Subsidiaries not to make or revoke any
material Tax election or settle or compromise any material Tax liability, or
amend any material Tax Return;

(g)           comply with and not take any action or fail to take any action
which would constitute a material breach or default under any of (i) the
Certificate of Incorporation or bylaws or other organizational documents of the
Company or any of its Subsidiaries, (ii) any Real Property Lease, (iii) any
other material Lease, or (iv) any other Material Contract and/or any material
judgment, order or other writing with the force of Law;

(h)           not dispose of, pledge, hypothecate, encumber, transfer or assign
any of the Stock or the equity securities of any Subsidiary of the Company, nor
any material assets of the Company or any of its Subsidiaries;

(i)            cause the Company and its Subsidiaries not to acquire, lease or
license any assets or property, other than purchases of assets in the ordinary
course of business, or merge or consolidate with any entity;

38


--------------------------------------------------------------------------------


 

(j)            not take any action or omit to take any action for the purpose of
directly or indirectly preventing, materially delaying or materially impeding
the consummation of the transactions contemplated by this Agreement;

(k)           maintain in full force and effect the casualty insurance policies
currently in effect with respect to the Real Property and all other Insurance
Policies, and shall deliver to the Parent, upon request, reasonable evidence of
same in the form of certificates of such insurance;

(l)            not terminate, amend or modify any Real Property Lease, material
Lease, or any other Material Contract, nor enter into any new or additional
Material Contracts of any type, nature or description, except in the ordinary
course of business and in accordance with past practice; provided, that with
respect to the transactions contemplated by the draft Agreement provided to the
Purchasers prior to the date hereof, by and between the Company and SV Timbers
Steamboat, LLC (the “Proposed OSP Transactions”), Sellers shall, on an ongoing
basis, keep Purchasers fully informed and give Purchasers the prior opportunity
to consult with Sellers in respect to all discussions, decisions and
documentation relating to the Proposed OSP Transactions; provided further, that
Purchasers shall have no rights of consent or approval as to any agreements to
be entered into with respect to the Proposed OSP Transactions except to the
extent Purchasers reasonably determine that such agreements would have a
material adverse effect upon the business operations of the Company, taken as a
whole, as such business operations are being conducted as of the date of this
Agreement;

(m)          with the exception of necessary repairs and planning activities in
conjunction with USFS approved phase one capital projects (such planning
activities totaling less than $100,000), which are described in the Capital
Program, or in accordance with Section 9.1(l), not undertake any material
capital improvement projects nor make any material additions, improvements or
renovations to existing facilities and/or equipment;

(n)           not institute or settle, except for settlements which do not
exceed $100,000 in the aggregate or are claims which are fully covered by
insurance, except for applicable self-insured retentions under existing
insurance policies, any Litigation;

(o)           not create, incur or assume any short-term Indebtedness (including
obligations in respect of capital leases) on behalf of the Company or any
Subsidiary, other than in the ordinary course of business, or create, incur or
assume any long-term Indebtedness, and not assume, guarantee, endorse or
otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligations of any other Person, or make any loans, advances
or capital contributions to, or investments in, any other Person;

(p)           not enter into, adopt or amend in any respect any Company Plan or
(except for annual adjustments in the ordinary course of business consistent
with past practice) increase

39


--------------------------------------------------------------------------------


 

in any material respect the compensation or benefits of, or modify the
employment terms of, its directors, officers or employees, generally or
individually, or pay or promise to pay any bonus or benefit to its directors,
officers or employees (except as required by the Company Plans in accordance
with their terms immediately prior to the execution of this Agreement) or hire
any new officers, or, except in the ordinary course of business, any new
employees, nor terminate the employment of or reassign any employees other than
non-officer employees in the ordinary course of business consistent with past
practice;

(q)           not increase the compensation or benefits payable under any
existing employment, severance or termination policies or agreements, or enter
into any employment, deferred compensation, severance or other similar agreement
(or amend any such existing agreement) with any director, officer or employee of
the Company or any Subsidiary (except as required by applicable Law), except for
(i) anniversary date adjustments for at-will employees, (ii)  as may be required
under the Collective Bargaining Agreement, or (iii)  in connection with a new
employment or consulting agreement with Billy Kidd.

(r)            not enter into any collective bargaining agreement or similar
labor agreement (other than the Collective Bargaining Agreement), or renew,
extend or renegotiate any existing collective bargaining agreement or similar
labor agreement (including the Collective Bargaining Agreement); and

(s)           not agree to do anything prohibited by this Section 9.4.

9.5           Commercially Reasonable Efforts; Further Assurances.

(a)           Upon the terms and subject to the conditions hereof (including
without limitation, Sections 9.2 and 13.3), the Sellers and the Purchasers each
agree, and agree to cause each of their respective Affiliates, to use their
respective commercially reasonable efforts in good faith to take or cause to be
taken all actions and to do, or cause to be done, all things necessary, proper
or advisable to ensure that the conditions set forth in Articles VII and VIII
are satisfied and to consummate and make effective the transactions contemplated
by this Agreement and the Related Documents insofar as such matters are within
their respective control.

(b)           Except as otherwise expressly provided for in this Agreement, the
parties hereto shall provide such information and cooperate fully with each
other in making such applications, filings and other submissions which may be
required or reasonably necessary in order to obtain all approvals, consents,
authorizations, releases and waivers as may be required under this Agreement and
the Related Documents as conditions to the parties’ Closing obligations.

(c)           Except as otherwise expressly provided for in this Agreement, the
parties hereto shall promptly take all actions necessary to make each filing,
including any supplemental

40


--------------------------------------------------------------------------------


 

filing, which either of them may be required to make with any Governmental
Agency as a condition to or consequence of the consummation of the transactions
contemplated by this Agreement or any Related Document.

(d)           On or prior to the Closing, the parties hereto shall execute and
deliver to each other the Related Documents.

(e)           The Sellers shall, to the extent permitted by applicable Law, use
their commercially reasonable efforts to assist and cooperate with the
Purchasers in making such arrangements as would permit the continued sales of
alcoholic beverages by the Company at the Resort following the Closing and
pending the issuance of a new liquor license to the Company reflecting the
transactions contemplated by this Agreement, including assisting with transfer
applications; and (ii) in causing the transfer of other operational permits used
in the conduct of the Company’s and its Subsidiaries’ businesses, including
tramway registrations, explosive permits, food service licenses and permits, FCC
permits, Public Utilities Commission permits and day care licenses.

(f)            ASC agrees to honor the existing agreements with the owners in
the Resort’s rental management program with regard to reciprocal rights at other
ASC ski resorts through the end of the 2006/2007 ski season, each of which are
set forth on Section 9.5(f) of the Seller Disclosure Letter, and the Purchasers
agree to cause the Company to agree to honor existing agreements of ASC and its
Affiliates with owners in the rental management programs at Other ASC Resorts
with regard to reciprocal right at the Resort through the end of the 2006/2007
ski season.

(g)           The Purchasers agree to cause the Company to honor ASC’s
obligations under ASC’s multi-resort passes, multi-resort single day tickets
(known as “MeTickets”) and single-day complimentary lift ticket vouchers (issued
in accordance with past practices and at no significantly greater volume)
through the end of the 2006/2007 ski season.  ASC will collect the funds related
to MeTickets and regularly reimburse the Purchasers for honoring such
obligations in an amount equal to the face value of the MeTicket redeemed at the
Resort.  The Purchasers agree to cause the Company to honor ASC’s obligations
under gift cards issued prior to the Closing, and ASC will regularly and
promptly reimburse the Purchasers for ASC issued gift cards to the extent
redeemed at the Resort after the Closing.  Each of ASC and the Company will
provide access to its systems to the other party to enable it to track the usage
of such cards, tickets and passes.  The manner of reimbursement and access
described above shall be agreed upon in good faith by ASC and the Purchasers.

(h)           Subject to compliance by the Sellers with any proprietary rights,
confidentiality or similar regulations or agreements, the Sellers shall
transfer, or shall cause to be transferred, to the Company, at or prior to the
Closing, all data and all right, title and interest to such data that relates
exclusively to the Company and is maintained in electronic format by ASC or any
of its Affiliates, including, without limitation, marketing data and customer
lists

41


--------------------------------------------------------------------------------


 

(including skiers and lodging guests) for the past three years, and shall not
retain any of such data for the use of ASC or for any other reason; provided,
however, that the Sellers shall use their respective commercially reasonable
efforts to transfer to the Company any such data that does not relate
exclusively to the Company to the extent such data can be segregated from
information relating to the Sellers or their Affiliates (other than the Company)
and that is not otherwise subject to a proprietary rights, confidentiality or
similar agreement.

(i)            To the extent that, following the Closing, the Company shall not
be able to continue to use any of the licenses set forth on Section 9.5(i) of
the Seller Disclosure Letter, the Sellers agree to use their commercially
reasonable efforts (excluding the payment of money or the delivery of any item
of value) to assist the Company in replacing such licenses and/or to provide the
Company with the benefits of such licenses (including allowing the Company to
act as sub-licensee to the extent the underlying license permits).

(j)            The Purchasers agree to cause the Company to honor ASC’s
obligations under the partnership marketing arrangement set forth on Section
9.5(j) of the Seller Disclosure Letter.  The parties agree to act in good faith
to address any such marketing arrangements which continue beyond the 2006/2007
ski season.  The Purchasers agree that ASC may, between execution of this
Agreement and the Closing Date, continue to book reservations at the Hotel for
the 2006/2007 ski season at discounted rates for use by ASC and/or its
affiliates for partnership marketing purposes.  The Purchasers agree to cause
the Company to honor such reservations for the 2006/2007 ski season, provided
such reservations are made in a manner and volume and on terms substantially
consistent with past practice.

(k)           ASC agrees to continue to act as the conference and sales call
center for the Company, utilizing ASC’s call center in Park City, Utah through
August 1, 2007, and the Company agrees to pay to ASC on a monthly basis
Steamboat’s portion of the budgeted costs of operating such call center as set
forth on Section 9.5(k) of the Seller Disclosure Letter.  ASC agrees to operate
the call center through August 1, 2007 in a manner materially consistent with
past practice.

(l)            On or prior to the Closing, ASC agrees to pay to the applicable
individuals directly, and to indemnify the Purchasers and to assume all
obligations of the Company with respect to, or relating to, the Change in
Control Bonuses, including, without limitation, any gross-up provision with
respect to any parachute excise tax imposed on the persons listed on Section
9.5(1) of the Seller Disclosure Letter, but ASC shall not indemnify the
Purchasers for any loss of a tax deduction in connection with compensation
payments made to such persons.

(m)          The Sellers shall use their commercially reasonable efforts to
obtain estoppel certificates, in form and substance reasonably satisfactory to
the Purchasers, from all third parties to the contracts listed on Section 9.5(m)
of the Seller Disclosure Letter.

42


--------------------------------------------------------------------------------


 

9.6           Use of Names; Name Change.

(a)           As soon as reasonably practicable after the Closing (and in no
event later than sixty (60) days after the Closing), the Purchasers shall cease
(and cause the Company to cease) to use any written materials, including,
without limitation, labels, packing materials, letterhead, advertising materials
and forms, which include the words identified on Section 9.6(a) of the Seller
Disclosure Letter (collectively, the “Seller Trade Names”); provided, however,
that the Company may use inventory, checks, application forms, product
literature and sales literature (but not letterhead, business cards or the
like), trail maps, signs or the like, each as in existence as of the Closing
Date, until the earlier of the exhaustion of such materials or the close of the
2006/2007 ski season.  Except as specifically provided herein, each Purchaser
agrees that it shall not hereafter permit the Company to adopt or use any trade
name, trademark or service mark incorporating any of the Seller Trade Names or
any trade name, trademark or service mark likely to indicate endorsement or
sponsorship by, or any connection with, the Sellers or any of their Affiliates,
including the name or mark “American Skiing” or any name or mark similar
thereto.

(b)           As soon as commercially reasonably practicable after the Closing
(and in no event later than sixty 60 days after the Closing), ASC shall, and
shall cause its Affiliates to, cease to use any written materials, including
labels, packing materials, letterhead, advertising materials and forms, which
include the words identified on Section 9.6(b) of the Seller Disclosure Letter
(collectively, the “Purchaser Trade Names”); provided, however, that ASC and its
Affiliates may use inventory, checks, application forms, product literature,
sales literature (but not letterhead, business cards or the like), trail maps,
signs and the like, each as in existence as of the Closing Date, until the
earlier of the exhaustion of such materials or the close of the 2006/2007 ski
season.  Except as specifically provided herein, the Sellers agree that they and
their Affiliates shall not hereafter adopt or use any trade name, trademark or
service mark incorporating any of the Purchaser Trade Names or any trade name,
trademark or service mark likely to indicate endorsement or sponsorship by, or
any connection with, any Purchaser or any of its Affiliates.

(c)           ASC shall, and shall cause its Affiliates to, cease and desist the
use of the internet domain name “steamboatcanyons.com” and any other domain
names containing the word “steamboat” at the close of the 2006/2007 ski season
and all times thereafter.

9.7           Confidentiality; Publicity.  Each party shall hold, and shall use
its commercially reasonable efforts to cause its employees and agents to hold,
in strict confidence all information concerning the other parties or their
Affiliates furnished to it by such other Persons, all in accordance with the
Confidentiality Agreement, as if originally a party thereto who was required to
keep information confidential except that the Sellers shall maintain such
information with respect to the Company as confidential only to the extent such
information is specific to the Company and does not relate to the operations of
ASC or any of their Affiliates following the Closing Date.  Any release to the
public of information with respect to the matters contemplated by this Agreement
(including any termination of this Agreement) shall be made only in the form and
manner approved jointly by ASC and the Parent, provided that if a party is
required by law to make any disclosure concerning such matters, such party shall
discuss in good faith with the other party the form and content of such
disclosure prior to its release (but such release shall not require the prior
approval of the other parties).

43


--------------------------------------------------------------------------------


 

9.8           Transition.  Without limiting the agreements set forth in Sections
9.9 and Article XI, for a period of six (6) months following the Closing Date,
ASC shall, and the Purchasers shall and shall cause the Company to, cooperate in
good faith to effect an orderly transition in the operation of the Resort,
provided, that neither party shall be required to expend any funds or enter into
any contractual commitments in performing its obligations under this Section
9.8.

9.9           Access to Records After the Closing.  The Sellers and the
Purchasers recognize that subsequent to the Closing they may have information
and documents which relate to the Company, the Resort, its employees, its
properties and Taxes that relate to the period prior to Closing and to which the
other party may need access subsequent to the Closing.  Each such party shall
provide the other such party and its Representatives commercially reasonable
access, during normal business hours on reasonable notice (and at such other
times as such other party reasonably requests) and under reasonable
circumstances, to all such information and documents, and to furnish copies
thereof, which such other party reasonably requests.  The Purchasers and the
Sellers agree that prior to the destruction or disposition of any such books or
records pertaining to the Company at any time within three (3) years  after the
Closing Date (or, in any matter involving Taxes, within seven (7) years after
the Closing Date), each such party shall provide not less than thirty (30)
calendar days prior written notice to the other such party of any such proposed
destruction or disposal.  If the recipient of such notice desires to obtain any
such documents, it may do so by notifying the other party in writing at any time
prior to the scheduled date for such destruction or disposal.  Such notice must
specify the documents which the requesting party wishes to obtain.  The parties
shall then promptly arrange for the delivery of such documents.  All
out-of-pocket costs associated with the delivery of the requested documents
shall be paid by the requesting party.  Notwithstanding any provision of this
Agreement or the Related Documents to the contrary, in no event shall the
Sellers or their Affiliates be required to provide the Purchasers with access to
or copies of the Sellers’, or their Affiliates’ Tax Returns to the extent such
Tax Returns do not relate to the Company and in no case shall the Purchasers
have any right to review any Tax Returns other than pro forma Tax Returns of the
Company.

9.10         No Employee Solicitation.  For a period of 12 months following the
Closing, (a) the Purchasers and their Affiliates shall not, directly or
indirectly, solicit for employment or employ or cause to leave the employ of ASC
or its Affiliates any individual that is serving at such time as an officer of
ASC or its Affiliates; and (b) ASC and its Affiliates shall not, directly or
indirectly, solicit for employment any individual that is employed at such time
by the Company or any of its Subsidiaries provided that the use of a general
solicitation (such as advertisement) not specifically directed to applicable
employees will not be deemed to be a violation of the no solicitation provision
of this Section 9.10.

9.11         Interim Operations of the Parent.  Prior to the Closing, unless the
Sellers have otherwise consented in writing thereto, the Parent shall not, and
shall cause the Buyer not to:

(a)           take any action or omit to take any action for the purpose of
directly or indirectly preventing, materially delaying or materially impeding
the consummation of the transactions contemplated by this Agreement;

44


--------------------------------------------------------------------------------


 

(b)           directly or indirectly authorize any of, or commit or agree, in
writing or otherwise, to take any action or actions which would make the
representation of the Purchasers set forth in this Agreement untrue or incorrect
in any material respect; and

(c)           enter into any binding agreement to do any of the foregoing.

9.12         KIC Put.  Purchasers acknowledge that the Closing will trigger the
right of Kamori International Corporation, a Delaware corporation (“KIC”), owner
of 14.99 shares of the common stock of WPA (the “KIC Interest”), to sell to the
Company its entire interest in WPA in accordance with the terms of that certain
Stockholders’ Agreement, dated as of November 30, 1999, by and among the
Company, KIC and WPA (the “WPA Stockholders’ Agreement”).  In the event that KIC
shall elect to exercise any of its rights pursuant to the WPA Stockholders’
Agreement in connection with the transactions contemplated hereby on or
following the Closing Date, the Purchaser shall be solely responsible for
providing all funds necessary to enable the Company to effect such purchase. 
Purchasers shall, as a condition to Closing, expressly agree to assume the
continuing obligations relating to the Resort contained in Section 7(c) of the
Stock Purchase Agreement dated as of August 1, 1997 by and among Kamori
International Corporation and affiliates of ASC, as amended, and to honor the
lifetime season pass benefits listed on Section 9.12 of the Seller Disclosure
Letter, and to require any succeeding transferee to succeed to its obligations
under such Section 7(c) and this Section; provided, that, ASC will cause to be
assigned to the Company, prior to Closing, all of ASC’s rights to
indemnification contained in that certain Indemnity Agreement, dated November
30, 1999, between ASC and KIC to the extent such rights relate to the
obligations being assumed by Purchasers under this Section 9.12.

9.13         Conveyance.  On or prior to the Closing, ASC shall cause GSRP to
convey to the Company, by warranty deed, the commercial core of the Hotel, and
by assignment agreement in form and substance reasonably acceptable to the
Purchasers, all right, title and interest in all of its assets, including,
without limitation, the GSRP Note, the GSRP Deed, all contract rights, license
rights and easement rights and all reserved declarant rights held by GSRP, in
each case free and clear of any Liens.

9.14         Financial Statement Cooperation.  Prior to the Closing, Sellers
shall take all actions reasonably requested by the Purchasers to assist the
Purchasers and their Affiliates or their Representatives in preparing for any
filings the Purchasers or any of its Affiliates may need to make with the SEC or
any other Governmental Agency, to the extent any such filing relates to the
transactions contemplated hereby, including preparing any financial statements
required under the Securities Act or the Exchange Act, or the rules and
regulations promulgated thereunder.  To the extent reasonably requested by
Purchasers after the Closing, ASC shall take all actions reasonably requested by
the Purchasers to assist the Purchasers and their Affiliates or their
Representatives in preparing for any filings Purchasers or any of their
Affiliates may need to make with the SEC or any other Governmental Agency, to
the extent any such filing relates to the transactions contemplated hereby,
including preparing any financial statements required under the Securities Act
or the Exchange Act or the rules and regulations promulgated thereunder. 
Purchasers shall reimburse ASC for its reasonable expenses incurred in providing
assistance pursuant to this Section 9.14 subsequent to Closing.  ASC, when
reasonably requested by Purchasers, shall execute and deliver a representation
letter, in form and substance reasonably

45


--------------------------------------------------------------------------------


 

satisfactory to ASC and the Purchasers, to Purchasers’ auditors with respect to
the pre-Closing corporate allocations from ASC to the Company.

9.15         No Solicitation.  From the date hereof until the earlier of the
Closing or the termination of this Agreement, Sellers shall not and shall cause
each of their Representatives not to, directly or indirectly, (a) initiate,
solicit, encourage or otherwise facilitate any inquiry, proposal, offer or
discussion with any party (other than the Purchasers) concerning any merger,
reorganization, consolidation, recapitalization, business combination,
liquidation, dissolution, share exchange, sale of stock, sale of material assets
or similar business transaction involving the Company, its Subsidiaries or any
division of the Company, (b) furnish, or make available, any non-public
information concerning the business, properties or assets of the Company, its
Subsidiaries or any division of the Company to any Person (other than the
Purchasers) or (c) engage in discussions or negotiations with any Person (other
than the Purchasers) concerning any such transaction.  Sellers shall immediately
notify any Person with which discussions or negotiations of the nature described
above were pending that the Sellers are terminating such discussions or
negotiations.  If the Sellers receive any inquiry, proposal or offer of the
nature described above, the Sellers shall, within two Business Days after such
receipt, notify the Purchasers of such inquiry, proposal or offer, including the
general terms of such inquiry, proposal or offer.

9.16         Intercompany Guarantees.  Prior to the Closing Date, ASC shall use
its  commercially reasonable efforts to cause the Company and any of its
Subsidiaries to be removed or released, effective as of the Closing, or, if not
possible, as soon thereafter as reasonably practicable, in respect of all
obligations of ASC or any of its Affiliates under each of the guarantees and
letters of comfort obtained by the Company or any of its Subsidiaries for the
benefit of ASC and its Affiliates (other than the Company and its Subsidiaries)
prior to the Closing, and for all obligations of the Company and its
Subsidiaries in respect thereof to be terminated, with, in each case, such
substitution, removal, release and termination to be in form and substance
reasonably satisfactory to the Purchasers.  ASC agrees to indemnify and hold
harmless the Purchasers and their Affiliates (including the Company and its
Subsidiaries) from and against and in respect of Indemnifiable Losses incurred
by the Purchasers and their Affiliates (including the Company and its
Subsidiaries) under or pursuant to any such guarantee or letters of comfort. 
Prior to the Closing Date, the Company shall use its commercially reasonable
efforts and following the Closing, the Purchasers shall use their commercially
reasonable efforts, to cause ASC and any of its Affiliates to be removed or
released, effective as of the Closing, or, if not possible, as soon thereafter
as reasonably practicable, in respect of all obligations of the Company or any
of its Subsidiaries under each of the guarantees and letters of comfort obtained
by ASC or any of its Affiliates for the benefit of the Company and its
Subsidiaries prior to the Closing, and for all obligations of ASC and its
Affiliates in respect thereof to be terminated, with, in each case, such
substitution, removal, release and termination to be in form and substance
reasonably satisfactory to ASC.  The Purchasers agree to indemnify and hold
harmless ASC and its Affiliates from and against and in respect of Indemnifiable
Losses incurred by ASC and its Affiliates under or pursuant to any such
guarantee or letters of comfort.

46


--------------------------------------------------------------------------------


 

9.17         Third Party Contracts and Cross Default Provisions.

(a)           The parties agree that, to the extent that ASC or any of its
Affiliates provides the Company and any of its Subsidiaries the ability to
receive services or use assets that the Company or any of its Subsidiaries prior
to the Closing receives or uses pursuant to a contract of ASC or any of its
Affiliates with a third party, the parties will cooperate with each other to
cause the Company and any of its Subsidiaries, as applicable, to directly enter
into a new contract with such third party with respect to such services or
assets to the extent the Purchasers desire that the Company and the Subsidiaries
continue to receive such services from, or use such assets of, such third party
after the Closing, which cooperation shall be deemed to include, without
limitation, ASC requiring a third party, to the extent it has the power to do so
under any such contract, to split such contract into two separate contracts, one
with ASC or its Affiliate and the other with the Company.  The parties agree
that, to the extent that the Company or any of its Subsidiaries provides ASC and
any of its Affiliates (other than the Company and its Subsidiaries) prior to the
Closing the ability to receive services or use assets that ASC or any of its
Affiliates (other than the Company and its Subsidiaries) receives or uses
pursuant to a contract of the Company or any of its Subsidiaries with a third
party, the parties will cooperate with each other to cause ASC and any of its
Affiliates (other than the Company and its Subsidiaries), as applicable, to
directly enter into a new contract with such third party with respect to such
services or assets to the extent ASC desires that ASC and the Affiliates (other
than the Company and its Subsidiaries) continue to receive such services from,
or use such assets of, such third party after the Closing, which cooperation
shall be deemed to include, without limitation, the Company requiring a third
party, to the extent it has the power to do so under any such contract, to split
such contract into two separate contracts, one with ASC or its Affiliate and the
other with the Company.

(b)           Prior to and after the Closing Date, ASC shall use its
commercially reasonably efforts to cause the third party(ies) to each contract
with the Company or any of its Subsidiaries which have cross-default or
cross-termination provisions referring to one or more contracts between such
third party and/or one or more of its Affiliate(s), and ASC and/or one or more
of its Affiliates (excluding the Company and its Subsidiaries), to agree to the
removal from such contract of the cross-default or cross-termination provisions
which relate to such contracts with ASC and/or one or more of its Affiliate(s). 
Prior to the Closing Date, ASC, and following the Closing Date, the Purchasers,
shall use their commercially reasonably efforts to cause the third party(ies) to
each contract with ASC and/or one or more of its Affiliates (excluding the
Company or any of its Subsidiaries) which have cross-default or
cross-termination provisions referring to one or more contracts between such
third party and/or one or more of its Affiliate(s), and the Company or any of
its Subsidiaries, to agree to the removal from such contract of the
cross-default or cross-termination provisions which relate to such contracts
with the Company or any of its Subsidiaries.

ARTICLE X

SURVIVAL AND INDEMNIFICATION

10.1         Survival.  The representations and warranties contained in Articles
III and IV hereof and the covenants and agreements of the parties contained
herein to be performed on or

47


--------------------------------------------------------------------------------


 

prior to the Closing shall terminate upon consummation of the Closing; provided,
however, that the representations and warranties in Sections 3.1, 3.2, 3.4, 4.1
and 4.2 shall survive the Closing until the expiration of the applicable statute
of limitations.  The covenants of the Sellers and the Purchasers contained in
this Agreement which by their terms require action following the Closing shall
survive the Closing.

Notices for claims in respect of an inaccuracy in any of the representations or
a breach of any of the warranties which survive the Closing must be received
prior to the expiration of the applicable statute of limitations for such
representation or warranty for any Indemnifiable Losses arising therefrom to be
recoverable hereunder.

10.2         Indemnification by ASC.  Subject to the terms and limitations set
forth herein, ASC shall indemnify, defend and hold harmless the Purchasers and
its Subsidiaries and Affiliates (including, following the Closing, the Company
and its Subsidiaries) and each of their respective past, present and future
directors, officers, employees, stockholders, agents and Representatives
(together, the “Purchaser Indemnitees”) from and against any and all losses,
liabilities, obligations, claims, settlement payments, suits, damages, civil and
criminal penalties and fines, costs and expenses, Taxes, levies, imposts,
duties, deficiencies, assessments, charges, judgments, fines, fees and
penalties, awards and interest, or other charges (including court costs, any
reasonable attorneys’ fees and cash expenses of investigation) (“Indemnifiable
Losses”), resulting from, relating to, or arising out of any one or more of the
following:

(a)           any inaccuracy in any of the representations and warranties made
by the Sellers in Sections 3.1, 3.2 and 3.4 (without giving effect to any
qualifications as to Knowledge, materiality, Material Adverse Effect or similar
qualifications contained in such representations or warranties);

(b)           any breach by ASC of any covenant to be performed or complied with
by ASC in this Agreement; or

(c)           any liability related to the failure of the Sellers to pay in full
any and all transaction expenses related to the transactions contemplated by
this Agreement, as provided by Section 2.2, including any liability to an ASC
Broker in connection with this Agreement or the transactions contemplated
thereby.

10.3         Indemnification by the Purchasers.  Subject to the terms and
limitations set forth herein, the Purchasers, jointly and severally, shall
indemnify, defend and hold harmless ASC and each of its Subsidiaries and
Affiliates (not including, following the Closing, the Company and its
Subsidiaries), and each of the respective past, present and future directors,
officers, employees, stockholders, agents and Representatives of ASC and such
Affiliates (together, the “Seller Indemnitees”), from and against any and all
Indemnifiable Losses resulting from, relating to or arising out of any one or
more of the following:

48


--------------------------------------------------------------------------------


 

(a)           any inaccuracy in any of the representations and warranties made
by the Purchasers in Sections 4.1 and 4.2 (without giving effect to any
qualifications as to knowledge, materiality, Material Adverse Effect or similar
qualifications contained in such representations or warranties); or

(b)           any breach by the Purchasers of any covenant to be performed or
complied with by the Purchasers in this Agreement or any breach by the Company
or its Subsidiaries of any covenant to be performed or complied with by the
Company or its Subsidiaries after the Closing under this Agreement.

10.4         Limitations on Indemnification.

(a)           To the extent that a party hereto shall have any obligation to
indemnify and hold harmless any other Person hereunder, such obligation shall
not include lost profits or other consequential, special, punitive, incidental
or indirect damages (and the injured party shall not recover for such amounts),
except to the extent such amounts are required to be paid to a third party other
than an Indemnified Party or a Person affiliated therewith.

(b)           The amount of any loss, liability, cost or expense for which
indemnification is provided under this Article X shall be net of any amounts
actually recovered by a Purchaser Indemnitee or a Seller Indemnitee, as the case
may be, under an insurance policy with respect to such loss, liability, cost or
expenses.

(c)           Except as provided in Article XI and except for fraud, from and
after the Closing, the indemnification obligations set forth in this Article X
are the exclusive remedy of the Indemnitees (a) for any inaccuracy in any of the
representations or any breach of any of the warranties or covenants contained
herein or (b) otherwise with respect to this Agreement, the Company and the
transactions contemplated by this Agreement and matters arising out of, relating
to or resulting from the subject matter of this Agreement, whether based on
statute, contract, tort, property or otherwise, and whether or not arising from
the relevant party’s sole, joint or concurrent negligence, strict liability or
other fault.

ARTICLE XI

TAX MATTERS

11.1         Tax Indemnification.

(a)           Subject to Section 13.3, from and after the Closing Date, ASC (for
purposes of this Article XI only, the “Tax Indemnifying Party”), shall be
responsible for, shall pay or cause to be paid, and shall indemnify, defend and
hold harmless the Purchasers and the Company and reimburse the Purchasers and
the Company for the following Taxes, to the extent

49


--------------------------------------------------------------------------------


 

that such Taxes have not been paid as of the Closing Date and are not reflected
in the determination of Working Capital:  (i) all Taxes imposed on the Company
or the Purchasers as a result of the operations of the Company with respect to
any taxable year or period ending on or before the Closing Date; (ii) with
respect to taxable years or periods beginning before the Closing Date and ending
after the Closing Date, all Taxes imposed on the Company or the Purchasers as a
result of the operations of the Company, which Taxes are allocable to the
portion of such taxable year or period ending on the Closing Date (an “Interim
Period”) (Interim Periods and any taxable years or periods that end on or prior
to the Closing Date being referred to collectively hereinafter as “Pre-Closing
Periods”); (iii) Taxes of any member of any affiliated group of corporations (as
defined in Section 1504 of the Code) with which the Company or any of its
Subsidiaries files or has filed a Tax Return on a consolidated, combined,
affiliated, unitary or similar basis for a taxable year or period beginning
before the Closing Date; (iv) Taxes or other costs of the Purchaser Indemnities
payable as a result of any inaccuracy in or breach of any representation or
warranty made in Section 3.17 of this Agreement or any breach of any covenant
contained in this Article XI, without duplication; and (v) any Taxes or other
payments required to be made after the Closing Date by the Company or any of its
Subsidiaries to any Person under any Tax sharing, indemnity or allocation
agreement or other arrangement in effect prior to the Closing (whether or not
written) with respect to a Pre-Closing Period.

(b)           For purposes of this Section 11.1, in order to apportion
appropriately any Taxes relating to any taxable year or period that includes an
Interim Period, the parties hereto shall, to the extent permitted under
applicable law, elect with the relevant Tax authority to treat for all purposes
the Closing Date as the last day of the taxable year or period of the Company. 
In any case where applicable law does not permit the Company to treat the
Closing Date as the last day of the taxable year or period, then, in each such
case, the portion of any Taxes that are allocable to the portion of the Interim
Period ending on the Closing Date shall be: (i) in the case of Taxes that are
based upon or related to income or receipts, deemed equal to the amount that
would be payable if the taxable year or period ended on the Closing Date; and
(ii) in the case of Taxes not described in subparagraph (i) above that are
imposed on a periodic basis, deemed to be the amount of such Taxes for the
entire period (or, in the case of such Taxes determined on an arrears basis, the
amount of such Taxes for the immediately preceding period) multiplied by a
fraction the numerator of which is the number of calendar days in the Interim
Period ending on the Closing Date and the denominator of which is the number of
calendar days in the entire relevant period.

(c)           Subject to Section 11.5 and the limitations contained in Section
11.3(b), payment of any amount by the Tax Indemnifying Party under this Section
11.1 shall be made within ten (10) days following written notice by the Buyer or
the Company to ASC that the Company is required to pay such amounts to the
appropriate Tax authority; provided, however, that the Tax Indemnifying Party
shall not be required to make any payment to any Purchaser or the Company
hereunder earlier than five (5) Business Days before it is due to the
appropriate Tax authority.

50


--------------------------------------------------------------------------------


 

(d)           All matters relating in any manner to Tax indemnification
obligations and payments shall be governed exclusively by this Article XI except
for provisions regarding notice of claims, which shall be governed by Section
10.5.

11.2         Tax Refunds.  The Purchasers shall pay to ASC all refunds or
credits of Taxes received by any Purchaser or the Company or any of their
respective Subsidiaries after the Closing Date and attributable to Taxes paid by
the Company or its Subsidiaries (or any predecessor of the Company or its
Subsidiaries) with respect to a Pre-Closing Period, net of any Taxes imposed on
such refund amount, and adjusted to reflect any Tax benefit received by the
Purchasers or the Company in connection with the accrual or payment of amounts
pursuant to this Section 11.2, to the extent that such refund or credit was not
reflected in the Working Capital adjustment contemplated by Section 2.3.

11.3         Preparation and Filing of Tax Returns and Payment of Taxes.

(a)           ASC shall be responsible for the preparation and filing of (i) all
income Tax Returns with respect to the Company and its Subsidiaries for any Tax
period ending on or prior to the Closing Date and (ii) all non-income Tax
Returns with respect to the Company and its Subsidiaries for any Tax period
ending on or prior to the Closing Date, but only to the extent such Tax Returns
are required to be filed on or prior to the Closing Date.  All such Tax Returns
shall be prepared and filed in a manner that is consistent, in all material
respects, with the prior practice of the Company and its Subsidiaries
(including, without limitation, prior Tax elections and accounting methods or
conventions made or utilized by the Company and its Subsidiaries), except as
required by a change in the applicable Law or regulations.

(b)           The Purchasers shall prepare and timely file or cause the Company
or its Subsidiaries to prepare and timely file all Tax Returns required to be
filed after the Closing Date other than Tax Returns described as the
responsibility of ASC in Section 11.3(a).  All such Tax Returns with respect to
Pre-Closing Periods shall be prepared and filed in a manner that is consistent,
in all material respects, with the prior practice of the Company or its
Subsidiaries (including prior Tax elections and accounting methods or
conventions made or utilized by the Company or its Subsidiaries), except as
required by a change in the applicable Law or regulations.  The Purchasers shall
deliver all such Tax Returns with respect to Pre-Closing Periods to ASC for
ASC’s review at least forty-five (45) days prior to the due date (including
extensions) of any such Tax Return.  If ASC disputes any item on such Tax
Return, it shall notify the Purchasers of such disputed item (or items) and the
basis for its objection.  The parties shall act in good faith to resolve any
such dispute prior to the date on which the Tax Return is required to be filed. 
If the parties cannot resolve any disputed item, the item in question shall be
resolved by an independent accounting firm mutually acceptable to ASC and the
Purchasers.  The fees and expenses of such accounting firm shall be borne
equally by ASC and the Purchasers.

(c)           ASC shall deliver to Purchasers for their review any sales use,
real property, transfer or other non-income Tax Returns of the Company that are
to be filed on or prior to the Closing Date at least 45 days prior to the due
date (including extensions) of any such Tax Return or within 15 days after the
date hereof , whichever is later, provided that any such

51


--------------------------------------------------------------------------------


 

Tax Return that is due within 15 days after the date hereof shall be delivered
to Purchasers as soon as reasonably practicable, but in any event prior to the
due date (including extensions) of such Tax Return.  If the Purchasers dispute
any item on a Tax Return delivered pursuant to the preceding sentence, they
shall notify ASC of such disputed item (or items) and the basis for their
objection.  The parties shall act in good faith to resolve any such dispute
prior to the date on which the Tax Return is required to be filed.  If the
parties cannot resolve any disputed item, the item in question shall be resolved
by an independent accounting firm mutually acceptable to ASC and the
Purchasers.  The fees and expenses of such accounting firm shall be borne
equally by ASC and the Purchasers.  Notwithstanding the foregoing, nothing in
this Section 11.3(c) shall prevent ASC or the Company from timely filing any Tax
Returns that are due (including extensions) on or prior to the Closing Date.

11.4         Tax Cooperation.

(a)           For a period of seven years from and after the Closing, ASC and
the Purchasers agree to furnish or cause to be furnished to each other, upon
request, as promptly as practicable, such information (including access to books
and records), and assistance relating to the Company and its Subsidiaries as is
reasonably requested for the filing of any Tax Returns, for the preparation of
any audit, and for the prosecution or defense of any claim, suit or proceeding
related to any proposed adjustment.  Any information obtained under this Section
11.4(a) shall be kept confidential, except as may be otherwise necessary in
connection with the filing of Tax Returns or claims for refund or in conducting
an audit or other proceeding.  After the expiration of such seven-year period,
the Purchasers or ASC, as the case may be, may dispose of such information,
books and records, provided that prior to such disposition, (i) ASC shall give
the Purchasers the opportunity, at Purchasers’ expense, to take possession of
such information, books and records held by ASC; and (ii) the Purchasers shall
give ASC the opportunity, at ASC’s expense, to take possession of such
information, books and records held by the Company and its Subsidiaries.

(b)           The Purchasers agree that with respect to Pre-Closing Periods,
they shall not, on or after the Closing Date, without the prior written consent
of ASC, amend any Tax Return (except as required by Law), or waive or extend any
statute of limitations with respect to any such Tax Return to the extent such
amendment or waiver would increase the Taxes of the Company or its Subsidiaries
for any Pre-Closing Period.  ASC agrees that, with respect to Pre-Closing
Periods, it shall not, on or after the date hereof, without the prior written
consent of Purchasers, amend any Tax Return (except as required by Law) of the
Company or its Subsidiaries or the consolidated group of corporations of which
the Company or any Subsidiary is a member, or waive or extend the statute of
limitations with respect to any such Tax Return, to the extent such amendment or
waiver would increase the Taxes of the Company, its Subsidiaries, or Purchaser
in a taxable period (or portion thereof) beginning on or after the Closing
Date..

11.5         Tax Audits.

(a)           After the Closing, the Purchasers shall notify ASC in writing (a
“Tax Notice”) of any demand or claim received by the Purchasers or the Company
from any Tax

52


--------------------------------------------------------------------------------


 

authority or any other party with respect to Taxes for which the Tax
Indemnifying Party is liable pursuant to Section 11.1 within ten (10) days of
the receipt of such demand or claim by the Purchasers or the Company; provided,
however, that a failure to give such Tax Notice will not affect the rights of
the Purchasers or the Company to indemnification under Section 11.1 unless, or
except to the extent that such failure precludes the Tax Indemnifying Parties
from contesting such demand or claim.  Such Tax Notice shall contain factual
information (to the extent known) describing the asserted Tax liability in
reasonable detail and shall include copies of any notice or other document
received from any Tax authority in respect of any such asserted Tax liability.

(b)           Subject to the following sentence, ASC may elect to control the
conduct, through counsel chosen by ASC and reasonably acceptable to the
Purchasers and at ASC’s own expense, of any audit, claim for refund, or
administrative or judicial proceeding involving any asserted liability with
respect to which indemnity may be sought under Section 11.1, including any
contest in respect of an Interim Period (any such audit, claim for refund, or
proceeding relating to an asserted Tax liability is referred to herein as a
“Contest”).  If ASC elects to control a Contest, ASC shall within thirty (30)
calendar days of receipt of the Tax Notice notify the Parent in writing of its
intent to do so; provided, however, that the Purchasers and the Company are
authorized to file any motion, answer or other pleading that may be reasonably
necessary or appropriate to protect their interests during such 30 day period. 
If ASC properly elects to control a Contest, then ASC shall have all rights to
settle, compromise and/or concede such asserted liability and the Purchasers
shall cooperate and shall cause the Company (and any of its successors) to
cooperate in each phase of such Contest.  If ASC does not elect to control the
Contest, the Purchasers or the Company may, without affecting its or any other
indemnified party’s rights to indemnification under this Article XI, assume and
control the defense of such Contest with participation by the Sellers.

(c)           In the event that a Contest involves an Interim Period (a
“Straddle Contest”), the parties shall endeavor to cause the Contest proceeding
to be separated into two or more separate proceedings, one of which shall
involve exclusively the applicable Interim Period.  In the event that such
separation cannot, after diligent efforts, be achieved, the Purchasers and ASC
shall jointly control the Straddle Contest; provided, however, that, subject to
this Section 11.5 generally, the Purchasers shall have all rights to make
decisions, settle, compromise and/or concede such asserted liability as relates
to the portion of the taxable period that begins after the Closing Date, and ASC
shall have all rights to settle, compromise and/or concede such asserted
liability as relates to the Interim Period.

(d)           With respect to a Contest that is described in paragraphs (b) and
(c) of this Section, and which relates to a method of accounting, a recurring
item of income, gain, loss, deduction or credit.  Taxes other than income Taxes,
franchise Taxes, and Transfer and Recording Taxes, ASC’s ability to settle,
compromise and/or concede any asserted liability shall be subject to the
Parent’s consent, not to be unreasonably withheld, conditioned or delayed, if
ASC’s proposed settlement, compromise or concession would adversely affect such
Tax liability of the Company in a Post-Closing period; provided, however, if the
Parent does not provide ASC with such consent, and ASC shall pay to the Parent
the amount that ASC was willing to pay the

53


--------------------------------------------------------------------------------


 

Taxing authority to settle the asserted Tax liability, ASC shall be released by
the Parent from all indemnification obligations thereto pursuant to Section 11.1
and the Parent shall assume control over the conduct of such Contest and shall
have all rights if such Contest does not involve any issues for which ASC
remains liable under this Article XI to make decisions, settle, compromise,
and/or concede such asserted liability.

(e)           Notwithstanding anything contained in this Section 11.5 to the
contrary, none of the Purchasers or the Company shall be required to permit ASC
to contest any claim; provided, however, that the Tax Indemnifying Parties shall
have no obligation to pay, indemnify or reimburse the Purchasers or the Company
for any amounts that the Purchasers or the Company pay without the prior
approval of ASC (which may not be unreasonably withheld or delayed if the
related indemnification obligation does not have a material economic impact on
ASC or the Indemnifying Parties) with respect to a claim ASC timely elects to
contest but is not permitted to contest under this Section 11.5(e).

(f)            Notwithstanding anything contained in this Section 11.5 to the
contrary, ASC shall not, without the prior written consent of the Parent (which
consent shall not be unreasonably withheld, contained or delayed), settle,
compromise or concede any asserted liability unless ASC has (i) paid or
otherwise satisfied the asserted liability on or prior to the date of such
settlement, compromise or concession, or (ii) obtained, as an unconditional term
of such settlement, compromise or concession, an unconditional release, issued
by the applicable taxing authority in favor of the Company, for all
responsibility in respect of the asserted liability.

11.6         Tax Treatment of Indemnification Payment.  The parties agree to
treat any indemnity payment made under this Agreement as an adjustment to the
Purchase Price for all Tax purposes.

11.7         338(h)(10) Election.

(a)           Section 338(h)(10) Election; Allocation of “Adjusted Grossed-Up
Basis.”  If requested by the Purchasers, ASC and the Purchasers shall elect
under section 338(h)(10) of the Code to treat the sale of the Stock as a sale by
the Company and its Subsidiaries of all of their respective assets (the “Section
338(h)(10) Election”) and shall make any such available election under any
substantially similar state or local law, if requested by the Purchasers.  The
making of the Section 338(h)(10) Election shall not increase the Purchase
Price.  Subject to Section 13.3, ASC shall pay any Tax associated with the
Section 338(h)(10) Election and any analogous election made under state or local
law.  As requested by the Purchasers, ASC shall take such actions as the
Purchasers deem necessary to effect the Section 338(h)(10) Election (including,
without limitation, the timely filing of Internal Revenue Service Form 8023
(Corporate Qualified Stock Purchase Elections)).

(b)           Allocation.  On or before the date that is 30 days after the
Closing Date, the Purchasers shall provide to ASC a proposed allocation of the
Purchase Price for the deemed sale of assets resulting from the making of the
Section 338(h)(10) Election, setting forth the

54


--------------------------------------------------------------------------------


 

estimated fair market values of the assets of each of the Company and its
Subsidiaries.  On or before the date that is 60 days after the Closing Date, ASC
and the Purchasers shall cooperate in developing and agree upon a final
allocation of such Purchase Price (the “Final Allocation”).  ASC and the
Purchasers shall cooperate in developing the Final Allocation.

(c)           Forms.  On or before the date that is ten days before the Closing
Date, ASC shall provide to the Purchasers drafts of all forms, together with all
drafts of required attachments thereto, other than allocation of the Purchase
Price, required for making the Section 338(h)(10) Election and any such
available election under any substantially similar state or local law if
requested by the Purchasers (the “Election Forms”).  On the Closing Date, ASC
shall deliver to the Purchasers the Election Forms, properly executed by ASC. 
ASC and the Purchasers shall cooperate in drafting and making final the Election
Forms.  If the parties have not reached agreement with respect to the allocation
schedule, then the dispute shall be presented to an independent accounting firm
mutually agreed upon by the Purchasers and ASC, whose determination shall be
binding on both parties.  The fees and expenses of such accounting firm shall be
paid one-half by the Buyer and one-half by ASC.  ASC shall be responsible for
filing the Election Forms with the proper taxing authorities, provided that the
Parent or the Buyer, as the case may be, shall be responsible for filing any
Election Form that must be filed with its Tax Returns.

(d)           Modification; Revocation.  The Purchasers and ASC each agree that
it shall not, and shall not permit any of its respective Affiliates to, take any
action to modify the Election Forms following the execution thereof, or to
modify or revoke the Section 338(h)(10) Election, or any such available election
under any substantially similar state or local law if requested by the
Purchasers, following the filing of the Election Forms, without the written
consent of the Purchasers or ASC, as the case may be.

(e)           Consistent Treatment.  The Purchasers and ASC shall, and shall
cause their respective Affiliates to, file all Tax Returns in a manner
consistent with the information contained in the Election Forms as filed and the
Final Allocation, unless otherwise required because of a change in applicable
tax law.

(f)            Expenses Resulting from Section 338(h)(10) Elections.  The
Purchasers and their Affiliates, on the one hand, and ASC and its Affiliates, on
the other hand, shall bear their respective administrative, legal and similar
expenses resulting from the making of the Section 338(h)(10) Election and any
such available elections under any substantially similar state or local law if
requested by the Purchasers.

11.8         Tax Sharing Agreements.  Any Tax sharing agreements or arrangements
to which the Company or any of its Subsidiaries is a party or may have any
liability or obligation shall be terminated effective as of the Closing.  After
the Closing, this Agreement shall be the sole Tax sharing agreement relating to
the Company or any Subsidiary for all Pre-Closing Tax Periods.

55


--------------------------------------------------------------------------------


 

11.9         Survival of Obligations.  Notwithstanding any other provision of
this Agreement, the obligations of the parties set forth in this Article XI
shall remain in effect until the expiration of the applicable statutes of
limitations (including valid extensions thereof).

ARTICLE XII

TERMINATION

12.1         Termination.  This Agreement may be terminated at any time prior to
the Closing:

(a)           by the written mutual consent of the parties hereto;

(b)           upon written notice by (i) any party hereto, if any court of
competent jurisdiction or any other Governmental Agency shall have issued a
Judgment or taken any other action restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and (ii) such
Judgment or other action shall have become final and nonappealable;

(c)           upon written notice at any time on or after March 31, 2007 (the
“Termination Date”), by the Sellers, on the one hand, or the Purchasers, on the
other hand, if the Closing has not occurred by such date; provided, however,
that (i) if any of the Sellers is seeking termination, then none of the Sellers
is in breach in any material respect of  their respective representations,
warranties, covenants or agreements contained in this Agreement or (ii) if any
Purchaser is seeking termination, then no Purchaser is in breach in any material
respect of any of its representations, warranties, covenants or agreements
contained in this Agreement; and provided further, however, that the Sellers may
elect to extend the date of the Termination Date by up to 60 additional days if
the condition set forth in Section 7.4(a) shall have not been satisfied and the
parties shall have received a “second request” or the equivalent from the
applicable Governmental Authorities under the HSR Act;

(d)           upon written notice by the Sellers, on the one hand, or by the
Purchasers, on the other hand, to the other party if the other party (being any
of the Sellers or the Purchasers) is in material breach of any of its
representations, warranties, covenants or agreements hereunder (which breach
continues unremedied by such party for thirty (30) days after written notice
thereof to such party); provided, however, that if such other party is any
Purchaser, it shall not be entitled to such 30-day period if it is in default of
its obligation to pay the Purchase Price to the Sellers on  the Closing Date as
provided herein; and provided, further, that (i) if any Seller is seeking
termination, then no Seller is then in breach in any material respect of its
respective representations, warranties, covenants or agreements contained in
this Agreement or (ii) if any Purchaser is seeking termination, then no
Purchaser is then in breach in any material respect of any of its
representations, warranties, covenants or agreements contained in this
Agreement.

12.2         Other Agreements; Material To Be Returned.

56


--------------------------------------------------------------------------------


 

(a)           In the event that this Agreement is terminated pursuant to Section
12.1, the transactions contemplated by this Agreement and the Related Documents
shall be terminated, without further action by any party hereto, and the Sellers
on the one hand and the Purchasers on the other hand shall immediately enter
into, or cause their relevant Affiliates to enter into, written consents to
terminate each of the Related Documents that have become effective prior to the
date of such termination.

(b)           Furthermore, in the event that this Agreement is terminated
pursuant to Section 12.1:

(i)            The Purchasers shall return to Sellers or destroy all documents
and other material received from the Sellers, their Affiliates or any of their
respective Representatives relating to the Resort or the transactions
contemplated by this Agreement and the Related Documents, whether obtained
before or after the execution of this Agreement, to the Sellers; and

(ii)           The Purchasers agree that all confidential information received
by the Purchasers or their Affiliates or their Representatives with respect to
either of the Sellers, the Company, the Resort or this Agreement or any of the
Related Documents or the transactions contemplated hereby or thereby shall be
treated in accordance with the Confidentiality Agreement, which shall remain in
full force and effect notwithstanding the termination of this Agreement, in
accordance with Section 9.7.

12.3         Effect of Termination.  In the event that this Agreement shall be
terminated pursuant to Section 12.1 hereof, all obligations of the parties
hereto under this Agreement shall terminate and become void and of no further
effect and there shall be no liability of any party hereto to any other party
except (a) for the obligations with respect to confidentiality and publicity
contained in Section 9.7 hereof, (b) as set forth in Section 13.3 in respect of
certain fees and expenses, (c) the obligations with respect to brokers contained
in Sections 3.16 and 4.6 and (d) this Article XII; provided, however, that no
party hereto shall be relieved from liabilities arising out of any willful
breach of its representations and warranties, or for any breach of its covenants
or other agreements contained in this Agreement.

ARTICLE XIII

MISCELLANEOUS

13.1         Complete Agreement.  This Agreement, the Related Documents (if any)
and the Schedules and Exhibits attached hereto and thereto and the documents
referred to herein (including the Confidentiality Agreement referred to in
Section 9.7 and the Confidentiality Agreement by and between Parent and ASC
dated December 17, 2006) and therein shall constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and shall supersede all previous negotiations, commitments and writings with

57


--------------------------------------------------------------------------------


respect to such subject matter.  Notwithstanding the foregoing, the provisions
of this Agreement shall supersede the terms of paragraph 5 of such
confidentiality agreements.

13.2         Waiver, Discharge, etc.  This Agreement may not be released,
discharged, abandoned, waived, changed or modified in any manner, except by an
instrument in writing signed on behalf of each of the parties hereto by their
duly authorized representatives.  The failure of any party hereto to enforce at
any time any of the provisions of this Agreement shall in no way be construed to
be a waiver of any such provision, nor in any way be construed to affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision.  No waiver of any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

13.3         Fees and Expenses.  Except as otherwise expressly provided in this
Agreement, ASC shall pay all of the fees and expenses incurred by the Sellers
and the Parent shall pay all of the fees and expenses incurred by the
Purchasers, in connection with this Agreement, the Related Documents and the
transactions contemplated hereby and thereby.  Notwithstanding the foregoing,
the Parent, shall be responsible for the payment of (i) all real estate transfer
taxes and sales taxes payable as a result of the consummation of the transaction
contemplated hereby, (ii) the HSR Act filing fee, and (iii) the cost of any
Survey.

13.4         Amendments.  No amendment to this Agreement shall be effective
unless it shall be in writing signed by each party hereto.  Each of the parties
hereto agree that no amendment to any Related Document shall be effective unless
it shall have been approved in writing by each of the parties hereto.

13.5         Notices.  All notices, requests, consents and demands to or upon
the respective parties hereto shall be in writing, and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made (a)
if delivered by hand (including by overnight courier), when delivered, (b) on
the day after delivery to a nationally recognized overnight carrier service if
sent by overnight delivery for next morning delivery, and (c) in the case of
facsimile transmission, upon receipt of a legible copy.  In each case:  (x) if
delivery is not made during normal business hours at the place of receipt,
receipt and due notice under this Agreement shall be deemed to have been made on
the immediately following Business Day, and (y) notice shall be sent to the
address of the party to be notified, as follows, or to such other address as may
be hereafter designated by the respective parties hereto in accordance with
these notice provisions:

If to the Purchasers, to:

Wintergames Holdings SARL
1345 Avenue of the Americas, 46th Floor
New York, New York 10105
Attention: General Counsel
Facsimile: (917) 591-8433

With copies to:

58


--------------------------------------------------------------------------------


 

Intrawest ULC
Suite 800 — 200 Burrard Street
Vancouver, BC V6C 3L6
Attention: General Counsel
Facsimile: (604) 683-1862

and

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York  10036
Attn:  Joseph A. Coco
Facsimile:  (212) 735-2000

If to the Sellers, to:

c/o American Skiing Company
One Monument Way
Portland, ME  04101
Attention:              Foster A. Stewart, Jr., Esq.
                                 General Counsel
Facsimile:               (207) 791-2607

and a copy to:

Goodwin Procter  LLP
53 State Street
Boston, MA  02109
Attention:              Samuel L. Richardson, Esq.
Facsimile:               (617) 523-1231

13.6         Venue.  Any legal suit, action or proceeding arising out of or
relating to this Agreement may be instituted in any federal or state court in
New York County, New York, New York, pursuant to Section 5-1402 of the New York
General Obligation Law and each party hereto waives any objection which it may
now have or hereafter have to the laying of venue of any such suit, action or
proceeding in New York County, New York, New York, and each party hereto hereby
irrevocably submits to the jurisdiction of any such court in New York County,
New York, New York in any action, suit or proceeding.

13.7         GOVERNING LAW; WAIVER OF JURY TRIAL.

(A)          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THEREOF.

59


--------------------------------------------------------------------------------


 

(B)           EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING BETWEEN THE PARTIES TO THIS AGREEMENT ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

13.8         Headings.  The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

13.9         Interpretation.  All pronouns and any variations thereof refer to
the masculine, feminine or neuter, singular or plural, as the context may
require.  All terms defined in this Agreement in one form have correlative
meanings when used herein in any other form.  Any capitalized terms used in any
Schedule or Exhibit but not otherwise defined therein shall have the meaning as
defined in this Agreement.  When a reference is made in this Agreement to a
Section, Article, Exhibit or Schedule, such reference shall be to a Section or
Article of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.  For all purposes hereof, the terms “include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation”.

13.10       Exhibits and Schedules.  The Exhibits and Schedules are a part of
this Agreement as if fully set forth herein.

13.11       Successors.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto except with the prior written consent of the other parties or by
operation of law; provided, however, that either of the Purchasers may assign
any or all of their rights or delegate any or all of their duties under this
Agreement to any Affiliate without the prior written consent of the other party;
provided further, however, that the Purchasers shall remain liable for their
obligations and duties under this Agreement notwithstanding any such assignment.

13.12       Remedies.

(a)           Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a party shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy.  The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, without proof of actual damages,
this being in addition to any other remedy to which the parties are entitled at
law or in equity.

(b)           The Purchasers shall be jointly and severally liable for the
performance of any of the obligations of any Purchaser hereunder and pursuant to
Related Documents.

60


--------------------------------------------------------------------------------


 

13.13       Third Parties.  Except as provided in Article V and Sections 10.2
and 10.3, nothing herein expressed or implied is intended or shall be construed
to confer upon or give any Person, other than the parties hereto and their
successors and permitted assigns, any rights or remedies under or by reason of
this Agreement.

13.14       Severability.  If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, the other provisions shall not be affected by such invalidity,
illegality or unenforceability, but shall remain in full force and effect.

13.15       Counterparts; Effectiveness.  This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
instrument and each of which shall be deemed an original.  This Agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by all of the other parties hereto.

13.16       NO OTHER REPRESENTATIONS.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF THE SELLERS SPECIFICALLY CONTAINED IN ARTICLE III, NONE OF ASC,
THE COMPANY OR ANY OTHER PERSON MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OR THE CONDITION (FINANCIAL OR OTHERWISE) OF, OR ANY OTHER MATTER
INVOLVING, THE COMPANY, THE RESORT OR ASC.  IN ADDITION, EXCEPT AS SPECIFICALLY
PROVIDED IN ARTICLE III, NONE OF ASC, THE COMPANY OR ANY OTHER PERSON MAKES ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO ANY INFORMATION, DOCUMENTS OR
MATERIAL MADE AVAILABLE TO THE PURCHASERS, INCLUDING IN ANY “DATA ROOMS,” IN
CONNECTION WITH ANY MANAGEMENT PRESENTATIONS, OR IN CONNECTION WITH ANY OTHER
MATTER (INCLUDING, WITHOUT LIMITATION, THE PROVISION OF ANY BUSINESS OR
FINANCIAL ESTIMATES AND PROJECTIONS AND OTHER FORECASTS AND PLANS (INCLUDING THE
REASONABLENESS OF THE ASSUMPTIONS UNDERLYING SUCH ESTIMATES, PROJECTIONS OR
FORECASTS)).

13.17       CONDITION OF THE BUSINESS.  EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE
III AND WITHOUT LIMITING THE PROVISIONS OF SECTION 13.16, THE COMPANY IS BEING
SOLD WITH ITS ASSETS AND THE RESORT IN THEIR “AS IS” CONDITION, AND NONE OF ASC,
THE COMPANY OR ANY OTHER PERSON MAKES ANY OTHER REPRESENTATIONS OR WARRANTIES,
WHATSOEVER, EXPRESS OR IMPLIED, RELATING TO SUCH ASSETS, THE RESORT, OR THE
COMPANY, INCLUDING ANY REPRESENTATION OR WARRANTY (A) AS TO THE FUTURE SALES OR
PROFITABILITY OF THE BUSINESS AS IT WILL BE CONDUCTED BY THE BUYER OR (B)
ARISING BY STATUTE OR OTHERWISE IN LAW, FROM A COURSE OF DEALING OR USAGE OF
TRADE.  ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY
DISCLAIMED BY THE SELLERS.

13.18       NO OTHER REPRESENTATIONS.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS SPECIFICALLY CONTAINED IN ARTICLE IV, NONE OF THE
PARENT, THE BUYER OR ANY OTHER

61


--------------------------------------------------------------------------------


 

PERSON MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, WITH RESPECT TO EITHER THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
CONDITION (FINANCIAL OR OTHERWISE) OF, OR ANY OTHER MATTER INVOLVING, THE PARENT
OR THE BUYER.  IN ADDITION, EXCEPT AS SPECIFICALLY PROVIDED IN ARTICLE IV, NONE
OF THE PARENT, THE BUYER OR ANY OTHER PERSON MAKES ANY REPRESENTATION OR
WARRANTY WITH RESPECT TO ANY INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE
TO THE SELLERS.

13.19       INDEPENDENT INVESTIGATION.  EACH PURCHASER HEREBY ACKNOWLEDGES AND
AFFIRMS THAT IT HAS CONDUCTED AND COMPLETED ITS OWN INVESTIGATION, ANALYSIS AND
EVALUATION OF THE COMPANY, ITS ASSETS AND THE RESORT, THAT IT HAS MADE ALL SUCH
REVIEWS AND INSPECTIONS OF THE RESULTS OF OPERATIONS, CONDITION (FINANCIAL AND
OTHERWISE) AND PROSPECTS OF SUCH ASSETS, THE RESORT AND THE COMPANY AS IT HAS
DEEMED NECESSARY OR APPROPRIATE, AND THAT IN MAKING ITS DECISION TO ENTER INTO
THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY IT HAS
RELIED SOLELY ON (A) ITS OWN INVESTIGATION, ANALYSIS AND EVALUATION OF THE
RESORT AND (B) THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS
CONTAINED IN THIS AGREEMENT.

62


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized representatives as of the day and year first
above written.

STEAMBOAT SKI & RESORT CORPORATION

 

 

 

 

By:

/s/ William J. Fair

 

 

Name:  William J. Fair

 

 

Title:

 

 

 

 

 

 

 

AMERICAN SKIING COMPANY

 

 

 

 

By:

/s/ William J. Fair

 

 

Name:  William J. Fair

 

 

Title:

 

 

 

 

 

 

 

STEAMBOAT ACQUISITION CORP.

 

 

 

 

By:

/s/ Randal A. Nardone

 

 

Name:  Randal A. Nardone

 

 

Title:

 

 

 

 

 

 

 

WINTERGAMES HOLDINGS SARL

 

 

 

 

By:

/s/ Randal A. Nardone

 

 

Name:  Randal A. Nardone

 

 

Title:

 

63


--------------------------------------------------------------------------------


Exhibit A to Purchase Agreement

SOFTWARE LICENSE AGREEMENT

This Software License Agreement (this “Agreement”) is made as of this        
day of                      , 2006, by and between                         , a
                        corporation (“XYZ”), and Steamboat Ski and Resort
Corporation, a Delaware corporation (“SSRC” and together with XYZ the
“Licensor”), on the one hand, and American Skiing Company, a Delaware
corporation (the “Licensee”), on the other hand.

WHEREAS, SSRC owns (1) a vacation planning and ecommerce storefront system that
is comprised of certain computer software programs (in source and object code
format) and technical and user documentation and materials related to such
programs, including without limitation the software, documentation and materials
described on Exhibit A (collectively, “CORIS”); and (2) a work request and
management system that is comprised of certain computer software programs (in
source and object code format) and technical and user documentation and
materials related to such programs, including without limitation the software,
documentation and materials described on Exhibit A (collectively, “WRMS”)

WHEREAS, pursuant to the Stock Purchase Agreement dated as of
                            , 2006 by and between XYZ and Licensee (the “SPA”),
XYZ purchased from Licensee all of the issued and outstanding shares of common
stock of SSRC; and

WHEREAS, pursuant to the SPA, XYZ agreed to grant Licensee a license to use
CORIS and WRMS on the terms and conditions set forth herein.

NOW THEREFORE, for and in consideration of the foregoing, the agreements and
undertakings hereinafter provided and for other good and valuable consideration,
the receipt and sufficiency of which is hereby expressly acknowledged by
Licensor and Licensee, Licensor and Licensee hereby agree as follows:


1.             LICENSE GRANT.


(A)           LICENSE.  LICENSOR HEREBY GRANTS TO LICENSEE A WORLDWIDE,
NONEXCLUSIVE, NON-ASSIGNABLE (EXCEPT TO THE LIMITED EXTENT SET FORTH IN SECTION
11(B) HEREOF), NONTRANSFERABLE, SUB-LICENSABLE (AS PERMITTED IN SECTION 1(C)
BELOW), ROYALTY-FREE, FULLY-PAID LICENSE TO MAKE, USE, MODIFY, TRANSLATE,
REVERSE ENGINEER, REPRODUCE, DECOMPILE, DISASSEMBLE, CREATE DERIVATIVE WORKS
BASED ON, COPY, DISPLAY AND/OR MERGE INTO ANOTHER PROGRAM OR PROGRAMS IN WHOLE
OR IN PART CORIS AND WRMS, INCLUDING WITHOUT LIMITATION THE ENHANCEMENTS
PROVIDED TO LICENSEE UNDER SECTION 3 BELOW (INCLUDING ALL SOURCE CODE, OBJECT
CODE AND DOCUMENTATION RELATED THERETO) (COLLECTIVELY, THE “SOFTWARE”). THE
RIGHTS GRANTED TO LICENSEE PURSUANT TO THIS SECTION 1(A), COLLECTIVELY REFERRED
TO HEREIN AS THE “LICENSE.”


(B)           RESTRICTION; REMOTE ACCESS.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE LICENSEE SHALL ONLY BE PERMITTED TO USE THE SOFTWARE AT THE
RESORTS OR RELATED FACILITIES OWNED AND/OR OPERATED BY LICENSEE OR ITS
SUBSIDIARIES AS OF THE EFFECTIVE DATE (AS DEFINED IN SECTION 4 BELOW), AND AS
LISTED IN EXHIBIT C (SUCH RESORTS OR RELATED FACILITIES, THE “LICENSED
RESORTS”).  FOR THE PURPOSES OF THE MAINTENANCE AND SUPPORT SERVICES (AS DEFINED
BELOW), LICENSEE SHALL PROVIDE


--------------------------------------------------------------------------------



LICENSOR AND LICENSOR’S EMPLOYEES, AGENTS, AND INDEPENDENT CONTRACTORS WITH
REMOTE ACCESS TO THE SOFTWARE AS INSTALLED AT THE PROCESSING UNITS AT ANY AND
ALL OF THE LICENSED RESORTS.

(c)           Sublicense Rights.  Licensee may sublicense any and all of the
rights included in the License to any and all of its subsidiaries that own
and/or control the Licensed Resorts (as defined herein), provided that
Licensee’s rights in the source code of the Software shall not be sublicensed or
otherwise transferred by Licensee to any party (including Licensee’s
subsidiaries, the Licensed Resorts, and Licensee’s agents and independent
contractors) so long as Maintenance and Support Services are being provided
hereunder, or otherwise in conjunction with Licensee’s enhancement of the
Software.  In the event that Licensee sells, conveys or otherwise transfers its
ownership of all (including without limitation in connection with an asset
sale), or substantially all of its direct or indirect equity interests in, any
of the Licensed Resorts, then the sublicense with respect to such Licensed
Resort(s) shall terminate, and Licensor shall enter into an agreement with
purchaser(s) of such Licensed Resort(s) on the same terms and conditions as
contained in this Agreement, except that Licensor shall have no obligation to
provide to the purchaser any services described in Section 3, or to provide any
right to sublicense the Software.


2.             OWNERSHIP AND USE OF SOFTWARE


(A)           OWNERSHIP AND USE OF SOFTWARE; CONFIDENTIALITY.  LICENSEE
ACKNOWLEDGES THAT THE SOFTWARE IS A COMMERCIALLY VALUABLE PROPRIETARY PRODUCT
AND TRADE SECRET OF LICENSOR, AND THAT THE SOFTWARE (INCLUDING BUT NOT LIMITED
TO THE SOFTWARE’S DESIGN, PROGRAMMING TECHNIQUES, ALGORITHMS AND CODES) IS
REGARDED BY LICENSOR AS SECRET AND CONFIDENTIAL.  LICENSEE AGREES NOT TO
DISCLOSE ANY PORTION OF THE SOFTWARE TO UNAUTHORIZED PERSONS, WHETHER OR NOT
SUCH PORTION IS OR MAY BE VALIDLY COPYRIGHTED OR PATENTED.  LICENSEE SHALL TREAT
ALL PROPRIETARY INFORMATION RELATED TO THE SOFTWARE OF THE LICENSOR, AND THE
SOFTWARE OF LICENSOR, AS CONFIDENTIAL AND SHALL SAFEGUARD IT TO THE SAME EXTENT
THAT THE LICENSEE SAFEGUARDS ITS OWN CONFIDENTIAL INFORMATION BUT IN ANY EVENT
IN AT LEAST A REASONABLY PRUDENT MANNER.  LICENSEE’S USE OF THE SOFTWARE SHALL
COMPLY WITH ALL APPLICABLE LAWS.  LICENSEE AGREES TO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO ENSURE THAT ALL THOSE PERSONS HAVING ACCESS TO THE
SOFTWARE UNDER THIS AGREEMENT SHALL OBSERVE AND PERFORM THE OBLIGATION SET FORTH
IN THIS SECTION.  THE TERMS OF THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT.


(B)           OWNERSHIP OF ENHANCEMENTS.  EACH PARTY SHALL BE THE SOLE AND
EXCLUSIVE OWNER THROUGHOUT THE WORLD OF ANY AND ALL RIGHT, TITLE AND INTEREST IN
AND TO ANY AND ALL (I) CORRECTIONS, ADDITIONS, ENHANCEMENTS, UPGRADES, UPDATES,
CORRECTIONS, AND IMPROVEMENTS OF OR TO THE SOFTWARE (COLLECTIVELY,
“ENHANCEMENTS”) MADE BY SUCH PARTY TO THE SOFTWARE, AND ALL DERIVATIVE WORKS
BASED THEREON THAT ARE CREATED BY SUCH PARTY AND (II) COPYRIGHT, PATENT, TRADE
SECRET AND/OR OTHER INTELLECTUAL PROPERTY RIGHTS IN AND TO ANY AND ALL SUCH
ADDITIONS, MODIFICATIONS, IMPROVEMENTS AND DERIVATIVE WORKS.  FOR A PERIOD OF 24
MONTHS FROM THE EFFECTIVE DATE, IN THE EVENT THAT EITHER PARTY PROVIDES THE
OTHER PARTY WITH ANY ENHANCEMENTS IN ACCORDANCE WITH SECTION 3(D) BELOW, THE
PROVISIONS OF THE LICENSE WILL BE EXTENDED TO SUCH ENHANCEMENTS, EXCEPT THAT IN
THE CASE OF ENHANCEMENTS PROVIDED BY LICENSEE TO LICENSOR, LICENSEE SHALL BE
CONSIDERED THE “LICENSOR” HEREUNDER, AND VICE VERSA.

2


--------------------------------------------------------------------------------



3.             MAINTENANCE AND SUPPORT.  THE SERVICES DESCRIBED IN SECTIONS 3(A)
AND 3(B) ARE REFERRED TO AS THE “MAINTENANCE AND SUPPORT SERVICES”.  EXCEPT AS
SET FORTH IN SECTIONS 3(A), 3(B), AND 3(D), NEITHER PARTY SHALL HAVE ANY
OBLIGATION TO DEVELOP, OR TO CREATE OR PROVIDE ENHANCEMENTS (AS DEFINED BELOW)
TO THE OTHER PARTY, OR TO SUPPORT THE OTHER PARTY’S USE OF, THE SOFTWARE.


(A)           DEFECTS.


(I)            “DEFECT” MEANS ANY MATERIAL PROBLEM, DEFECT, FAILURE OR OTHER
ERROR IN THE SOFTWARE DISCOVERED BY LICENSOR OR REPORTED TO IT BY LICENSEE. 
DEFECTS INCLUDE, WITHOUT LIMITATION, ANY FAILURE OF THE SOFTWARE TO MATERIALLY
PERFORM ANY OF THE PRIMARY FUNCTIONS FOR WHICH IT WAS DESIGNED AND ANY MATERIAL
ERROR IN THE SOFTWARE SUCH THAT IT FAILS TO OPERATE IN SUBSTANTIAL CONFORMANCE
WITH THE CORRESPONDING DOCUMENTATION.


(II)           DEFECT REPORTS.  LICENSEE SHALL BE ENTITLED TO SUBMIT TO LICENSOR
WRITTEN NOTICE OF A DEFECT (AS DEFINED BELOW), WHICH NOTICE (A “DEFECT REPORT”)
SHALL DESCRIBE ANY DEFECTS, IDENTIFY THE ASSOCIATED SEVERITY LEVEL OF THE
DEFECTS AND, TO THE EXTENT READILY AVAILABLE, GIVE THE LICENSOR SUFFICIENT
INFORMATION TO ENABLE THE LICENSOR TO REPRODUCE THE DEFECTS.  DEFECT REPORTS MAY
BE SUBMITTED IN LICENSEE’S REASONABLE DISCRETION VIA E-MAIL, OR FAX, OR OTHER
MUTUALLY ACCEPTABLE MEANS OF COMMUNICATION.


(III)          DEFECT CORRECTION.  AFTER SUBMISSION OF A DEFECT REPORT, LICENSOR
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE A CORRECTION FOR THE DEFECT
IN THE SOFTWARE (EACH, A “CORRECTION”) AS FOLLOWS:

(A)          PRIORITY 1 DEFECTS.  “PRIORITY 1 DEFECT” MEANS A DEFECT THAT CAUSES
ANY OF THE FOLLOWING OCCURRENCES: (A) SUBSTANTIAL RESTRICTIONS ON, SUBSTANTIAL
DISRUPTION OF, OR SUBSTANTIAL ADVERSE IMPACT ON LICENSEE’S BUSINESS OPERATIONS
MAKING USE OF THE SOFTWARE; (B) INABILITY TO ACCESS OR USE AN IMPORTANT FUNCTION
OF THE SOFTWARE; OR (C) ANY ERRORS RESULTING IN MATERIAL DATA LOSS, DATA
CORRUPTION, OR INACCURACIES IN THE SOFTWARE’S OUTPUT OR PROCESSING.  LICENSOR
SHALL (X) WITHIN ONE TWENTY-FOUR (24) HOURS AFTER SUBMISSION OF THE DEFECT
REPORT, USE COMMERCIALLY REASONABLE EFFORTS TO ASSIGN FULLY QUALIFIED
TECHNICIANS TO REPAIR THE DEFECT; (Y) USE COMMERCIALLY REASONABLE EFFORTS TO
PROVIDE A WORKAROUND BY THE END OF ONE (1) WEEK; AND (Z) USE COMMERCIALLY
REASONABLE EFFORTS TO SUPPLY A CORRECTION AS SOON AS POSSIBLE.

(B)           PRIORITY 2 DEFECTS.  “PRIORITY 2 DEFECT” MEANS A DEFECT THAT IS
NOT A PRIORITY 1 DEFECT AND THAT CAUSES (A) SIGNIFICANT RESTRICTIONS ON,
SIGNIFICANT DISRUPTION OF, OR SIGNIFICANT ADVERSE IMPACT ON LICENSEE’S BUSINESS
OPERATIONS MAKING USE OF THE SOFTWARE; OR (B) INABILITY TO ACCESS OR USE A
NON-TRIVIAL FUNCTION OF THE SOFTWARE.  USING COMMERCIALLY REASONABLE EFFORTS,
LICENSOR SHALL (X) WITHIN ONE (1) WEEK AFTER SUBMISSION OF THE DEFECT REPORT,
ASSIGN FULLY QUALIFIED TECHNICIANS TO REPAIR THE DEFECT; (Y) PROVIDE A
WORKAROUND WITHIN ONE (1) CALENDAR MONTH; AND (Z) SUPPLY A CORRECTION AS SOON AS
POSSIBLE.

(C)           PRIORITY 3 DEFECTS.  “PRIORITY 3 DEFECT” MEANS ANY DEFECT THAT IS

3


--------------------------------------------------------------------------------


NEITHER A PRIORITY 1 DEFECT NOR A PRIORITY 2 DEFECT.  LICENSOR SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO, WITHIN THREE (3) CALENDAR WEEKS AFTER
SUBMISSION OF THE DEFECT REPORT, RESPOND TO THE DEFECT REPORT BY INFORMING
LICENSEE HOW LICENSOR INTENDS TO CORRECT THE DEFECT (E.G., PROVIDE A WORKAROUND,
OR PROVIDE A CORRECTION).


(B)           SUPPORT.  LICENSOR SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
SUPPORT THE OPERATION AND USE OF THE SOFTWARE BY LICENSEE, INCLUDING WITHOUT
LIMITATION BY USING COMMERCIALLY REASONABLE EFFORTS TO PROVIDE THE SERVICES
DESCRIBED ON EXHIBIT B TO THIS AGREEMENT.


(C)           FEES.  LICENSEE SHALL, ON A QUARTERLY BASIS, PAY TO LICENSOR A FEE
FOR ALL MAINTENANCE AND SUPPORT SERVICES IN AN AMOUNT EQUAL TO A PRO-RATA SHARE
(BASED ON THE NUMBER OF RESERVATION COMPONENTS INCLUDED IN ALL ORDERS PLACED BY
THE LICENSED RESORTS COMPARED TO THE TOTAL NUMBER OF RESERVATION COMPONENTS
PLACED THROUGH CORIS BY THE LICENSED RESORTS PLUS THE STEAMBOAT SKI RESORT) OF
THE TOTAL COSTS OF SUCH MAINTENANCE AND SUPPORT SERVICES.  MAINTENANCE AND
SUPPORT SERVICES SHALL BE PROVIDED TO ANY AUTHORIZED SUBLICENSEES ON THE SAME
PAYMENT TERMS.  ANY FEES FOR MAINTENANCE AND SUPPORT SERVICES WITH RESPECT TO
ENHANCEMENTS SHALL BE GOVERNED BY SECTION 3(D) BELOW.


(D)           PROVISION OF ENHANCEMENTS.  LICENSEE SHALL BE ENTITLED TO SUBMIT
TO LICENSOR WRITTEN REQUESTS FOR ANY DESIRED ENHANCEMENTS.  REQUESTS MAY BE
SUBMITTED VIA E-MAIL, FAX, OR POSTAL OR COURIER SERVICE.  IF THE PARTIES
MUTUALLY AGREE THAT ANY SUCH ENHANCEMENT WILL BE PROVIDED BY LICENSOR, THE
SCHEDULING AND PAYMENT TERMS REGARDING SUCH ENHANCEMENT SHALL BE NEGOTIATED BY
THE PARTIES IN GOOD FAITH.  IF LICENSOR COMPLETES ANY MATERIAL ENHANCEMENTS,
LICENSEE MAY REQUEST THAT LICENSOR PROVIDE TO LICENSEE SUCH ENHANCEMENTS, IN
OBJECT CODE, WITH UPDATED DOCUMENTATION (IF ANY), UPON SCHEDULING AND PAYMENT
TERMS TO BE NEGOTIATED BY THE PARTIES IN GOOD FAITH.  IF LICENSEE COMPLETES ANY
ENHANCEMENTS, LICENSOR MAY REQUEST THAT LICENSEE PROVIDE TO LICENSOR SUCH
ENHANCEMENTS, IN OBJECT CODE, WITH UPDATED DOCUMENTATION (IF ANY), UPON
SCHEDULING AND PAYMENT TERMS TO BE NEGOTIATED BY THE PARTIES IN GOOD FAITH. 
NEITHER PARTY SHALL HAVE ANY OBLIGATION TO PROVIDE MAINTENANCE OR SUPPORT
SERVICES WITH RESPECT TO ENHANCEMENTS MADE BY THE OTHER PARTY.


(E)           TRAINING.  UPON REQUEST OF LICENSEE AND FOR A FEE TO BE NEGOTIATED
IN GOOD FAITH BETWEEN THE PARTIES, LICENSOR SHALL PROVIDE TRAINING SERVICES TO
DESIGNATED EMPLOYEE(S) OF LICENSEE WITH RESPECT TO INSTALLATION OR USE OF THE
SOFTWARE.


4.             TERM AND TERMINATION.


(A)           THE “TERM” OF THIS AGREEMENT SHALL COMMENCE AS OF THE CLOSING DATE
UNDER THE SPA (THE “EFFECTIVE DATE”) AND SHALL CONTINUE IN PERPETUITY UNLESS
TERMINATED PURSUANT TO THIS SECTION 4.


(B)           TERMINATION BY LICENSOR.


(I)            LICENSE.  THE LICENSE GRANTED HEREUNDER MAY BE TERMINATED BY
LICENSOR IN THE EVENT OF A MATERIAL OR RECURRING BREACH BY LICENSEE OF ANY OF
THE TERMS OF THIS AGREEMENT, AND NOT FOR ANY OTHER REASON.

4


--------------------------------------------------------------------------------



(II)           MAINTENANCE AND SUPPORT SERVICES.  LICENSOR SHALL PROVIDE THE
MAINTENANCE AND SUPPORT SERVICES DESCRIBED IN SECTION 3 FOR A PERIOD OF
TWENTY-FOUR (24) MONTHS.  NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IN THE
CASE OF ANY LICENSED RESORT FOR WHICH LICENSEE IS USING A VERSION OF THE
SOFTWARE THAT LICENSEE MODIFIED WITHOUT LICENSOR’S APPROVAL, LICENSOR MAY
TERMINATE THE MAINTENANCE SERVICES DESCRIBED IN SECTION 3(A) AND THE SUPPORT
SERVICES WITH RESPECT TO SUCH LICENSED RESORT UPON WRITTEN NOTICE.


(C)           TERMINATION BY LICENSEE.  LICENSEE MAY TERMINATE THIS AGREEMENT,
INCLUDING THE LICENSE, AS TO ANY LICENSED RESORT AT ANY TIME UPON ONE HUNDRED
EIGHTY (180) DAYS WRITTEN NOTICE TO LICENSOR.


(D)           EFFECT OF TERMINATION.  ON OR BEFORE THIRTY (30) DAYS AFTER THE
TERMINATION OF THIS AGREEMENT AS IT RELATES TO ALL LICENSED RESORTS, LICENSEE
SHALL CEASE USE, AND DESTROY ALL COPIES, OF THE SOFTWARE.  UPON TERMINATION OF
THE MAINTENANCE AND SUPPORT SERVICES, LICENSOR SHALL HAVE NO OBLIGATION TO
PROVIDE ANY MAINTENANCE AND SUPPORT SERVICES OR TRAINING SERVICES.  IN THE EVENT
THAT THE PARTIES AGREE THAT LICENSOR SHALL PROVIDE ADDITIONAL MAINTENANCE AND
SUPPORT SERVICES OR TRAINING SERVICES AFTER THE INITIAL TWENTY-FOUR (24) MONTHS,
THE TERMS FOR SUCH SERVICES WILL BE NEGOTIATED IN GOOD FAITH BY THE PARTIES.


5.             REPRESENTATIONS AND WARRANTIES.  LICENSOR REPRESENTS AND WARRANTS
TO LICENSEE THAT IT HAS THE RIGHT TO GRANT THE LICENSE AS SET FORTH HEREIN. 
LICENSOR COVENANTS THAT ALL MAINTENANCE AND SUPPORT SERVICES SHALL BE PROVIDED
AT A LEVEL OF PROFESSIONALISM AND COMPETENCE EQUAL TO THE LEVEL OF
PROFESSIONALISM AND COMPETENCE SUCH SERVICES WERE PROVIDED BY LICENSEE WITH
RESPECT TO THE SOFTWARE DURING THE SIX (6) MONTHS PRIOR TO THE EFFECTIVE DATE. 
OTHER THAN AS SET FORTH ABOVE, THE SOFTWARE AND THE MAINTENANCE AND SUPPORT
SERVICES ARE PROVIDED “AS IS,” AND LICENSOR MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO THE SOFTWARE OR RELATED DOCUMENTATION, AND
THE MAINTENANCE AND SUPPORT SERVICES INCLUDING THEIR QUALITY, PERFORMANCE,
MERCHANTABILITY, NON-INFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE OR USE. 
THE ENTIRE RISK AS TO THE QUALITY AND PERFORMANCE OF THE SOFTWARE AND THE
MAINTENANCE AND SUPPORT SERVICES ARE WITH LICENSEE, AND LICENSOR PROVIDES NO
GUARANTEE THAT THE SOFTWARE WILL MEET LICENSEE’S REQUIREMENTS, BE ERROR-FREE OR
OPERATE WITHOUT INTERRUPTION OR BE FREE FROM INFRINGEMENT OF A THIRD PARTY’S
INTELLECTUAL PROPERTY RIGHTS.  EXCEPT AS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT, NEITHER LICENSOR NOR ITS AFFILIATES, THIRD-PARTY VENDORS OR THEIR
SUPPLIERS SHALL HAVE ANY RESPONSIBILITY TO MAINTAIN THE SOFTWARE TO SUPPLY ANY
CORRECTIONS, UPDATES OR RELEASES IN CONNECTION THEREWITH.


6.             LIMITATION OF LIABILITY.  IN NO EVENT SHALL EITHER PARTY BE
LIABLE FOR ANY ACT OR OMISSION IN THE ABSENCE OF WILLFUL MALFEASANCE OR GROSS
NEGLIGENCE BY THE OTHER PARTY.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, NEITHER PARTY SHALL NOT BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR FOR LOST PROFIT, REVENUE, AND

5


--------------------------------------------------------------------------------



LICENSOR SHALL NOT BE LIABLE FOR LICENSEE’S USE OF DATA IN CONNECTION WITH THE
PROGRAMS OR DOCUMENTATION PROVIDED BY LICENSOR, EVEN IF LICENSOR HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSS.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, THE CUMULATIVE LIABILITY OF EACH PARTY TO THE OTHER FOR ALL
CLAIMS WHATSOEVER ARISING OUT OF THE LICENSES GRANTED HEREUNDER, INCLUDING ANY
CAUSE OF ACTION SOUNDING IN CONTRACT, WARRANTY, TORT OR STRICT LIABILITY SHALL
NOT EXCEED (1) $100 FOR ANY CAUSE OF ACTION ARISING ON OR PRIOR TO THE EFFECTIVE
DATE, OR (2) THE FEES ACTUALLY RECEIVED BY THE LICENSOR UNDER THIS AGREEMENT
OVER THE COURSE OF ONE FISCAL YEAR PRIOR TO THE DATE THE CAUSE OF ACTION AROSE.


7.             ACKNOWLEDGEMENT. BOTH PARTIES ACKNOWLEDGE THAT THE TERMS OF THIS
AGREEMENT, INCLUDING THE LICENSE FEES, REFLECT IN PART THE PARTIES’ RELIANCE ON
THE LIMITATIONS AND DISCLAIMERS CONTAINED IN PARAGRAPHS 5 THROUGH 6 HEREOF


8.             TRADEMARKS.  LICENSEE ACKNOWLEDGES THAT NOTHING HEREIN HAS
GRANTED LICENSEE ANY RIGHT, TITLE OR INTEREST IN AND TO THE MARKS CORIS OR WRMS.


9.             INDEMNIFICATION.  EACH PARTY SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OTHER PARTY, AND ITS AFFILIATES, ITS AND THEIR EMPLOYEES, OFFICERS,
DIRECTORS, AGENTS, SUCCESSORS AND ASSIGNS, AND THIRD PARTY VENDORS OR THEIR
SUPPLIERS (COLLECTIVELY, THE “INDEMNIFIED PARTIES”), FROM AND AGAINST, ANY AND
ALL LIABILITIES, OBLIGATIONS, DAMAGES, DEFICIENCIES, LOSSES, COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES AND OTHER EXPENSES INCURRED IN THE
INVESTIGATION AND DEFENSE OF ANY CLAIM (AS HEREINAFTER DEFINED), IN EACH CASE AS
INCURRED AND FINALLY AWARDED BY A COURT OR ARBITRATOR OF COMPETENT JURISDICTION,
BASED ON ANY CLAIM, INQUIRY, INVESTIGATION, PROCEEDING, SUIT AND/OR ACTION BY A
THIRD PARTY TO WHICH ANY INDEMNIFIED PARTY MAY BECOME SUBJECT RESULTING FROM OR
ARISING OUT OF OR IN CONNECTION WITH (I) THE INDEMNIFYING PARTY’S BREACH OF ANY
OF THE TERMS OR CONDITIONS OF THIS AGREEMENT, OR (II) THE USE BY THE
INDEMNIFYING PARTY OF THE SOFTWARE, EXCEPT TO THE EXTENT THAT ANY SUCH CLAIM, AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, WAS CAUSED SOLELY AND
DIRECTLY BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD OF ANY OF THE
INDEMNIFIED PARTIES.


10.          SOFTWARE OWNED BY THIRD PARTIES.  IN THE EVENT THAT ANY ENHANCEMENT
PROVIDED BY LICENSOR UNDER THIS AGREEMENT RUNS WITH OR IS DEPENDENT UPON
HARDWARE OR OTHER SOFTWARE DEVELOPED BY OTHERS (INCLUDING OPERATING SYSTEMS THAT
MUST BE INITIALIZED AT HARDWARE START-UP AND WHICH CONTROL SYSTEM SERVICES AND
OPERATION), LICENSOR SHALL NOTIFY LICENSEE OF SUCH REQUIREMENT.


11.          MISCELLANEOUS.


(A)           COMPLETE AGREEMENT.  THIS AGREEMENT AND THE EXHIBITS ATTACHED
HERETO AND THE DOCUMENTS REFERRED TO HEREIN AND THEREIN SHALL CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF AND SHALL SUPERSEDE ALL PREVIOUS NEGOTIATIONS, COMMITMENTS
AND WRITINGS WITH RESPECT TO SUCH SUBJECT MATTER.

6


--------------------------------------------------------------------------------



(B)           ASSIGNMENT.  FOR A PERIOD OF TWENTY-FOUR (24) MONTHS AFTER THE
EFFECTIVE DATE, THIS AGREEMENT MAY NOT BE ASSIGNED, IN WHOLE OR IN PART, BY
LICENSOR WITHOUT LICENSEE’S WRITTEN CONSENT, NOT TO BE UNREASONABLY WITHHELD. 
AFTER A PERIOD OF TWENTY-FOUR (24) MONTHS AFTER THE EFFECTIVE DATE, THIS
AGREEMENT MAY BE FREELY ASSIGNED BY LICENSOR.  LICENSEE MAY ASSIGN THIS
AGREEMENT, INCLUDING THE LICENSE, IN CONNECTION WITH A TRANSFER OF THE OWNERSHIP
(INCLUDING WITHOUT LIMITATION IN CONNECTION WITH AN ASSET SALE) OF LICENSEE.  IN
THE EVENT OF ANY ASSIGNMENT HEREUNDER, THE ASSIGNEE SHALL ASSUME ALL OF THE
OBLIGATIONS OF THE ASSIGNOR TO THE EXTENT ACCRUING AFTER SUCH ASSIGNMENT.  IN
THE EVENT THAT LICENSEE SELLS, CONVEYS OR OTHERWISE TRANSFERS ITS OWNERSHIP OF
(INCLUDING WITHOUT LIMITATION IN CONNECTION WITH AN ASSET SALE), OR
SUBSTANTIALLY ALL OF ITS DIRECT OR INDIRECT EQUITY INTERESTS IN, ANY OF THE
LICENSED RESORTS, THEN LICENSOR SHALL ENTER INTO AN AGREEMENT WITH THE
PURCHASER(S) OF SUCH LICENSED RESORT(S) PURSUANT TO SECTION 1(C) ABOVE. 
LICENSOR OR LICENSEE MAY COLLATERALLY ASSIGN THIS AGREEMENT TO AN INSTITUTIONAL
LENDER THAT IS PROVIDING FINANCING IN CONNECTION WITH THE STEAMBOAT SKI RESORT
OR ANY OF THE LICENSED RESORTS AND THIS AGREEMENT MAY BE ASSIGNED IN CONNECTION
WITH SUCH LENDER’S EXERCISE OF REMEDIES PURSUANT TO THE COLLATERAL ASSIGNMENT.


(C)           WAIVER, DISCHARGE, ETC.  THIS AGREEMENT MAY NOT BE RELEASED,
DISCHARGED, ABANDONED, WAIVED, CHANGED OR MODIFIED IN ANY MANNER, EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED ON BEHALF OF EACH OF THE PARTIES HERETO BY THEIR
DULY AUTHORIZED REPRESENTATIVES.  THE FAILURE OF ANY PARTY HERETO TO ENFORCE AT
ANY TIME ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL IN NO WAY BE CONSTRUED TO
BE A WAIVER OF ANY SUCH PROVISION, NOR IN ANY WAY BE CONSTRUED TO AFFECT THE
VALIDITY OF THIS AGREEMENT OR ANY PART THEREOF OR THE RIGHT OF ANY PARTY
THEREAFTER TO ENFORCE EACH AND EVERY SUCH PROVISION.  NO WAIVER OF ANY BREACH OF
THIS AGREEMENT SHALL BE HELD TO BE A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH.


(D)           FEES AND EXPENSES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, EACH PARTY HERETO SHALL PAY ALL OF THE FEES AND EXPENSES INCURRED BY
IT IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY.


(E)           AMENDMENTS.  NO AMENDMENT TO THIS AGREEMENT SHALL BE EFFECTIVE
UNLESS IT SHALL BE IN A WRITING SIGNED BY EACH PARTY HERETO.


(F)            NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND DEMANDS TO OR UPON
THE RESPECTIVE PARTIES HERETO SHALL BE IN WRITING, AND, UNLESS OTHERWISE
EXPRESSLY PROVIDED HEREIN, SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE (I)
IF DELIVERED BY HAND (INCLUDING BY OVERNIGHT COURIER), WHEN DELIVERED, (II) ON
THE DAY AFTER DELIVERY TO A NATIONALLY RECOGNIZED OVERNIGHT CARRIER SERVICE IF
SENT BY OVERNIGHT DELIVERY FOR NEXT MORNING DELIVERY, (III) IN THE CASE OF MAIL,
THREE (3) BUSINESS DAYS AFTER DEPOSIT IN UNITED STATES FIRST CLASS MAIL,
CERTIFIED WITH RETURN RECEIPT REQUESTED AND POSTAGE PREPAID AND (IV) IN THE CASE
OF FACSIMILE TRANSMISSION, UPON RECEIPT OF A LEGIBLE COPY.  IN EACH CASE: (A) IF
DELIVERY IS NOT MADE DURING NORMAL BUSINESS HOURS AT THE PLACE OF RECEIPT,
RECEIPT AND DUE NOTICE UNDER THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE ON
THE IMMEDIATELY FOLLOWING BUSINESS DAY, AND (B) NOTICE SHALL BE SENT TO THE
ADDRESS OF THE PARTY TO BE NOTIFIED, AS FOLLOWS, OR TO SUCH OTHER ADDRESS AS MAY
BE HEREAFTER DESIGNATED BY THE RESPECTIVE PARTIES HERETO IN ACCORDANCE WITH
THESE NOTICE PROVISIONS:

If to the Purchaser, to:

7


--------------------------------------------------------------------------------


 

[…]

With a copy to:

[…]

If to the Seller, to:

American Skiing Company

One Monument Way

Portland, ME  04101

Attention:  Foster A. Stewart, Jr., Esq.

General Counsel

Facsimile:  (207) 791-2607

With a copy to:


(G)           GOVERNING LAW; WAIVER OF JURY TRIAL; DISPUTE RESOLUTION.


(I)            THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THEREOF.


(II)           ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR THE SOFTWARE AND/OR SUBJECT MATTERS ADDRESSED IN THIS AGREEMENT
SHALL BE SOLELY AND EXCLUSIVELY RESOLVED BY BINDING ARBITRATION CONDUCTED BEFORE
J.A.M.S./ENDISPUTE, INC. OR ITS SUCCESSOR, IN NEW YORK, NEW YORK, BEFORE A
SINGLE ARBITRATOR MUTUALLY AGREED UPON BY THE PARTIES.  IN THE EVENT THAT A
SINGLE ARBITRATOR CANNOT BE AGREED UPON, EACH PARTY WILL SELECT ONE ARBITRATOR
AND THE PRESIDING SINGLE ARBITRATOR SHALL BE CHOSE BY MUTUAL AGREEMENT OF THE
SELECTED ARBITRATORS.  THE ARBITRATION SHALL BE GOVERNED BY THE RULES AND
REGULATIONS PROMULGATED BY J.A.M.S./ENDISPUTE, INC. UNLESS SPECIFICALLY MODIFIED
HEREIN.  THE ARBITRATOR SHALL HAVE CASE MANAGEMENT AUTHORITY AND SHALL RESOLVE
THE CONTROVERSY IN A FINAL AWARD WITHIN 180 DAYS FROM THE COMMENCEMENT OF THE
ARBITRATION ACTION, UNLESS OTHERWISE AGREED IN WRITING BY THE PARTIES.  COSTS
AND FEES MAY BE ASSESSED BY THE ARBITRATOR IN ACCORDANCE WITH SECTION
10(G)(III).  TO THE EXTENT POSSIBLE, THE ARBITRATOR SHALL APPLY THE GOVERNING
LAW AGREED TO BY THE PARTIES ABOVE.  THERE SHALL BE NO APPEAL FROM THE ARBITRAL
AWARD, EXCEPT FOR FRAUD COMMITTED BY THE PRESIDING ARBITRATOR IN CARRYING OUT
HIS DUTIES UNDER THE AFORESAID RULES; OTHERWISE THE PARTIES IRREVOCABLY WAIVE
THEIR RIGHTS TO JUDICIAL REVIEW OF ANY SUCH CONTROVERSY OR CLAIM ARISING OUT OF
OR RELATED TO THIS AGREEMENT.


(III)          IN THE EVENT THAT ANY ARBITRATION PROCEEDING RESULTS IN A FINAL
AWARD, THE LOSING PARTY SHALL PAY TO THE PREVAILING PARTY ALL COSTS AND
ATTORNEYS FEES INCURRED BY THE PREVAILING PARTY DURING THE COURSE AND AS A
RESULT OF THE ARBITRATION PROCEEDING.


(H)           HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE SEVERAL SECTIONS OF
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF
THIS AGREEMENT.

8


--------------------------------------------------------------------------------



(I)            INTERPRETATION.  ALL PRONOUNS AND ANY VARIATIONS THEREOF REFER TO
THE MASCULINE, FEMININE OR NEUTER, SINGULAR OR PLURAL, AS THE CONTEXT MAY
REQUIRE.  ALL TERMS DEFINED IN THIS AGREEMENT IN ONE FORM HAVE CORRELATIVE
MEANINGS WHEN USED HEREIN IN ANY OTHER FORM.  ANY CAPITALIZED TERMS USED IN ANY
EXHIBIT BUT NOT OTHERWISE DEFINED THEREIN SHALL HAVE THE MEANING AS DEFINED IN
THIS AGREEMENT.  ANY CAPITALIZED TERMS USED HEREIN OR IN ANY EXHIBIT BUT NOT
OTHERWISE DEFINED HEREIN OR THEREIN SHALL HAVE THE MEANING AS DEFINED IN THE
SPA.  WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO A SECTION OR EXHIBIT, SUCH
REFERENCE SHALL BE TO A SECTION OF, OR AN EXHIBIT TO, THIS AGREEMENT UNLESS
OTHERWISE INDICATED.  FOR ALL PURPOSES HEREOF, THE TERMS “INCLUDE”, “INCLUDES”
AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION”.


(J)            SUCCESSORS.  THIS AGREEMENT AND ALL OF THE PROVISIONS HEREOF
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


(K)           THIRD PARTIES.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING
HEREIN EXPRESSED OR IMPLIED IS INTENDED OR SHALL BE CONSTRUED TO CONFER UPON OR
GIVE ANY PERSON, OTHER THAN THE PARTIES HERETO AND THEIR SUCCESSORS AND
PERMITTED ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS AGREEMENT.


(L)            SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE
DECLARED BY ANY COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE OTHER PROVISIONS SHALL NOT BE AFFECTED BY SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY, BUT SHALL REMAIN IN FULL FORCE AND
EFFECT.


(M)          COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
INSTRUMENT AND EACH OF WHICH SHALL BE DEEMED AN ORIGINAL.  THIS AGREEMENT SHALL
BECOME EFFECTIVE WHEN EACH PARTY HERETO SHALL HAVE RECEIVED COUNTERPARTS HEREOF
SIGNED BY ALL OF THE OTHER PARTIES HERETO.

[Remainder of page intentionally left blank]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized agents as of the date first above written.

LICENSOR:

 

 

 

 

 

 

 

[XYZ]

Officer Name

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

STEAMBOAT SKI AND RESORT

 

 

 

CORPORATION

Officer Name

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

LICENSEES:

 

 

 

 

 

 

 

AMERICAN SKIING COMPANY

Officer Name

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

Date

 

 

 

10


--------------------------------------------------------------------------------


EXHIBIT A

Software, Documentation, Materials, and Processing Units

CORIS

CORIS 4.0422

Software:  Coris Feature/Functionality Overview

Sales Agent

CORIS Training Manual

RoboHelp Sales Agent Online User Reference Guide

Quick Help Guide to Reservation Status

Property Sales Vendor User Guide

Keyboard Function Guide

Accounting

Accounting Training Manual

Accounting Report Guide

Accounting Definitions

Accounting Transaction Model

Reconciliation Procedures

Process Maps

Task Documentation

Accounting

Fulfillment

Product Maintenance

Interface User Guides

WRMS

Software: WRMS Executive Summary

Documentation

·                  Getting Started Guide

·                  Requestor User Guide

·                  Provider User Guide

11


--------------------------------------------------------------------------------


EXHIBIT B

Support Services

Licensor shall use commercially reasonable efforts to provide the following
maintenance and support services in connection with this agreement.

a)                      Software Maintenance - This includes tasks associated
with maintaining documented software functionality as database administration,
troubleshooting and repairing software defects.  Software maintenance scope is
limited to work required to perpetuate the designed functionality of the system.

b)                     Support Services - To assist the user in utilizing the
full functionality of the software.  Some specific examples of support services
include, without limitation the following:

1.

 

Assist with setting up Sirius and SMS interfaces

2.

 

Assist with report modifications or ad-hoc queries

3.

 

Assist with resolving interface issues (e.g, BFF, Car Finder, SMS, SIRIUS,
inventory updates)

4.

 

Assist with correction of reservation issues (i.e., restoring cancelled
components)

5.

 

Assist with batch process errors (e.g., faxing not working due to telephone
service interruption, or email not working due to network failure)

6.

 

Assist with coordinating user login updates and password changes

7.

 

Assist with data change and correction requests (e.g, reservation investigation,
data maintenance changes, etc.)

8.

 

Research and resolve unsettled or unposted credit card batches

9.

 

Unpost a disbursement batch that was posted prematurely.

10.

 

In support of WRMS:

 

 

 

-Setup new provider departments as needed

 

 

 

-Define new user groups

 

 

 

-Define new department attributes

 

12


--------------------------------------------------------------------------------


EXHIBIT C

Licensed Resorts

Sugarloaf/USA

Sunday River

Attitash

Killington/Pico

Mount Snow

The Canyons

13


--------------------------------------------------------------------------------


Exhibit B to Purchase Agreement

 

 

 

COMMITMENT NO.:

 

TNSS0004338 C-4

 

 

 

 

 

442 Lincoln Avenue, Suite 2
P.O. Box 773568
Steamboat Springs, CO 80477

 

PROPERTY:

 

2305 Mt. Werner Cirle
Steamboat Springs, CO 80487

 

 

 

 

 

PHONE:        970-879-1611

 

SELLER:

 

Steamboat Ski & Resort Corporation,

FAX:              970-879-0402

 

 

 

a Delaware corporation

 

 

BUYER:

 

 

 

 

DATE:

 

December 15, 2006

 

 

 

 

 

 

We appreciate the opportunity to be of service to you.  Please contact the above
if you have any questions concerning this transaction.

Please send loan documents to:  steamboatloandocs@landam.com

SELLER(S):

 

 

 

 

Steamboat Ski & Resort Corporation, a Delaware corporation

 

Phone:

Work: (207) 773-7934

 

Attn: Foster A. Stewart, Jr., Esq.

 

Fax:

(207) 791-2607

 

One Monument Way

 

 

 

 

Portland, ME 04101

 

 

 

 

 


--------------------------------------------------------------------------------


PRIVACY POLICY NOTICE

LandAmerica Financial Group, Inc. and its family of affiliated companies
(“LandAmerica”) respect the privacy of our customers’ personal information. 
This Notice explains the ways in which we may collect and use personal
information under the LandAmerica Privacy Policy.

LandAmerica provides title insurance and other real estate services through its
affiliates. The three largest members of the LandAmerica family, Commonwealth
Land Title Insurance Company, Lawyers Title Insurance Corporation, and
Transnation Title Insurance Company, and their title affiliates, issue title
policies and handle real estate closings across the country.  You may review a
complete list of the LandAmerica family of affiliates covered by this Privacy
Policy on our website at http://www.landam.com under the privacy policy link or
request a copy be sent to you from the address listed below.  The LandAmerica
Privacy Policy applies to all LandAmerica customers, former customers and
applicants.  Please visit our website for an explanation of our privacy
practices relating to electronic communication.

What kinds of information we collect:  Depending on the services you use, the
types of information we may collect from you, your lender, attorney, real estate
broker, public records or from other sources include:

information from forms and applications for services, such as your name, address
and telephone number

information about your transaction, including information about the real
property you bought, sold or financed such as address, cost, existing liens,
easements, other title information and deeds

with closing, escrow, settlement or mortgage lending services or mortgage loan
servicing, we may also collect your social security number as well as
information from third parties including property appraisals, credit reports,
loan applications, land surveys, real estate tax information, escrow account
balances, and sometimes bank account numbers or credit card account numbers to
facilitate the transaction, and

information about your transactions and experiences as a customer of ours or our
affiliated companies, such as products or services purchased and payments made.


HOW WE USE AND DISCLOSE THIS INFORMATION:  WE USE YOUR INFORMATION TO PROVIDE
YOU WITH THE SERVICES, PRODUCTS AND INSURANCE THAT YOU, YOUR LENDER, ATTORNEY,
OR REAL ESTATE BROKERS HAVE REQUESTED.  WE DISCLOSE INFORMATION TO OUR
AFFILIATES AND UNRELATED COMPANIES AS NEEDED TO CARRY OUT AND SERVICE YOUR
TRANSACTION, TO PROTECT AGAINST FRAUD OR UNAUTHORIZED TRANSACTIONS, FOR
INSTITUTIONAL RISK CONTROL, TO PROVIDE INFORMATION TO GOVERNMENT AND LAW
ENFORCEMENT AGENCIES AND AS OTHERWISE PERMITTED BY LAW.   AS REQUIRED TO
FACILITATE A TRANSACTION, OUR TITLE AFFILIATES RECORD DOCUMENTS THAT ARE PART OF
YOUR TRANSACTION IN THE PUBLIC RECORDS AS A LEGAL REQUIREMENT FOR REAL PROPERTY
NOTICE PURPOSES.


WE DO NOT SHARE ANY NONPUBLIC PERSONAL INFORMATION WE COLLECT FROM YOU WITH
UNRELATED COMPANIES FOR THEIR OWN USE.

We do not share any information regarding your transaction that we obtain from
third parties (including credit report information) except as needed to enable
your transaction as permitted by law.

We may also disclose your name, address and property information to other
companies who perform marketing services such as letter production and mailing
on our behalf, or to other financial service companies (such as insurance
companies, banks, mortgage brokers, credit companies) with whom we have joint
marketing arrangements.   Additionally, some LandAmerica affiliates may share
information about their transaction and experiences with you in order to
identify opportunities to market other LandAmerica services or products that may
be useful to you.

How we protect your information:  We maintain administrative, physical,
electronic and procedural safeguards to guard your nonpublic personal
information.  We reinforce our privacy policy with our employees and our
contractors.  Joint marketers and third parties service providers who have
access to nonpublic personal information to provide marketing or services on our
behalf are required by contract to follow appropriate standards of security and
confidentiality.


TITLE INSURANCE AGENTS MAY BE COVERED BY THIS POLICY:    IF YOUR TRANSACTION
GOES THROUGH A TITLE INSURANCE AGENT THAT IS NOT PART OF THE LANDAMERICA FAMILY,
THE AGENT HANDLING YOUR TRANSACTION SHOULD PROVIDE YOU WITH THE AGENT’S OWN
PRIVACY POLICY OR EVIDENCE THAT THE AGENT HAS ADOPTED OUR POLICY.


IF YOU HAVE ANY QUESTIONS ABOUT THIS PRIVACY STATEMENT OR OUR PRACTICES AT
LANDAMERICA, PLEASE EMAIL US AT CUSTOMERSERVICE@LANDAM.COM OR WRITE US AT: 
LANDAMERICA PRIVACY, P.O. BOX 27567, RICHMOND, VA  23261-7567

Effective June 2006


--------------------------------------------------------------------------------


Transnation Title Insurance Company

COMMITMENT FOR TITLE INSURANCE

Schedule A

1.

Effective Date: November 03, 2006 at 7:00 am

Commitment No.:

TNSS0004338 C-4

 

 

 

 

 

 

2.

Policy to be issued:

 

Amount

 

 

 

 

 

 

 

A.

TO BE DETERMINED

 

 

Proposed Insured:

 

 

 

 

 

 

 

 

3.

The estate or interest in the land described or referred to in this Commitment
and covered herein is Fee Simple, Easement Estate and Beneficial Interest and
Title to the estate or interest in the land is vested in:

 

 

 

 

Steamboat Ski & Resort Corporation, a Delaware corporation, as to all Parcels
except Parcel I and Parcel XXVI; and Walton Pond Apartments, Inc., a Delaware
corporation, as to Parcel XXVI; and Grand Summit Resort Properties, Inc., a
Maine corporation, as to Parcel I

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

The land referred to in this Commitment is described as follows:

 

 

 

 

 

 

 

 

 

SEE ATTACHED EXHIBIT “A”

 

 

 

 

Premiums and Fees:

 

NOTE:  Based on the information provided for the application of this commitment,
the premiums and fees stated herein represent the qualifying applicable filed
rates and/or available discounted programs.  Please contact us should you have
any questions regarding any of these charges.

Prepared by Stuart M. Churchill


--------------------------------------------------------------------------------


Exhibit “A”

PARCEL I

Commercial Units C-9, C-10, C-11, C-12, C-13, C-14, C-15, C-16, C-17, C-18,
C-19, C-20, C-21, C-22 and C-23, STEAMBOAT GRAND RESORT HOTEL CONDOMINIUM,
according to the Declaration of Condominium and Plan of Quarter Share Ownership
recorded September 20, 2000 at Reception No. 533317, all as amended by a First
Amendment recorded on November 21, 2000 at Reception No. 536756, by a Second
Amendment recorded on March 5, 2001 at Reception No. 541368, by a Third
Amendment recorded on December 20, 2001 at Reception No. 556605, and by Fourth
Amendment recorded July 1, 2005 at Reception No. 621250 (as amended from time to
time, collectively, the “Declaration”), and the Condominium Map recorded
September 20, 2000 at Reception No. 533318 and at File No. 12907, supplemented
by a First Supplement to Condominium Map and Plat recorded on December 20, 2001
at Reception No. 556606 and at File No. 13075 and by Second Supplement recorded
July 1, 2005 at Reception No. 621249 and at File No. 13510 (as supplemented from
time to time, the “Map”), County of Routt, State of Colorado

PARCEL V

Units No. A-1, A-3, A-4, A-5, A-6 and A-7, Building A and

Unit No. B-1, Building B and

Units No. C-1, C-3 and C-4, Building C and

Unit No. E-2, Building E and

Units No. F-1, F-2, F-3, F-4 and F-5, Building F,

GONDOLA SQUARE CONDOMINIUMS, according to the Plat recorded July 23, 1999 at
Reception No. 513746 in Book 760 at Page 973, and as filed at File No. 12770,
and the Condominium Declaration for Gondola Square Condominiums recorded at
Reception No. 513747 in Book 760 at Page 974, subject to the terms, provisions
and obligations of said Condominium.

EXCEPTING THEREFROM, all encroachments lying outside the real property described
on Sheet 1 of 11, and shown on Sheet 2 of 11, according to the above Plat.

County of Routt, State of Colorado

PARCEL VI

All of Lot 3, Block 3, Steamboat Village Commercial Center, Replat D, as
recorded in File No. 11283 of the records of Routt County, Colorado.

County of Routt, State of Colorado

PARCEL VIII

Lot 1, MOUNTAIN PARK SUBDIVISION as recorded in File No. 10701 of the records of
Routt County, Colorado.

County of Routt, State of Colorado

PARCEL IX

Lot 2, MOUNTAIN PARK SUBDIVISION, as recorded in File No. 10701 of the records
of Routt County, Colorado.


--------------------------------------------------------------------------------


County of Routt, State of Colorado

TOGETHER WITH

PARCEL IX-A

A non-exclusive easement for the purpose of motor vehicle and pedestrian ingress
and egress described as follows:

A strip of land 25.00 feet in width located in Lot 1, Mountain Park Subdivision,
extending from the South line of said Lot 1, Northerly, to the Northerly line of
said Lot 1, said strip of land being 12.50 feet on each side of the following
described centerline:

COMMENCING at the Southeast corner of said Lot 1, thence N 88deg42’00” W, 488.58
feet along the South line of said Lot 1 to the TRUE POINT OF BEGINNING;

thence N 01deg18’00” E, 43.00 feet to a point of curve to the right;

thence Northeasterly, 248.59 feet along the arc of said curve to the Northerly
line of Lot 1 and the Point of Termination, said arc having a radius of 240.00
feet, a central angle of 59deg20’51” and being subtended by a chord that bears N
30deg58’26” E, 237.63 feet.

County of Routt, State of Colorado

PARCEL X

Lot 2, THE KNOLL, according to the Plat thereof recorded September 3, 1998 at
Reception No. 498312 in Book 750 at Page 224 and filed at File No. 12587, County
of Routt, State of Colorado.

County of Routt, State of Colorado

PARCEL XI

A tract of land located in the SE1/4SE1/4 of Section 21 and in the SW1/4SW1/4 of
Section 22, Township 6 North, Range 84 West of the 6th P.M., described as
follows:

Commencing at the Southwest Corner of said Section 22, thence N 01deg51’35” E,
487.15 feet along the West line of the SW1/4SW1/4 of said Section 22;

thence N 54deg22’00” W, 93.98 feet to the TRUE POINT OF BEGINNING;

thence S 54deg22’00” E, 191.33 feet;

thence Northeasterly, 64.26 feet along the arc of a curve concave to the
Southeast to the Northwest Corner of Parcel C as described in Deed of Dedication
recorded in Book 533 at Page 336, said arc having a radius of 120.00 feet, a
central angle of 30deg40’59” and being subtended by a chord that bears N
64deg17’05” E, 63.50 feet;

thence S 02deg04’10” E, 113.38 feet along the Westerly line of said Parcel C to
a point of curve to the right;

thence Southwesterly, 30.54 feet along the Northwesterly line of said Parcel C
and along the arc of said curve to a point tangent, said arc having a radius of
50.00 feet, a central angle of 35deg00’00” and being subtended by a chord that
bears S 15deg25’50” W, 30.07 feet;

thence S 32deg55’50” W, 54.49 feet along the Northwesterly line of said Parcel C
to a point of curve to the right;

thence Southwesterly, 102.10 feet along the Northwesterly line of said Parcel C
and along the arc of said curve to a point tangent, said arc having a radius of
195.00 feet, a central angle of 30deg00’00” and being subtended by a chord that
bears S 47deg55’50” W, 100.94 feet;

thence S 62deg55’50” W, 36.26 feet along the Northwesterly line of said Parcel C
to its intersection with the Northeasterly line of Parcel A as described in said
Book 533 at Page 336;

thence Northwesterly, 307.00 feet along the Northeasterly line of said Parcel A
and along the arc of a curve concave to the Southwest, to its intersection with
relocated Burgess Creek Road as described in Quit Claim Deed recorded in Book
533 at Page 345, said arc having a radius of 320.00 feet, a central angle of
54deg58’05” and being subtended by a chord that bears N 35deg24’25” W, 295.36
feet;


--------------------------------------------------------------------------------


thence N 21deg43’58” E, 119.93 feet along the Easterly line of relocated Burgess
Creek Road as described in said Book 533 at Page 345 and as described in Quit
Claim Deed recorded in Book 533 at Page 341, to a point from which the true
point of beginning bears N 85deg53’00” E;

thence N 85deg53’00” E, 54.89 feet to the TRUE POINT OF BEGINNING.

County of Routt, State of Colorado

PARCEL XII

Parcel G, SKI HILL SUBDIVISION, as recorded in File No. 8823 of the records of
Routt County, Colorado.

County of Routt, State of Colorado

PARCEL XII-A

A tract of land located in the SW1/4SW1/4 of Section 22 and the NW1/4NW1/4 of
Section 27, Township 6 North, Range 84 West of the 6th P.M., County of Routt,
State of Colorado, described as follows:

COMMENCING at the Northwest corner of said Section 27, from which the W1/4
corner of said Section 27 bears S 01deg47’53” W;

thence N 06deg33’45” E, 120.17 feet to the Northwest corner of Parcel G in Ski
Hill Subdivision as recorded in File No. 8823 of the records of Routt County,
Colorado;

thence N 62deg55’50” E, 64.30 feet along the Northerly line of said Parcel G to
a point of curve to the left;

thence Northeasterly, 41.72 feet along the arc of said curve and along the
Northerly line of said Parcel G to the most Northerly corner thereof, said arc
having a radius of 255.00 feet, a central angle of 9deg22’25” and being
subtended by a chord that bears N 58deg14’37” E, 41.67 feet;

thence S 42deg04’10” E, 55.79 feet along the Northerly line of said Parcel G to
a point of curve to the left;

thence Southeasterly, 26.05 feet along the arc of said curve and along the
Northerly line of said Parcel G to the Northeast corner thereof, a point on the
centerline of Village Drive as described in Vacation Ordinance No. 683, recorded
in Book 508 at Page 426 of the records of Routt County, Colorado, and the TRUE
POINT OF BEGINNING, said arc having a radius of 100.00 feet, a central angle of
14deg55’33” and being subtended by a chord that bears S 49deg31’57” E, 25.98
feet;

thence N 02deg55’50” E, 26.37 feet along the centerline of said vacated Village
Drive to a point on a line that bears N 87deg04’10” W, (at right angles from the
centerline of said vacated Village Drive) from the Northwest corner of that
tract of land conveyed to the Sheraton Steamboat Corporation as described in
Exhibit A to Warranty Deed recorded in Book 488 at Page 551 of the records of
Routt County, Colorado;

thence S 87deg04’10” E, 15.00 feet;

thence S 02deg55’50” W, 275.88 feet;

thence N 88deg47’00” W, 7.12 feet;

thence S 01degl3’00” W, 44.73 feet;

thence S 57deg50’00” E, 6.62 feet;

thence S 02deg55’50” W, 53.29 feet to the Easterly line of said Parcel G;

thence N 87deg04’10” W, 15.00 feet along the Easterly line of said Parcel G to
the centerline of said vacated Village Drive;

thence N 02deg55’50” E, 350.96 feet along the centerline of said vacated Village
Drive and along the Easterly line of said Parcel G to the TRUE POINT OF
BEGINNING.

County of Routt, State of Colorado

PARCEL XIV

Parcel D, SKI HILL SUBDIVISION, as recorded in File No. 8823 of the records of
Routt County, Colorado.

EXCEPT the following described tract of land:


--------------------------------------------------------------------------------


That part of Parcel D, Ski Hill Subdivision, as recorded in File No. 8823
records of Routt County, Colorado, described as follows:

BEGINNING at the most Easterly corner of Parcel F in said Ski Hill Subdivision,

thence S 30deg30’31” W, 17.33 feet along a Northwesterly line of said Parcel D;

thence N 59deg33’23” W, 1.18 feet along a Northeasterly line of said Parcel D;

thence S 33deg27’59” W, 11.80 feet along a Northwesterly line of said Parcel D;

thence N 59deg33’23” W, 16.06 feet along a Northeasterly line of said Parcel D;

thence S 30deg03’56” W, 62.08 feet along a Northwesterly line of said Parcel D;

thence S 59deg36’57” E, 16.63 feet along a Southwesterly line of said Parcel D;

thence S 63deg12’32” E, 25.98 feet along the Southwesterly line of said Parcel
D;

thence continuing S 63deg12’32” E, 32.06 feet;

thence N 30deg15’38” E, 112.08 feet to a Northerly line of said Parcel D;

thence N 89deg00’36” W, 50.33 feet along a Northerly line of said Parcel D;

thence N 59deg49’05” W, 12.90 feet along a Northeasterly line of said Parcel D
to the POINT OF BEGINNING,

TOGETHER WITH a 30.00 foot wide access easement for ingress and egress through
Parcel E, Ski Hill Subdivision,

A strip of land 30.00 feet in width located in Parcel E, Ski Hill Subdivision,
said strip of land extending from the Southeasterly line of said Parcel E,
Northeasterly to the Northeasterly line of said Parcel E, said strip of land
being 15.00 feet on each side of the following described centerline:

COMMENCING at Corner N. 49 located on the Southeasterly line of said Parcel E;

thence N 64deg14’55” E, 71.54 feet along the Southeasterly line of said Parcel E
to the TRUE POINT OF BEGINNING;

thence Northeasterly, 39.03 feet along the arc of a curve concave to the
Southeast to a point tangent, said arc having a radius of 42.50 feet, a central
angle of 52deg37’05”, and being subtended by a chord that bears N 24deg39’19” E,
37.67 feet;

thence N 50deg57’52” E, 379.14 feet to a point of curve to the left;

thence Northeasterly, 111.98 feet along the arc of said curve to a point on the
Northeasterly line of said Parcel E and the Point of Termination, from which the
most Easterly corner of said Parcel E bears S 73deg19’44” E, 126.23 feet, said
arc having a radius of 285.00 feet, a central angle of 22deg30’42” and being
subtended by a chord that bears N 39deg42’31” E, 111.26 feet.

As described in the Declaration of Easement recorded May 9, 1983 in Book 583 at
Page 238.

County of Routt, State of Colorado

PARCEL XV

A tract of land located in the SE1/4SW1/4 and in the SE1/4 of Section 22 and in
the NE1/4NW1/4 and the NE1/4 of Section 27, all in Township 6 North, Range 84
West of the 6th P.M., County of Routt, State of Colorado, described as follows:

COMMENCING at the NW corner of said Section 27, from which the W1/4 corner of
said Section 27 bears S 01deg47’53” W;

thence N 88deg28’53” E, 2307.37 feet to the most Northerly corner of Lot 13,
Block 2, Ski Trail Subdivision, Filing No. 3 as recorded in File No. 6718 of the
records of Routt County, Colorado and the TRUE POINT OF BEGINNING;

thence S 22deg18’27” E, 54.63 feet along the Easterly line of said Lot 13 to the
Northerly right of way line of Ski Trail Lane in said Ski Trail Subdivision,
Filing No. 3;

thence Easterly, 76.50 feet along the Northerly right of way line of said Ski
Trail Lane and along the arc of a curve concave to the South to the most
Westerly Corner of Lot 1, Block 3 in said Ski Trail Subdivision, Filing No. 3,
said arc having a radius of 85.00 feet, a central angle of 51deg34’05” and being
subtended by a chord that bears S 86deg31’25” E, 73.95 feet;

thence N 29deg15’38” E, 64.34 feet along the Westerly line of said Lot 1 to the
Northwest corner thereof;


--------------------------------------------------------------------------------


thence S 87deg14’26” E, 158.26 feet along the North line of said Lot 1 to the
Northeast corner thereof, said point being the Northwest corner of Tract A as
described in Deed recorded in Book 393 at Page 509 and re-recorded in Book 395
at Page 376, both of the records of Routt County, Colorado;

thence N 56deg02’06” E, 130.94 feet along the Northerly line of said Tract A to
the most Northerly corner thereof;

thence S 11deg26’21” E, 251.77 feet along the Easterly line of said Tract A to
the Southeast corner thereof, said point being the Northeast corner of Lot 3 in
said Block 3;

thence S 08deg49’35” E, 165.75 feet along the Easterly line of said Lot 3 to the
most Easterly corner thereof;

thence S 62deg15’17” E, 213.41 feet along the Northeasterly line of Lot 4 in
said Block 3 to the most Easterly corner thereof;

thence Southerly, 422.71 feet along the arc of a curve concave to the West to a
point tangent, said arc having a radius of 288.09 feet, a central angle of
84deg04’06” and being subtended by a chord that bears S 05deg20’40” E, 385.79
feet;

thence S 36deg41’23” W, 356.46 feet to the most Easterly corner of Lot 5 in said
Block 3;

thence S 30deg41’42” W, 280.13 feet along the Easterly line of Lot 5 and Lot 6
in said Block 3 to the Northeast corner of Lot 7 in said Block 3; thence S
13deg35’27” W, 220.06 feet along the Easterly line of said Lot 7 to the
Southeast corner thereof;

thence S 01deg44’07” W, 12.05 feet along the East line of Lot 8 in said Block 3
to the South line of the Northerly 20 acres of the S1/2NE1/4 of said Section 27;

thence N 87deg11’56” E, 2673.73 feet along the South line of the Northerly 20
acres of the S1/2NE1/4 of said Section 27 to the Southeast corner thereof;

thence N 01deg42’54” E, 1673.74 feet along the East line of the NE1/4 of said
Section 27 to the Northeast corner thereof;

thence N 01deg24’37” E, 1835.35 feet along the East line of the SE1/4 of said
Section 22 to the Northeast corner of that tract of land conveyed to Steamboat
Land Company as described in Quit Claim Deed recorded in Book 320 at Page 454 of
the records of Routt County, Colorado;

The following courses and distances are along the Northerly line of that tract
of land as described in said Book 320 at Page 454;

thence S 86deg47’35” W, 164.67 feet, to an angle point on the North line of that
tract of land as described in said Book 320 at Page 454; thence S 72deg19’35” W,
207.00 feet;

thence S 66deg52’35” W, 171.50 feet;

thence S 38deg46’35” W, 117.80 feet;

thence S 58deg58’35” W, 157.70 feet;

thence S 82deg58’35” W, 171.00 feet;

thence N 76deg08’35” W, 146.20 feet;

thence S 77deg46’35” W, 290.90 feet;

thence S 52deg48’35” W, 95.30 feet;

thence S 65deg47’35” W, 238.00 feet;

thence S 56deg50’35” W, 232.00 feet;

thence S 73deg58’35” W, 153.60 feet;

thence S 51deg42’351’ W, 241.60 feet;

thence S 48deg24’35” W, 252.60 feet;

thence S 15deg58’35” W, 115.70 feet;

thence S 56deg08’35” W, 280.00 feet;

thence S 45deg13’35” W, 161.60 feet;

thence S 73deg41’35” W, 149.90 feet to the Northeast corner of Parcel A in Ski
Hill Subdivision as recorded in File No. 8823 of the records of Routt County,
Colorado;

thence leaving the Northerly line of that tract of land as described in Book 320
at Page 454, S 16deg41’48” W, 661.28 feet along the Easterly line of said Parcel
A and along the Easterly line of Parcel D in said Ski Hill Subdivision to the
TRUE POINT OF BEGINNING.

County of Routt, State of Colorado

PARCEL XVI

The SE1/4NE1/4 of Section 27, Township 6 North, Range 84 West of the 6th P.M.,
EXCEPT the Northerly


--------------------------------------------------------------------------------


ten acres thereof.

TOGETHER WITH:

An easement for the purpose of a public street or road, but for no other purpose
whatsoever, over and across a tract of land in the SW1/4NE1/4 of Section 27,
Township 6 North, Range 84 West of the 6th P.M., bounded by a line described as
follows:

BEGINNING at a point on the Westerly right of way of Val du Desier Drive of Ski
Ranches, Filing No. 4 from which the SW corner of SW1/4NE1/4 bears S 70deg21’54”
W, 632.47 feet,

thence N 37deg16’05” W, 983.74 feet to the West boundary line of said
SW1/4NE1/4;

thence N 85deg45’12” E, 1326.40 feet to the East boundary line of said
SW1/4NE1/4;

thence South 1000.00 feet along said East boundary line;

thence N 75deg52’12” W, 458.76 feet to the NE corner of Ski Ranches, Filing No.
4;

thence S 70deg27’52” W, 193.12 feet along said subdivision boundary to the arc
of a curve, on the easterly right of way of said Val du Desier Drive, whose
radius point bears S 73deg27’30” W, 368.34 feet;

thence Northwesterly along said subdivision boundary on a curve to the left,
whose radius is 368.34 feet and central angle is 17deg45’59” a distance of
114.22 feet (the chord of this arc bears N 25deg25’30” W, 113.76 feet);

thence S 58deg40’00” W, 60.10 feet along said subdivision boundary to the POINT
OF BEGINNING.

County of Routt, State of Colorado

PARCEL XVII

Beneficial interest created pursuant to that certain USDA - Forest Service Ski
Area Term Special Use Permit recorded                            at Reception
No.                            described as follows:

A tract of land located in Township 5 North, Range 83 West; Township 5 North,
Range 84 West; Township 6 North, Range 83 West; and Township 6 North, Range 84
West, all of the 6th P.M., described as follows:

COMMENCING at the Northwest corner of Section 27, Township 6 North, Range 84
West of the 6th P.M., from which the Wl/4 corner of said Section 27 bears S
01deg47’53” W;

thence N 61deg57’38” E, 6089.67 feet to the W1/4 corner of Section 23, Township
6 North, Range 84 West of the 6th P.M., and the TRUE POINT OF BEGINNING;

thence N 89deg59’ E, 1014.00 feet;

thence N 60deg45’ E, 277.00 feet;

thence N 44deg20’ E, 550,00 feet;

thence N 49deg57’ E, 159.00 feet;

thence N 66deg00’ E, 1290.00 feet;

thence N 38deg41’24” E, 331.44 feet;

thence N 24deg46’28” E, 1031.96 feet;

thence Northeasterly, 1973.55 feet along the arc of a curve concave to the
Southeast to a point of compound curve, said arc having a radius of 3800.00
feet, a central angle of 29deg45’25” and being subtended by a chord that bears N
69deg07’18” E, 1951.45 feet;

thence Easterly, 1393.30 feet along the arc of said compound curve to a point of
reverse curve, said arc having a radius of 3100.00 feet a central angle of
25deg45’06” and being subtended by a chord that bears S 83deg07’27” E, 1381.60
feet;

thence Southeasterly, 1085.30 feet along the arc of said reverse curve to a
second point of reverse curve, said arc having a radius of 7150.00 feet, a
central angle of 08deg41’49” and being subtended by a chord that bears S
74deg35’49 E, 1084.26 feet;

thence Southeasterly, 622.60 feet along the arc of said second reverse curve,
said arc having a radius of 2600.00 feet, a central angle of 14deg36’06” and
being subtended by a chord that bears S 71deg38’40” E, 660.81 feet;

thence S 43deg43’ E, 1205.00 feet;

thence S 55deg56’ E, 2630.00 feet;


--------------------------------------------------------------------------------


thence S 35deg36’ E, 1365.00 feet to a point of curve to the right;

thence Southeasterly, 1094.33 feet along the arc of said curve, said arc having
a radius of 4000.00 feet, a central angle of 15deg40’30” and being subtended by
a chord that bears S 27deg45’45” E, 1090.92 feet;

thence Southeasterly, 78.88 feet along the arc of a curve concave to the
Northeast, said arc having a radius of 710.00 feet, a central angle of
06deg16’38” and being subtended by a chord that bears S 75deg16’25” E, 78.84
feet;

thence S 65deg04’29” E, 1558.99 feet;

thence Southwesterly, 1666.96 feet along the arc of a curve concave to the
Southeast, said arc having a radius of 7540.00 feet, a central angle of
12deg40’01” and being subtended by a chord that bears S 13deg29’32” W, 1663.57
feet;

thence S 00deg39’36” E, 3042.39 feet;

thence S 21deg07’ W, 3426.85 feet;

thence S 05deg14’ W, 237.64 feet;

thence S 16deg08’ W, 179.00 feet;

thence S 36deg34’ W, 316.00 feet;

thence S 38deg55” W, 1431.00 feet;

thence S 43deg22’ W, 897.00 feet;

thence S 47deg53’ W, 892.00 feet;

thence N 48deg57’ W, 1082.00 feet;

thence N 65deg35’ W, 462.00 feet;

thence N 74deg21’ W, 347.00 feet;

thence N 62deg14’ W, 631.00 feet;

thence N 54deg58’ W, 102.31 feet;

thence N 76deg27’ W, 2825.00 feet;

thence N 10deg18’ W, 3487.67 feet;

thence N 32deg08’ W, 620.24 feet;

thence N 27deg15’ W, 441.00 feet;

thence N 20deg44’ W, 616.00 feet;

thence N 10deg26’ W, 816.00 feet;

thence N 15deg35’ W, 217.69 feet;

thence N 84deg53’ W, 444.72 feet;

thence N 74deg48’ W, 350.00 feet;

thence N 77deg28’ W, 1055.00 feet;

thence N 68deg25’ W, 380.00 feet;

thence N 86deg12’ W, 485.00 feet;

thence S 81deg32’ W, 1035.00 feet;

thence S 70deg51’ W, 172.08 feet to the West line of the SW1/4 of said Section
26, Township 6 North, Range 84 West of the 6th P.M.;

thence N 01deg45’ E, 52.17 feet along the West line of the SW1/4 of said Section
26 to the Wl/4 corner of said Section 26;

thence N 01deg43’ E, 2694.12 feet along the West line of the NW1/4 of said
Section 26 to the Northwest corner thereof;

thence N 01deg24’ E, 2578.62 feet along the West line of the SW1/4 of said
Section 232 to the TRUE POINT OF BEGINNING.

County of Routt, State of Colorado

PARCEL XVIII

A tract of land located in the SW1/4NE1/4 of Section 28, Township 6 North, Range
84 West of the 6th P.M., County of Routt, State of Colorado, described as
follows:

COMMENCING at the NE corner of said Section 28, from which the E1/4 corner of
said Section 28 bears S 01deg47’53” W;

thence S 88deg04’22” W, 2667.48 feet along the North line of the NE1/4 of said
Section 28 to the N1/4 corner of said Section 28;

thence S 01deg17’33” W, 1963.29 feet along the West line of the NE1/4 of Section
28 to the NW corner


--------------------------------------------------------------------------------


of the S1/2SW1/4NE1/4 of said Section 28;
thence N 88deg29’15” E, 189.69 feet along the North line of the S1/2SW1/4NE1/4
of said Section 28 to the West line of that tract of land conveyed to Yampa
Valley Electric Association, Inc. as described in Exhibit A in Special Warranty
Deed recorded in Book 554 at Page 570 of the records of Routt County, Colorado,
and the TRUE POINT OF BEGINNING;

thence N 01deg30’45” W, 64.76 feet along the West line of that tract of land as
described in said Book 554 at Page 570 to the South line of that tract of land
conveyed to the City of Steamboat Springs as described in Exhibit A in Deed
recorded in Book 597 at Page 845 of the records of Routt County, Colorado;

thence N 88deg42’27” W, 92.91 feet along the South line of that tract of land as
described in said Book 597 at Page 845 to the Easterly right of way line of said
U.S. Highway No. 40;

thence Southerly 139.03 feet along the Easterly right of way line of said U.S.
Highway No. 40 and along the arc of a curve concave to the West to the Northerly
line of that tract of land conveyed to the City of Steamboat Springs as
described in Exhibit A in Deed recorded in Book 593 at Page 1154 of the records
of Routt County, Colorado, said arc having a radius of 1607.40 feet, a central
angle of 4deg57’21” and being subtended by a chord that bears S 08deg55’09” E,
138.99 feet;

thence S 89deg10’57” E, 74.95 feet along the Northerly line of that tract of
land as described in said Book 593 at Page 1154;

thence N 01deg30’45” W, 69.57 feet along the Northerly line of that tract of
land as described in said Book 593 at Page 1154 to the Southwest corner of that
tract of land as described in said Book 554 at Page 570;

thence N 01deg30’45” W, 2.00 feet along the West line of that tract of land as
described in said Book 554 at Page 570 to the TRUE POINT OF BEGINNING.

County of Routt, State of Colorado

PARCEL XX

A water line and related facilities and utility easement for snow making located
in the NE1/4 of Section 28 and in the NW1/4NW1/4 of Section 27, Township 6
North, Range 84 West of the 6th P.M., described as follows:

A tract of land located in the SW1/4NE1/4 of Section 28, Township 6 North, Range
84 West of the 6th P.M., described as follows:

COMMENCING at the NE corner of said Section 28, from which the E1/4 corner of
said Section 28 bears S 01deg47’53” W;

thence S 88deg04’22” W, 2667.48 feet along the North line of the NE1/4 of said
Section 28 to the N1/4 corner of said Section 28;

thence S 01deg17’33” W, 1963.29 feet along the West line of the NE1/4 of said
Section 28 to the NW corner of the S1/2SW1/4NE1/4 of said Section 28;

thence N 88deg29’15” E, 116.74 feet along the North line of the S1/2SW1/4NE1/4
of said Section 28 to a point hereafter referred to as Point A;

thence continuing N 88deg29’15” E, 467.82 feet along the North line of the
S1/2SW1/4NE1/4 of said Section 28;

thence N 03deg34’30” W, 12.79 feet to the TRUE POINT OF BEGINNING;

thence continuing N 03deg34’30” W, 20.00 feet;

thence S 86deg25’30” W, 12.52 feet;

thence S 69deg06’00” W, 59.55 feet to the East line of that tract of land as
described in Deed recorded in Book 407 at Page 711 and re-recorded in Book 514
at Page 193, both of the records of Routt County, Colorado;

thence S 01deg30’45” E, 12.52 feet along the East line of that tract of land as
described in Book 407 at Page 711 and re-recorded in Book 514 at Page 193 and
along the East line of that tract of land as described in Special Warranty Deed
recorded in Book 554 at Page 570 of the records of Routt County, Colorado, to
the SE corner thereof;

thence S 21deg07’00” W, 16.99 feet;

thence S 69deg27’00” W, 61.16 feet;

thence S 77deg18’00” W, 70.28 feet;


--------------------------------------------------------------------------------


thence N 77deg32’00” W, 189.85 feet;

thence N 67deg02’00” W, 8.21 feet to the SW corner of that tract of land as
described in said Book 554 at Page 570;

thence N 01deg30’45” W, 30.54 feet along the West line of that tract of land as
described in said Book 554 at Page 570;

thence N 84deg10’00” W, 59.11 feet;

thence S 05deg50’00” W, 13.46 feet;

thence N 82deg24’00” W, 14.99 feet;

thence S 45deg59’00” W, 12.70 feet to the Easterly right of way line of U. S.
Highway No. 40;

thence Southerly, 24.40 feet along the Easterly right of way line of said U.S.
Highway No. 40 and along the arc of a curve concave to the West, said arc having
a radius of 1607.40 feet, a central angle of 0deg52’12” and being subtended by a
chord that bears S 09deg03’28” E, 24.40 feet;

thence N 45deg59’00” E, 11.33 feet to said Point A;

thence N 72deg24’00” E, 10.46 feet;

thence S 05deg50’00” W, 17.49 feet;

thence S S4deg10’00” E, 54.73 feet;

thence S 77deg32’00” E, 208.23 feet;

thence N 77deg18’00” E, 76.12 feet;

thence N 69deg27’00” E, 67.64 feet;

thence N 40deg47’00” E, 29.60 feet to the East line of that tract of land as
described in Warranty Deed recorded in Book 302 at Page 454 of the records of
Routt County, Colorado;

thence N 01deg17’33” E, 13.04 feet along the East line of that tract of land a
described in said Book 302 at Page 454 to the North line of the S1/2SW1/4NE1/4
of said Section 28;

thence N 88deg29’15” E, 15.29 feet along the North line of the S1/2SW1/4NE1/4 of
said Section 28;

thence N 58deg02’00” E, 24.69 feet;

thence N 86deg25’30” E, 7.47 feet to the TRUE POINT OF BEGINNING.

ALSO

A triangular tract of land located in the SW1/4NE1/4 of Section 28, Township 6
North, Range 84 West of the 6th P.M., described as follows:

COMMENCING at the NE corner of said Section 28, from which the E1/4 corner of
said Section 28 bears S 01deg47’53” W;

thence S 88deg04’22” W, 2667.48 feet along the North line of the NE1/4 of said
Section 28 to the N1/4 corner of said Section 28;

thence S 01deg17’33” W, 2027.09 feet along the West line of the NE1/4 of said
Section 28;

thence S 89deg10’57” E, 34.48 feet to the Southerly right of way line of U.S.
Highway No. 40 and the TRUE POINT OF BEGINNING;

thence continuing S 89deg10’57” E, 26.88 feet along a Southerly right of way
line of said U.S. Highway No. 40;

thence S 32deg57’00” W, 45.36 feet to the Easterly right of way line of said
U.S. Highway No. 40;

thence Northerly, 38.51 feet along the Easterly right of way line of said U.S.
Highway No. 40 and along the arc of a curve concave to the West to the TRUE
POINT OF BEGINNING, said arc having a radius of 1323.30 feet, a central angle of
01deg40’03” and being subtended by a chord that bears N 03deg16’54” W, 38.51
feet.

ALSO

A strip of land 20.00 feet in width located in the NE1/4 of Section 28 and in
the NW1/4NW1/4 of Section 27, Township 6 North, Range 84 West of the 6th P.M.,
extending from a line that bears N 03deg34’30” W, and S 03deg34’30” E,
Northeasterly to the Northerly line of Parcel E in Ski Hill Subdivision as
recorded in File No. 8823 of the records of Routt County, Colorado, said strip
of land being 10.00 feet on each side of the following described centerline;

COMMENCING at the NE corner of said Section 28; from which the E1/4 corner of
said Section 28 bears S 01deg47’53” W;

thence S 88deg04’22” W, 2667.48 feet along the north line of the NE1/4 of said
Section 28 to the N1/4 corner of said Section 28;


--------------------------------------------------------------------------------


thence S 01deg17’33” W, 1963.29 feet along the West line of the NE1/4 of said
Section 28 to the NW corner of the S1/2SW1/4 of said Section 28;

thence N 88deg29’15” E, 584.56 feet along the North line of the S1/2SW1/4NE1/4
of said Section 28;

thence N 03deg34’30” W, 22.79 feet to the TRUE POINT OF BEGINNING;

thence N 86deg25’30” E, 506.30 feet;

thence N 87deg29’00” E, 200.00 feet;

thence N 01deg04’00” E, 380.30 feet;

thence N 02deg33’00” E, 254.90 feet;

thence N 88deg09’00” E, 107.70 feet;

thence N 84deg21’00” E, 252.00 feet;

thence N 89deg02’00” E, 245.00 feet;

thence S 88deg00’00” E, 303.60 feet;

thence N 84deg20’00” E, 372.10 feet;

thence N 59deg21’00” E, 156.30 feet;

thence N 59deg01’00” E, 55.00 feet;

thence N 65deg04’00” E, 136.50 feet;

thence N 23deg54’00” E, 157.83 feet to the Southeasterly line of said Parcel E
from which corner No. 48 of said Parcel E bears N 64deg14’55” E, 42.35 feet;

thence continuing N 23deg54’00” E, 38.53 feet;

thence N 51deg50’00” E, 323.87 feet;

thence Northeasterly, 192.98 feet along the arc of a curve concave to the NW to
the Northerly line of said Parcel E and the POINT OF TERMINATION, from which the
most Easterly corner of said Parcel E bears S 73deg19’44” E, 138.64 feet, said
arc having a radius of 966.00 feet, a central angle of 11deg26’46” and being
subtended by a chord that bears N 42deg34’51” E, 192.66 feet.

As described in the Declaration of Easement recorded May 9, 1983 in Book 583 at
Page 242.

County of Routt, State of Colorado

PARCEL XXI

A permanent easement for the operation and conduct of a ski business for profit,
together with all rights and privileges which are necessary or incidental
thereto, in and to, over, under and across that real property described as
“Steamboat Ski Corporation Ski Easement”, in Parcel C, Ski Hill Subdivision, as
recorded in File No. 8823 of the records of Routt County, Colorado, as reserved
in Exhibit A, Item 4.d. in instrument recorded March 15, 1982 in Book 560 at
Page 396, and as modified by Agreement recorded May 19, 1986 in Book 616 at page
672, said easement being described more particularly as follows:

All that portion of Parcel C, Ski Hill Subdivision as recorded in File No. 8823
of the records of Routt County, Colorado, lying Southerly of the following
described line:

COMMENCING at the most Westerly corner of said Parcel C, thence N 21deg51’35” E,
132.00 feet along the Westerly line of said Parcel C to the TRUE POINT OF
BEGINNING;

thence S 89deg55’00” E, 601.56 feet to a point on the Easterly line of said
Parcel C and the POINT OF TERMINATION, from which the most Easterly corner of
said Parcel C bears N 06deg20’13” E, 20.81 feet.

County of Routt, State of Colorado

PARCEL XXII

Tract C-1:

The “Gondola Easement” 50.00 feet in width as shown and delineated on the Plat
of Ski Trail Subdivision, Filing No. 3, recorded February 6, 1968, under File
No. 6718.

Tract C-2:

 


--------------------------------------------------------------------------------


 

A Gondola Easement described as follows:

A strip of land 50.00 feet in width located in the NW1/4NE1/4 of Section 27,
Township 6 North, Range 84 West of the 6th P.M., extending from a line that
bears S 36deg41’23” W and N 36deg41’23” E, Westerly to the Southeasterly right
of way line of Ski Trail Lane in Ski Trail Subdivision, Filing No. 3, as
recorded in File No. 6718 of the records of Routt County, Colorado, said strip
of land being 25.00 feet on each side of the following described centerline:

COMMENCING at the most Northerly corner of Lot 4, Block 3 in said Ski Trail
Subdivision, Filing No. 3;

thence S 62deg15’17” E, 213.41 feet along the Northeasterly line of said Lot 4
to the most Easterly corner thereof;

thence Southerly 422.71 feet along the arc of a curve concave to the West to a
point tangent, said arc having a radius of 288.09 feet, a central angle of
84deg04’06” and being subtended by a chord that bears S 15deg20’40” E, 385.79
feet;

thence S 36deg41’23” W, 165.71 feet to the TRUE POINT OF BEGINNING;

thence N 80deg00’54” W, 271.26 feet to the Southeasterly right of way line of
said Ski Trail Lane and the POINT OF TERMINATION.

Tract C-3:

The “Gondola, Ski and Utility Easement” as shown and delineated on the Plat of
Ski Trail Subdivision, Filing No. 4, filed December 22, 1986 at File No. 10116.

Tract D”

An easement for Ski Lift Aerial Tramway granted in Book 495 at Page 173,

and

An easement for Ski Lift Aerial Tramway reserved in Deed recorded in Book 393 at
page 509, and re-recorded in Book 395 at Page 376 and as amended by Agreement
recorded September 24, 1999 at Reception No. 517127 in Book 762 at Page 1067.

and

An easement in Lot 1, Block 3, Ski Trail Subdivision, Filing No. 3 as contained
in instrument recorded in Book 393 at Page 637.

Tract E-1:

The Gondola Easement described as follows:

All that portion of Lot 9, Block 1, Ski Trail Subdivision, Filing No. 3, being
28.7 feet wide on each side of the following described centerline:

BEGINNING at a point on the Westerly boundary line of Lot 15 of said Block 1
from which the SW corner of said Lot 15 bears S 33deg19’48” W, 0.73 feet.

Said point being at the intersection of the Gondola centerline (being a line
through the center of the existing Gondola support towers) with the West
boundary line of said Lot 15;

thence N 79deg13’59” W, 142.97 feet along said Gondola centerline to its point
of intersection with the West boundary line of said Lot 9.

Bearings are based upon the monumented line running from the point of
intersection of the South and North Gondola easement lines with the East
boundary line of Lot 15.

Said line being N 42deg28’41” E and said easement boundary lines being as shown
on the Ski Trail, Filing No. 3 Subdivision map.

Tract E-2:

The Gondola Easement described as follows:

All that portion of Lot 15, Block 1, Ski Trail Subdivision, Filing No. 3, being
28.7 feet wide on each side of the following described centerline:


--------------------------------------------------------------------------------


BEGINNING at a point on the Westerly boundary line of said Lot 15 from which the
SW corner of said Lot 15 bears S 33deg19’48” W, 0.73 feet. Said point being at
the intersection of the Gondola centerline (being a line through the center of
the existing Gondola support towers) with the West boundary line of said Lot 15;

thence S 79deg13’59” E, 132.85 feet along said Gondola centerline to its point
of intersection with the East boundary line of said Lot 15.

Bearings are based upon the monumented line running from the point of
intersection of the South and North Gondola easement lines with the East
boundary line of Lot 15.

Said line being N 42deg28’41” E and said easement boundary lines being as shown
on the Ski Trail, Filing No. 3 Subdivision map.

Tract F:

An easement for aerial tramway, lift and gondola facilities and towers described
as follows:

All that portion of Lot 9, Block 1, Ski Trail Subdivision Filing No. 3 (“Lot 9”)
being 45 feet wide on each side of the following described center line:

Beginning at a point of the northwesterly boundary line of Said Lot 9 from which
the northernmost corner of said Lot 9 bears N 42°53’27” E 121.02 feet;

Thence S 79°11’30” E 142.92 feet along the center line of the existing Gondola
to the point of Termination on the southeasterly line of said Lot 9 from which
the easternrnost corner of said Lot 9 bears N 33°19’48” E 44.52 feet;

Bearings are based upon those shown on the recorded plat of Ski Trails
Subdivision Filing No. 3.

County of Routt, State of Colorado

PARCEL XXIII

The pedestrian access easement as set forth and contained in that certain
Agreement as evidenced by Memorandum of Agreement recorded March 1, 1982 in Book
559 at Page 94 across and through the following described real estate and the
improvements situate there upon:

A tract of land located in the SW1/4 of Section 22, and the NW1/4 of Section 27,
Township 6 North, Range 84 West of the 6th P.M., described more completely as
follows:

BEGINNING at Corner 1, which is S 50deg03’43” E, 375.04 feet from the Northwest
corner of Section 27, then along the fourteen following courses:

1.   S 59deg49’05” E, 126.59 feet to Corner 2;

2.   S 89deg00’36” E, 119.02 feet to Corner 3;

3.   N 45deg59’24” E, 35.21 feet to Corner 4;

4.   N 01deg06’14” E, 38.37 feet to Corner 5;

5.   S 88deg53’46’ E, 70.08 feet to Corner 6;

6.   N 01deg06’14” E, 16.04 feet to Corner 7;

7.   N 89deg02’46” W, 15.55 feet to Corner 8;

8.   N 00deg57’14” E, 50.07 feet to Corner 9;

9.   N 89deg02’46” W, 10.00 feet to Corner 10;

10. N 50deg10’44” W, 95.93 feet to Corner 11;

11. N 01deg08’28” E, 93.20 feet to Corner 12, which is on the Easterly extension
of the south line of the Mt. Werner Lodge property;

12. N 88deg07’30” W, 304.09 feet along the extension, and along the South line
of the Mt. Werner Lodge Property to Corner 13, which is on the East right of way
line of Village Circle;

13. S 02deg55’50 W, 377.33 feet along the East right of way line of Village
Circle to Corner 14;

14. East 92.00 feet to Corner 1.

Corners 1 through 14, inclusive are each a 2 foot No. 5 rebar with a yellow
plastic cap marked “Nichols


--------------------------------------------------------------------------------


LS-12093”.

The basis for bearings is assumed S 01deg47’53” W, 2645.02 feet along the survey
monument line from the Southwest corner of Section 22, to the W1/4 corner of
Section 27.

The Southwest corner of Section 22, is a No. 4 rebar, and the W1/4 corner of
Section 27, is a No. 5 rebar.

TOGETHER WITH an easement for utilities and access located in the SW1/4 of
Section 22, Township 6 North, Range 84 West of the 6th P.M. described more
completely as follows:

BEGINNING at a point which is N 76deg20’05” E, 533.89 feet from the SW corner of
Section 22, then along the four following courses:

1.  N 13deg59’15” E, 484.10 feet;

2.  N 88deg07’30” W, 81.82 feet;

3.  S 13deg59’15” W, 484.10 feet;

4.  S 88deg07’30” E, 81.82 feet;

The basis for bearings is assumed S 01deg47’53” W, 2645.02 feet along the survey
monument line from the Southwest corner of Section 22, to the W1/4 corner of
Section 27.

The SW corner of Section 22, is a No. 4 rebar, and the W1/4 corner of Section
27, is a No. 5 rebar.

EXCEPT Condominium Units 601 through 611, inclusive and 701 through 711,
inclusive, Steamboat Village Inn Condominiums, according to the recorded maps
thereof and the Declaration thereof recorded in Book 356 at Page 201 as
supplemented and amended by instruments recorded in Book 356 at Page 477 and
Book 358 at Page 476.

County of Routt, State of Colorado

PARCEL XXIV:

Easements pursuant to that certain Easement Agreement (Portion of the Snowflower
Property) dated December 18, 2003 and recorded December 31, 2003 at Reception
No. 596269, which affects tracts of land in Parcel E, Ski Hill Subdivision.

County of Routt, State of Colorado

PARCEL XXIV - A:

Beneficial interest created pursuant to that certain License Agreement
(Snowflower Parcel) dated December 18, 2003 and recorded December 31, 2003 at
Reception No.596272, which affects tracts of land in Parcel E, Ski Hill
Subdivision.

County of Routt, State of Colorado

PARCEL XXV:

Beneficial interest created pursuant to that certain License Agreement (SSRC
Parking) dated December 18, 2003 and recorded December 31, 2003 at Reception No.
596271, which affects tracts of land located in the NE1/4 of Section 28 and in
the S1/2SE1/4 of Section 21, Township 6 North, Range 84West of the 6th P.M.

County of Routt, State of Colorado

PARCEL XXVI:


--------------------------------------------------------------------------------


Lot 3, WALTON POND, FILING NO. 2, County of Routt, State of-Colorado

 


--------------------------------------------------------------------------------


SCHEDULE B — SECTION 1
REQUIREMENTS

The following are the requirements to be complied with prior to the issuance of
said policy or policies. Any other instrument recorded subsequent to the date
hereof may appear as an exception under Schedule B of the policy to be issued.
Unless otherwise noted, all documents must be recorded in the Office of Clerk
and Recorder of the county in which said property is located.

NOTE: Pursuant to Senate Bill 91-14 (C.R.S. 10-11-122) the Company will not
issue its policy or policies of title insurance contemplated by this commitment
until it has been provided a Certificate of Taxes Due or other equivalent
documentation from the County Treasurer or the County Treasurer’s authorized
agent; or until the proposed insured has notified or instructed the Company in
writing to the contrary.

NOTE: Effective September 1, 1997, C.R.S. 30-10-406 requires that all documents
received for recording or filing in the Clerk and Recorder’s office shall
contain a top margin of at least one inch and a left, right and bottom margin of
at least one-half inch. The Clerk and Recorder may refuse to record or file any
document that does not conform.

A.                       Payment of all taxes and assessments now due and
payable.

NOTE: Treasurer’s Certificate of Taxes Due has been ordered, but not yet
received by the Company.

B.                         Partial Release by the Public Trustee, releasing
subject property from the lien of: Deed of Trust from Grand Summit Resort
Properties, Inc. to the Public Trustee of the County of Routt for the use of
Textron Financial Corporation to secure $145,000,000.00 dated September 1, 1998
recorded September 28, 1998 at Reception No. 499719 in Book 750 at Page 1631.

NOTE:    The following instruments given in connection with the above Deed of
Trust:

1.  Assignment of Rents and Leases recorded September 28, 1998 at Reception No.
499720 in Book 750 at Page 1632.

2.  Transfer and Assignment of Documents and Instruments recorded March 22, 1999
at Reception No. 507292 in Book 756 at Page 675.

3.  Modification of Loan Documents recorded March 22, 1999 at Reception No.
507292 in Book 756 at Page 676.

4.  Transfer and Assignment of Documents and Instruments recorded April 16, 1999
at Reception No. 509113 in Book 757 at Page 880.

5.  Second Modification of Loan Documents recorded April 16, 1999 at Reception
No. 509114 in Book 757 at Page 881.

6.  Modification Agreement No. 1 recorded May 5, 1999 at Reception No. 509841 in
Book 758 at Page 147.

7.  Modification Agreement No. 2 by and between Grand Summit Resort Properties,
Inc. and Textron Financial Corporation recorded July 31, 2000 at Reception No.
531078.

8.  Modification Agreement No. 3 by and between Grand Summit Resort Properties,
Inc. and Textron Financial Corporation recorded September 20, 2000 at Reception
No. 533321.

9.  Collateral Assignment of Declarant’s Rights by and between Grand Summit
Resort Properties, Inc. and Textron Financial Corporation recorded September
     20, 2000 at Reception No. 533322.

10.  Modification Agreement No. 4 by and between Grand Summit Resort Properties,
Inc. and Textron Financial Corporation recorded September 10, 2001 at Reception
No. 551471.

11.  Collateral Sharing Agreements by and between Colorado First/PCL, a Joint
Venture and Grand Summit Resort Properties, Inc. and Textron Financial
Corporation recorded September 10, 2001 at


--------------------------------------------------------------------------------


Reception No. 551473 and Reception No. 551474.

12.  Modification Agreement No. 5 recorded September 27, 2002 at Reception No.
570289.

C.                         Release of the land herein from the effect of a
Financing Statement from Grand Summit Resort Properties, Inc., debtor(s), to
Textron Financial Corporation, as Administrative Agent, secured party, recorded
September 28, 1998 at Reception No. 499721 in Book 750 at Page 1633, giving
notice of a security interest pursuant to the Uniform Commercial Code.

NOTE:    Continuation of UCC Financing Statement Amendment recorded April 4,
2003 at Reception No. 580349, given in connection with the above instrument.

D.                        Security interest under the Uniform Commercial Code
affecting the subject property, notice of which is given by Financing Statement
from American Skiing Company Resort Properties, Inc., debtor(s), to BankBoston,
N.A., secured party, recorded December 11, 1998 at Reception No. 503249 in Book
753 at Page 388, and Amendment recorded August 28, 2000 at Reception No. 532166.

NOTE: Continuation of Financing Statement recorded November 3, 2003 at Reception
No. 593517, given in connection with the above instrument.

E.                          INTENTIONALLY DELETED.

F.                          Security interest under the Uniform Commercial Code
affecting the subject property, notice of which is given by Financing Statement
from Steamboat Ski & Resort Corporation, debtor(s), to BancBoston Leasing Inc.,
secured party, recorded March 12, 1999 at Reception No. 507053 in Book 756 at
Page 436.

NOTE: UCC Financing Statement Amendments recorded April 16, 2002 at Reception
No. 562683 and 562684 and recorded April 22, 2002 at Reception No. 562931 and
Continuation recorded September 17, 2003 at Reception No. 590451, all given in
connection with the above instrument.

G.                         Evidence furnished by the Association as to payment
of the annual and/or monthly assessments pursuant to the Declaration of
Covenants recorded July 23, 1999 at Reception No. 513747., and any and all
supplements and amendments thereto. (Gondola Square)

NOTE:  The above instrument need not be recorded but must be submitted to the
Company for insuring purposes.

H.                        Evidence furnished by the Association as to payment of
the annual and/or monthly assessments pursuant to the Declaration of Covenants
recorded September 20, 2000 at Reception No. 533317., and any and all
supplements and amendments thereto.(Steamboat Grand)

NOTE:  The above instrument need not be recorded but must be submitted to the
Company for insuring purposes.

I.                             INTENTIONALLY DELETED.

J.                            INTENTIONALLY DELETED.

K.                        INTENTIONALLY DELETED.

L.                          Release by the Public Trustee of the County of Routt
of the Deed of Trust from Steamboat Ski & Resort Corporation, a Delaware
corporation, for the use of General Electric Capital Corporation, to


--------------------------------------------------------------------------------


secure $125,000,000.00 recorded November 24, 2004 at Reception No. 611250.

M.                     Release by the Public Trustee of the County of Routt of
the Deed of Trust from Steamboat Ski & Resort Corporation, a Delaware
corporation, for the use of General Electric Capital Corporation, to secure
$105,000,000.00 recorded November 24, 2004 at Reception No. 611251.

N.                        Release by the Public Trustee of the County of Routt
of the Deed of Trust from Walton Pond Apartments, Inc., for the use of Wells
Fargo Bank, NA, to secure $2,500,000.00  recorded April 20, 2005 at Reception
No. 617399.

NOTE:    Assignment of Leases and Rents recorded June 22, 1998 at Reception No.
494606 in Book 747 at Page 869, Disbursers Notice recorded June 22, 1998 at
Reception No. 494607 in Book 747 at Page 870, Amendment of Deed of Trust
recorded March 1, 2000 at Reception No. 524252 and Modification recorded April
20, 2005 at Reception No. 617399, all given in connection with the above Deed of
Trust.

O.                        Duly executed and acknowledged Forest Service Ski Area
Term Special Use Permit by and between USDA-Forest Service and Steamboat Ski and
Resort Corporation, a Delaware corporation.

P.                          Additional Requirements to be determined upon
receipt of further information regarding the structure of the transaction. Upon
receipt of the above information, payment of the premium and charges and
completion of the Requirements to be added, the Company commits to insure a
policy in an amount to be determined.


--------------------------------------------------------------------------------


SCHEDULE B — SECTION 2
EXCEPTIONS

The Policy or Policies to be issued will contain exceptions to the following
unless the same are disposed of to the satisfaction of the Company:

1.                           Rights or claims of parties in possession not shown
by the public records.

2.                           Easements, or claims of easements, not shown by the
public records.

3.                           Discrepancies, conflicts in boundary lines,
shortage in area, encroachments and any facts which a correct survey and
inspection of the premises would disclose and which are not shown by the public
records.

4.                           Any lien or right to a lien, for services, labor or
material heretofore or hereafter furnished, imposed by law and not shown by the
public records.

5.                           Defects, liens, encumbrances, adverse claims or
other matters, if any, created, first appearing in the public records or
attaching subsequent to the effective date hereof but prior to the date the
proposed insured acquires of record for value the estate or interest or mortgage
thereon covered by this Commitment.

Note:  The above exception will not appear on policies where closing and
settlement has been performed by the Company.

6.                           Any and all unredeemed tax sales, if any.

NOTE: Upon receipt of a Certificate of Taxes Due evidencing that there are no
existing open tax sales, the above exception will not appear on the policy to be
issued hereunder.

7.                           Taxes due and payable; and any tax, special
assessments, charge or lien imposed for water or sewer service, or for any other
special taxing district.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL I:

8.                           Reservations of (1) right of proprietor of any
penetrating vein or lode to extract his ore; and (2) right of way for any
ditches or canals constructed by authority of United States, in U.S. Patents
recorded in Book 49 at Page 65 and in Book 64 at Page 43.

9.                           Right of way, whether in fee or easement only, for
a temporary non-exclusive easement for pedestrian ingress and egress, as granted
to The West Condominium Association, Inc., a Colorado corporation, by Steamboat
Ski Corporation, a Delaware corporation, recorded December 28, 1981 in Book 553
at Page 672, as amended by instrument recorded February 19, 2002 at Reception
No. 559709, subject to its terms, agreements, provisions, conditions and
obligations, in which the specific location of said easement is more
particularly described in said instrument.

10.                     Right of way, whether in fee or easement only, for the
purpose of ingress and egress to and from said real property and for the purpose
of constructing, installing, repairing, replacing and maintaining landscaping,
irrigation systems, bike/pedestrian paths, bus stops and appurtenant
improvements, as granted to The City of Steamboat Springs, a Colorado municipal
corporation by Steamboat Ski Corporation, a Delaware corporation, recorded July
23, 1984 in Book 598 at Page 1233, in which the specific location of said
easement is more particularly described in said instrument. (Limited to Common
Elements only)


--------------------------------------------------------------------------------


11.                     Right of way, whether in fee or easement only, for the
installation, construction, repair, maintenance and reconstruction of gas lines,
as granted to Greeley Gas Company by Steamboat Ski Corporation, recorded July
12, 1983 in Book 586 at Page 343, in which the specific location of said
easement is more particularly described in said instrument. (Limited to Common
Elements only)

12.                     Right of way, whether in fee or easement only, for the
purpose of ingress and egress to and from said real property and for the purpose
of constructing, installing, repairing, replacing and maintaining landscaping,
irrigation systems, bike/pedestrian paths, bus stops and appurtenant
improvements, as granted to City of Steamboat Springs, a Colorado municipal
corporation by Steamboat Ski Corporation, a Delaware corporation, recorded July
23, 1984 in Book 598 at Page 1237, in which the specific location of said
easement is more particularly described in said instrument. (Limited to Common
Elements only)

13.                     Right of way, whether in fee or easement only, for the
purpose of ingress and egress to and from said real property and for the purpose
of constructing, installing, repairing, replacing and maintaining landscaping,
irrigation systems, bike/pedestrian pathways, bus stops and appurtenant
improvements, as granted to The City of Steamboat Springs, a Colorado municipal
corporation by Steamboat Ski Corporation, a Delaware corporation, recorded July
23, 1984 in Book 598 at Page 1271, in which the specific location of said
easement is more particularly described in said instrument. (Limited to Common
Elements only)

14.                     All notes, easements and provisions as shown on the Plat
of The Knoll recorded September 3, 1998 at Reception No. 498312 and Book 750 at
Page 224 and filed at File No. 12587. (Limited to Common Elements only)

15.                     Terms, agreements, provisions, conditions and
obligations as contained in the Contribution Agreement by and between Grand
Summit Resort Properties, Inc. and the City of Steamboat Springs recorded
December 30, 2002 at Reception No. 575265.

16.                     Right of way, whether in fee or easement only, for
emergency vehicle access, as granted to the City of Steamboat Springs by Grand
Summit Resort Properties, Inc., recorded September 20, 2000 at Reception No.
533314, in which the specific location of said easement is more particularly
defined in said instrument. (Limited to Common Elements only)

17.                     Terms, agreements, provisions, conditions and
obligations as contained in the Declaration of Protective Covenants by and
between Steamboat Ski and Resort Corporation and Grand Summit Resort Properties,
Inc. recorded September 20, 2000 at Reception No. 533316.

18.                     Those covenants, conditions, terms, obligations
(including common expenses, fees and costs under the Common Interest Ownership
Act), easements and restrictions which are a burden to subject property
described in Schedule A hereunder, as provided in the Declaration for Steamboat
Grand Resort Hotel Condominium recorded September 20, 2000 at Reception No.
533317, and First Amendment recorded November 21, 2000 at Reception No. 536756,
and Second Amendment recorded March 5, 2001 at Reception No. 541368, Third
Amendment recorded December 20, 2001 at Reception No. 556605, Fourth Amendment
recorded July 1, 2005 at Reception No. 621250 and instrument recorded July 1,
2005 at Reception No. 621251, and Fifth Amendment recorded November 23, 2005 at
Reception No. 629643 and re-recorded November 30, 2005 at Reception No. 629859,
and any and all amendments and supplements thereto.

19.                     All the notes, provisions, easements, general common
elements and limited common elements as


--------------------------------------------------------------------------------


shown on the Plat of Steamboat Grand Resort Hotel Condominium recorded September
20, 2000 at Reception No. 533318 and filed at File No. 12907, First Supplement
recorded December 20, 2001 at Reception No. 556606 and filed at File No. 13075,
Second Supplement recorded July 1, 2005 at Reception No. 621249 at File No.
13510 and Third Supplement recorded November 23, 2005 and filed at File No.
13556.

20.                     INTENTIONALLY DELETED.

21.                     INTENTIONALLY DELETED.

22.                     Terms, agreements, provisions, conditions, obligations
and right of way, whether in fee or easement only, for water line as contained
in License Agreement by and between Mount Werner Water and Sanitation District
and Grand Summit Resort Properties, Inc. recorded September 17, 2001 at
Reception No. 551668, in which the specific location of said easement is more
particularly described in said instrument. (Limited to Common Elements only)

23.                     INTENTIONALLY DELETED.

24.                     Terms, agreements, provisions, conditions, obligations
and easements as contained in Easement Agreement (Aerial Tramway) by and between
Grand Summit Resort Properties, Inc., a Maine corporation, Steamboat Ski &
Resort Corporation, a Delaware corporation, Gondola Square Condominiums Owners
Association, Inc., a Colorado non-profit corporation and Steamboat Partners II,
LLC, a Colorado limited liability company recorded April 29, 2004 at Reception
No. 600980. (Limited to Common Elements only)

25.                     Right(s) of way, including its terms and conditions,
whether in fee or easement only, as granted to Comcast of Colorado IV, as
described in instrument recorded January 12, 2006 at Reception No. 631900
affecting the following described property: Refer to instrument for full
particulars. (Limited to Common Elements only)

26.                     Right(s) of way, including its terms and conditions,
whether in fee or easement only, for a non-exclusive easement for installation,
maintenance, repair and replacement of a water service line and related
appurtenances, and for ingress and egress of persons, vehicles, and equipment to
accomplish such purposes, on under over and across a 30 foot wide tract of land
within the Common Elements of the Steamboat Grand Condominiums, as granted to
Mount Werner Water and Sanitation District, a Colorado special district, in
instrument recorded May 2, 2006 at Reception No. 637275, in which the specific
location of the easement(s) is/are not defined. (Limited to Common Elements
only)

THE FOLLOWING EXCEPTIONS AFFECT PARCEL V:

27.                     Reservations of (1) right of proprietor of any
penetrating vein or lode to extract his ore; and (2) right of way for any
ditches or canals constructed by authority of United States, in U.S. Patent
recorded for subject property, as follows: Book 49 at Page 65: NE1/4NE1/4,
Section 28; and Book 49 at Page 261: NW1/4NW1/4, Section 27, All in Township 6
North, Range 84 West of the 6th P.M.

28.                     Existing leases and tenancies.

29.                     Easement granted to Mountain States Telephone and
Telegraph Company in Grants of Easement recorded April 24, 1981 in Book 532 at
Page 758.


--------------------------------------------------------------------------------


30.                     Easement granted to Greeley Gas Company in Book 532 at
Page 762. (Limited to Common Elements only)

31.                     Easements granted to Yampa Valley Electric Association
in Book 532 at Pages 774 and 782. (Limited to Common Elements only)

32.                     Easement granted to Mt. Werner Water and Sanitation
District in Book 532 at Page 820.

33.                     Terms, agreements, provisions, conditions and
obligations as contained in Grant of Easements by and between Steamboat Ski
Corporation, a Delaware corporation, to Steamboat Village Plaza Condominium
Association, Inc., a Colorado non-profit corporation recorded May 1, 1984 in
Book 596 at Page 1611.(Limited to Common Elements only)

34.                     Terms, agreements, provisions, conditions and
obligations as contained in Declaration of Easement recorded September 17, 1987
in Book 629 at Page 832. (Limited to Common Elements only)

35.                     30 foot wide non-exclusive ingress and egress easement
for the benefit of property described in Book 488 at Page 551 (Exhibit A) and
Parcels E, F and G; and storm sewer line easement for the benefit of Parcels E
and F and property described in Book 488 at Page 551 (Exhibit A), as shown on
the Plat of Ski Hill Subdivision appearing at File No. 8823. (Limited to Common
Elements only)

36.                     Terms, agreements, provisions, conditions and
obligations as contained in Amended and Restated Agreement by and between
Steamboat Ski & Resort Corporation and the City of Steamboat Springs recorded
May 2, 1991 in Book 662 at Page 1637.

37.                     Terms, agreements, provisions, conditions and
obligations as contained in Agreement by and between Steamboat Ski & Resort
Corporation, Steamboat Village Plaza Condominiums Association, Inc., Leo J. Mott
and Constance A. Mott, and John V. Reilly and Florian S. Reilly recorded August
28, 1990 in Book 657 at Page 99. (Limited to Common Elements only)

38.                     Terms, agreements, provisions, conditions and
obligations as contained in License by and between Steamboat Ski & Resort
Corporation and Steamboat Village Plaza Condominiums Association, Inc., a
Colorado non-profit corporation recorded February 19, 1992 in Book 670 at Page
1742. (Limited to Common Elements only)

39.                     Right of way, whether in fee or easement only, for the
encroachment of improvements together with terms, agreements, provisions,
conditions and obligations, as granted to Ski Time Square Enterprises, a
Colorado joint venture by Steamboat Ski & Resort Corporation, a Delaware
corporation, recorded January 15, 1997 in Book 729 at Page 339, affecting the
following described property:In which the specific location is more particularly
described in said instrument. (Limited to Common Elements only)

40.                     Right of way, whether in fee or easement only, for a
perpetual, non-exclusive private easement together with the terms, agreements,
provisions, conditions and obligations, as granted to Ski Time Square
Enterprises, a Colorado joint venture by Steamboat Ski & Resort Corporation, a
Delaware corporation, recorded January 15, 1997 in Book 729 at Page 342,
affecting the following described property: In which the specific location is
more particularly described in said instrument. (Limited to Common Elements
only)

41.                     EncroachmentS as disclosed by survey of Drexel, Barrell
& Co., for Job No.                       , Drawing No.                        
and bearing a last revision date of                        . (Limited to Common
Elements only)


--------------------------------------------------------------------------------


42.                     All the notes, provisions, easements, encroachments,
common elements and limited common elements as shown on the Plat of Gondola
Square Condominiums recorded July 23, 1999 at File No. 12770.

43.                     Those covenants, conditions, terms, obligations
(including common expenses, fees and costs under the Common Interest Ownership
Act), easements and restrictions which are a burden to subject property
described in Schedule A hereunder, as provided in the Declaration for Gondola
Square Condominiums recorded July 23, 1999 at Reception No. 513747 in Book 760
at Page 974, and any and all amendments and supplements thereto.

44.                     Terms, agreements, provisions, conditions and
obligations as contained in the Declaration of Easements recorded July 23, 1999
at Reception No. 513748 in Book 760 at Page 975.

45.                     Terms, agreements, provisions, conditions and
obligations as contained in the Declaration of Easements recorded July 23, 1999
at Reception No. 513749 in Book 760 at Page 976. (Limited to Common Elements
only)

46.                     Terms, agreements, provisions, conditions and
obligations as contained in the Parking License Agreement recorded July 23, 1999
at Reception No. 513754 in Book 760 at Page 981. (Limited to Common Elements
only)

47.                     Terms, agreements, provisions, conditions and
obligations as contained in the Parking License Agreement recorded July 23, 1999
at Reception No. 513756 in Book 760 at Page 983. (Limited to Common Elements
only)

48.                     Terms, agreements, provisions, conditions and
obligations as contained in the Agreement Regarding Use Restrictions recorded
July 23, 1999 at Reception No. 513757 in Book 760 at Page 984.

49.                     Terms, agreements, provisions, conditions and
obligations as contained in the Agreement Concerning Development Rights recorded
July 30, 1999 at Reception No. 514097 in Book 760 at Page 1324. (Limited to
Common Elements only)

50.                     Terms, agreements, provisions, conditions and
obligations as contained in the Parking License Agreement recorded July 30, 1999
at Reception No. 514099 in Book 760 at Page 1326. (Limited to Common Elements
only)

51.                     Terms, agreements, provisions, conditions and
obligations as contained in the Parking License Agreement recorded August 2,
1999 at Reception No. 514162 in Book 761 at Page 41. (Limited to Common Elements
only)

52.                     Terms, agreements, provisions, conditions and
obligations as contained in the Agreement Regarding Right of First Refusal
recorded August 2, 1999 at Reception No. 514164 in Book 761 at Page 43.

53.                     Terms, agreements, provisions, conditions and
obligations as contained in the Declaration by and between Steamboat Ski &
Resort Corporation, a Delaware corporation and Grand Summit Resort Properties,
Inc., a Maine corporation recorded September 20, 2000 at Reception No. 533316.

54.                     Terms, agreements, provisions, conditions and
obligations as contained in the Revised License Agreement (Pedestrian Access) by
and between Kenneth S. Rotner and Steamboat Ski & Resort Corporation, a Delaware
corporation recorded January 25, 2001 at Reception No. 539652.


--------------------------------------------------------------------------------


55.                     Right(s) of way, including its terms and conditions,
whether in fee or easement only, as granted to Comcast of Colorado IV, LLC, as
described in instrument recorded July 26, 2004 at Reception No. 605225.

56.                     Terms, agreements, provisions, conditions, obligations
and easements as contained in Easement Agreement (Aerial Tramway), recorded
April 29, 2004 at Reception No. 600980. (Limited to Common Elements only)

57.                     Terms, agreements, provisions, conditions, obligations
and easements as contained in Easement Agreement (Gondola Square), recorded
April 29, 2004 at Reception No. 600979.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL VI:

58.                     Reservations of (1) right of proprietor of any
penetrating vein or lode to extract his ore; and (2) right of way for any
ditches or canals constructed by authority of United States, in U.S. Patent
recorded for subject property, as follows: Book 89 at Page 12:   Nl/2SW1/4,
Section 21, All in Township 6 North, Range 84 West of the 6th P.M.

59.                     Reservation of right of proprietor of any penetrating
vein or lode to extract his ore, in U.S. Patent recorded for subject property,
as follows: Book 77 at Page 115: S1/2SW1/4, Section 21, NE1/4NW1/4, Section 28,
All in Township 6 North, Range 84 West of the 6th P.M.

60.                     An easement adjacent to and extending ten feet in width
from the right way of any public highway of road now existing or that may be
installed in the future, running Over, across, through or adjacent to any of the
above, property (including most of the subject property hereof) owned by the
parties hereto, which easement shall be for the purpose of subsurface utilities
including, but not limited to, electricity, telephone, water, gas and sewer,
granted by Easement Deed between Thunderhead Development Corporation, a Colorado
corporation, Donald K. Livingston, Patricia C. Livingston and Thomas K.
Hinsdale, recorded February 28, 1969 in Book 335 at Page 640.

61.                     Right to deny or restrict each and every right of access
to and from the Land insured hereby, directly onto abutting street or highway
designated as Colorado State Highway 40 by reason of grant or relinquishment of
aid access right(s) by deed from LTV Recreation Development, Inc. to The
Department of Highways, State of Colorado, recorded October 3, 1979 in Book 485
at Page 337.

Excepting therefrom each and every right of access by reason of Grant or
Relinquishment of aid access right(s) by Deed from the State Department of
Highways, Division of Highways, State of Colorado to Steamboat Ski Corporation,
recorded December 21, 1988 in Book 639 at Page 1278.

62.                     Easements, common areas and easement areas, notes and
provisions as shown on the Plats of Steamboat Village Commercial Center, Replat
A, File No. 9960 and Steamboat Village Commercial Center, Replat D, File
No.11283.

63.                     Right of way, whether in fee or easement only, for the
purpose of ingress and egress to and from said real property and for the purpose
of construction, installing, repairing, replacing and maintaining landscaping
and appurtenant improvements in, on, over, under and across said real property,
as granted to the City of Steamboat Springs, Colorado by Steamboat Ski
Corporation, recorded July 23, 1984 in Book 598 at Page 1280, affecting the
following described property: In which the specific location is more
particularly described in said instrument.


--------------------------------------------------------------------------------


64.                     INTENTIONALLY DELETED.

65.                     Terms, agreements, provisions, conditions and
obligations as contained in Subdivision Agreement for Steamboat Village
Commercial Center, Replat A by and between the City of Steamboat Springs and
Steamboat Ski Corporation recorded March 24, 1986 in Book 615 at Page 15, as
amended by instruments recorded July 22, 1987 in Book 627 at Page 1890; December
22, 1988 in Book 639 at Page 1434; June 21, 1989 in Book 644 at Page 346;
September 27, 1991 in Book 666 at Page 1628, and as modified by the instrument
recorded July 10, 1996 in Book 722 at Page 552, and as modified by the
instrument recorded September 9, 1998 in Book 750 at Page 499.

66.                     Covenants, Conditions and Restrictions, which do not
contain a forfeiture or reverter clause, (deleting any restrictions indicating
any preference, limitation or discrimination based on race, color, religion,
sex, handicap, familial status or national origin) as contained in instrument
recorded March 24, 1986 in Book 615 at Page 22, as amended by the instrument
recorded October 11, 1991 in Book 667 at Page 517, and Second Amendment recorded
August 13, 2004 at Reception No. 606293, and any and all amendments and
supplements thereto.

67.                     INTENTIONALLY DELETED.

68.                     INTENTIONALLY DELETED.

69.                     Right to deny or restrict each and every right of access
to and from the land insured hereby, directly onto abutting street or highway
designated as Colorado State Highway No. 40 by reason of grant or relinquishment
of said access right(s) by deed from Steamboat Ski Corporation to the Department
of Highways, State of Colorado, recorded December 21, 1988 in Book 639 at Page
1283.

70.                     Provision contained in Highway Easement Deed from
Lennora Otto to State Highway Department of the State of Colorado recorded
August 26, 1950 in Book 243 at Page 421, as follows: The grantor for herself,
her successors and assigns, hereby waives any claim for any and all damages to
grantor’s remaining property contiguous to the right of way hereby conveyed by
reason of the location, construction, landscaping or maintenance of said
highway. NOTE: Said Deed conveys a right of way contiguous to the subject
property.

71.                     Terms, agreements, provisions, conditions and
obligations as contained in Landscape Maintenance Agreement by and between
Steamboat Ski & Resort Corporation, a Delaware corporation and Wal-Mart Stores,
Inc., a Delaware corporation recorded October 11, 1991 in Book 667 at Page 544.

72.                     INTENTIONALLY DELETED.

73.                     Taxes and assessments (including -common interest
assessments, fees and costs) not yet- due and payable..

74.                     INTENTIONALLY DELETED.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL VIII:

75.                     Reservations of (1) right of proprietor of any
penetrating vein or lode to extract his ore; and (2) right of way for any
ditches or canals constructed by authority of United States, in U.S. Patent
recorded for subject property, as follows: Book 64 at Page 43: SW1/4SE1/4,
Section 21 and NW1/4NE1/4, Section 28, All in Township 6 North, Range 84 West of
the 6th P.M.


--------------------------------------------------------------------------------


76.                     Right of way, whether in fee or easement only, for the
purpose of ingress and egress to and from said real property and for the purpose
of constructing, installing, repairing, replacing and maintaining landscaping,
irrigation systems, bike/pedestrian paths, bus stops and appurtenant
improvement, as granted to The City of Steamboat Springs, Colorado, a Colorado
municipal corporation by Steamboat Ski Corporation, a Delaware corporation,
recorded July 23, 1984 in Book 598 at Page 1227, affecting the following
described property: In which the specific location is more particularly
described in said instrument.

77.                     A non-exclusive easement and right of way for motor
vehicle and pedestrian ingress and egress, as contained n Document recorded
August 25, 1989 in Book 645 at Page 1640.

78.                     Easements for utilities and snow storage as shown on the
Plat of Mountain Park Subdivision filed at File No. 10701.

79.                     Encroachments as disclosed by survey of Drexel, Barrell
& Co., for Job No.                                 , Drawing No.
                            and bearing a date of                          .

80.                     INTENTIONALLY DELETED.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL IX AND PARCEL IX-A:

81.                     Reservations of (1) right of proprietor of any
penetrating vein or lode to extract his ore; and (2) right of way for any
ditches or canals constructed by authority of United States, in U.S. Patent
recorded for subject property as follows: Book 64 at Page 43: NW1/4NE1/4,
Section 28 and SW1/4SE1/4, Section 21, All in Township 6 North, Range 84 West of
the 6th P.M.

82.                     Terms, agreements, provisions, conditions and
obligations as contained in Agreement recorded July 10, 1981 in Book 540 at Page
156 and as amended by Amendment of Agreement Concerning the Establishment,
Maintenance and Operation of a Remote Parking Lot and Shuttle Bus Facility
recorded August 25, 1989 in Book 645 at Page 1630.

83.                     Easements for utilities and snow storage as shown on the
Plat of Mountain Park Subdivision filed at File No. 10701.

84.                     INTENTIONALLY DELETED.

85.                     Terms, agreements, provisions, conditions and
obligations as contained in Easement Agreement (Pine Grove Road Access) by and
between Steamboat Ski & Resort Corporation and Steamboat Partners II, LLC
recorded December 31, 2003 at Reception No. 596270.

THE FOLLOWING EXCEPTION AFFECTS ONLY PARCEL IX-A:

86.                     Right of way, whether in fee or easement only, for the
purpose of ingress and egress to and from said real property and for the purpose
of constructing, installing, repairing, replacing and maintaining landscaping,
irrigation systems, bike/pedestrian paths, bus stops and appurtenant
improvements, as granted to The City of Steamboat Springs, Colorado, a Colorado
municipal corporation by Steamboat Ski Corporation, a Delaware corporation,
recorded July 23, 1984 in Book 598 at Page 1227, affecting the following
described property: In which the specific location is more particularly
described in said instrument.

87.                     Encroachments as disclosed by survey of Drexel, Barrell
& Co., for Job No.                          , Drawing No.
                          and bearing a date of                          .


--------------------------------------------------------------------------------


THE FOLLOWING EXCEPTIONS AFFECT PARCEL X “SKIER’S PARKING LOT NO. 4”:

88.                     Reservations of (1) right of proprietor of any
penetrating vein or lode to extract his ore; and (2) right of way for any
ditches or canals constructed by authority of United States, in U.S. Patent
recorded for subject property, as follows: Book 6 at Page 551: SE1/4NE1/4,
Section 28; Book 49 at Page 65: NE1/4NE1/4, Section 28; and Book 49 at Page 261:
W1/2NW1/4, Section 27, All in Township 6 North, Range 84 West of the 6th P.M.

89.                     Right of way, whether in fee or easement only, for
vehicular and pedestrian ingress and egress, and for the installation,
construction, repair, maintenance and reconstruction of utilities and
appurtenances, as granted to The West Condominium Association, Inc., a Colorado
corporation by Steamboat Ski Corporation, a Delaware corporation, recorded
December 28, 1981 in Book 553 at Page 668, affecting the following described
property: In which the specific location is more particularly described in said
instrument.

90.                     Right of way, whether in fee or easement only, for the
purpose of ingress and egress to and from said real property and for the purpose
of constructing, installing, repairing, replacing and maintaining landscaping,
irrigation systems, bike/pedestrian paths, but stops and appurtenant
improvements, as granted to The City of Steamboat Springs, Colorado, a Colorado
municipal corporation by Steamboat Ski Corporation, a Delaware corporation,
recorded July 23, 1984 in Book 598 at Page 1271, affecting the following
described property: In which the specific location is more particularly
described in said instrument.

91.                     Right of way, whether in fee or easement only, for the
purpose of ingress and egress to and from said real property and for the purpose
of constructing, installing, repairing and maintaining landscaping, irrigation
systems, bike/pedestrian paths, bus stops and appurtenant improvements, as
granted to The City of Steamboat Springs, Colorado, a Colorado municipal
corporation by Steamboat Ski Corporation, a Delaware corporation, recorded July
23, 1984 in Book 598 at Page 1275, affecting the following described property:
In which the specific location is more particularly described in said
instrument.

92.                     Terms, agreements, provisions, conditions and
obligations as contained in Memorandum Agreement of Permissive Use by and
between The Steamboat Ski Corporation and The West Condominium Association Inc.
recorded December 28, 1981 in Book 553 at Page 677.

93.                     Encroachments as disclosed by survey of Drexel, Barrell
& Co., for Job No.                          , Drawing No.
                          and bearing a last revision date of
                         .

94.                     All notes, easements and provisions as shown on the Plat
of The Knoll recorded September 3, 1998 at Reception No. 498312 in Book 750 at
Page 224 and filed at File No. 12587.

95.                     INTENTIONALLY DELETED.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL XI:

96.                     Reservations of (1) right of proprietor of any
penetrating vein or lode to extract his ore; and (2) right of way for any
ditches or canals constructed by authority of United States, in U.S. Patent
recorded for subject property, as follows: Book 49 at Page 261: SWl/4SWl/4,
Section 22 and Book 64 at Page 43: SE1/4SE1/4, Section 21, All in Township 6
North, Range 84 West of the 6th P.M.

97.                     Terms, agreements, provisions, conditions and
obligations as contained in Agreements recorded July 10, 1981 in Book 540 at
Page 144 and recorded August 6, 1981 in Book 542 at Page 2.


--------------------------------------------------------------------------------


98.                     Terms, agreements, provisions, conditions and
obligations as contained in Amendment to Agreement concerning the construction,
maintenance and operation of a parking structure by and between The City of
Steamboat Springs and the Steamboat Ski Corporation recorded February 10, 1983
in Book 578 at Page 852.

99.                     Terms, agreements, provisions, conditions and
obligations as contained in Letter recorded November 15, 1983 in Book 592 at
Page 893, which Letter Agreement contains an option as provided in Paragraph 3.
Said option has not been exercised and has expired by it terms.

100.               Right of way, whether in fee or easement only, for the
purpose of ingress and egress to and from said real property and for the purpose
of constructing installing, repairing, replacing and maintaining landscaping,
irrigation systems, bike/pedestrian paths, bus stops and appurtenant
improvements, as granted to The City of Steamboat Springs, Colorado, a Colorado
municipal corporation by Steamboat Ski Corporation, a Delaware corporation,
recorded July 23, 1984 in Book 598 at Page 1241, affecting the following
described property: In which the specific location is more particularly
described in said instrument.

101.               Lease, and the terms and conditions thereof, between
Steamboat Ski Corporation, a Delaware corporation, Lessor and the City of
Steamboat Springs, a municipal corporation, Lessee, as shown by Memorandum of
Lease recorded January 4, 1985 in Book 603 at Page 154.

102.               Encroachments as disclosed by survey of Drexel, Barrell &
Co., for Job No.                           Drawing No.
                         and bearing a date of                          .

103.               INTENTIONALLY DELETED.

104.               Terms, agreements, provisions, conditions and obligations as
contained in the Irrevocable License Agreement and Deed Restriction (Steamboat
Grand Hotel Clocktower Parking) by and between Steamboat Ski & Resort
Corporation, a Delaware corporation and Grand Summit Resort Properties, Inc., a
Maine corporation recorded September 20, 2000 at Reception No. 533315.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL XII AND PARCEL XII-A:

105.               Reservations of (1) right of proprietor of any penetrating
vein or lode to extract his ore; and (2) right of way for any ditches or canals
constructed by authority of United States, in U.S. Patent recorded for subject
property, as follows: Book 49 at Page 65: NE1/4NE1/4, Section 28 and Book 49 at
Page 261: SW1/45W1/4, Section 22, NW1/4NW1/4, Section 27, All in Township 6
North, Range 84 West of the 6th P.M.

106.               30 foot wide non-exclusive ingress and egress easement for
the benefit of property described in Book 488 at Page 551 (Exhibit A) and
Parcels E, F and G.

107.               Easement for parking granted to Sheraton Steamboat
Corporation in deed recorded in Book 488 at Page 665, and as amended by the
instrument recorded September 22, 1981 in Book 546 at Page 116 and re-recorded
October 1, 1981 in Book 547 at Page 27.

108.               Easements granted to Yampa Valley Electric Association in
Book 532 at Pages 780 and 782.

109.               Terms, agreements, provisions, conditions and obligations as
contained in the Grant of Easements by and between Steamboat Ski Corporation, a
Delaware corporation and Steamboat Village Plaza Condominium Association, Inc.,
a Colorado non-profit corporation recorded May 1, 1984 in Book 596 at Page 1611.


--------------------------------------------------------------------------------


110.               Terms, agreements, provisions, conditions and obligations as
contained in the Declaration of Easement recorded September 17, 1987 in Book 629
at Page 832.

111.               Right of way, whether in fee or easement only, for
landscaping and sign, as granted to Ski Time Square Enterprises by Steamboat Ski
Corporation, recorded November 24, 1981 in Book 551 at Page 408, affecting the
following described property:In which the specific location is more particularly
described in said instrument.

112.               Right of way, whether in fee or easement only, for an
irrevocable, perpetual, non-exclusive private easement, together with the terms,
agreements, provisions, conditions and obligations, as granted to Ski Time
Square Enterprises, a Colorado joint venture by Steamboat Ski & Resort
Corporation, a Delaware corporation, recorded January 15, 1997 in Book 729 at
Page 342, affecting the following described property: In which the specific
location is more particularly described in said instrument.

113.               Right of way, whether in fee or easement only, for providing
access for pedestrians, emergency vehicles and maintenance vehicles, together
with the terms, agreements, provisions, conditions and obligations, as granted
to Ski Time Square Enterprises, a Colorado joint venture by Steamboat Ski and
Resort Corporation, a Delaware corporation, recorded January 15, 1997 in Book
729 at Page 343, affecting the following described property: In which the
specific location is more particularly described in said instrument.

114.               Terms, agreements, provisions, conditions and obligations as
contained in License Agreement (Snow Storage) by and between Ski Time Square
Enterprises, a Colorado joint venture and Steamboat & Resort Corporation, a
Delaware corporation recorded January 15, 1997 in Book 729 at Page 348.

115.               Terms, agreements, provisions, conditions and obligations as
contained in Consent to Encroachment of Easement by and between Steamboat Ski &
Resort Corporation, a Delaware corporation and Ski Time Square Enterprises
recorded April 8, 1998 at Reception No. 491654 in Book 745 at Page 285.

116.               Terms, agreements, provisions, conditions and obligations as
contained in Easement Agreement by and between Steamboat Ski & Resort
Corporation, a Delaware corporation and Ski Time Square Enterprises recorded
April 8, 1998 at Reception No. 491655 in Book 745 at Page 286.

117.               INTENTIONALLY DELETED.

118.               Terms, agreements, provisions, conditions and obligations as
contained in the License Agreement recorded July 22, 1999 at Reception No.
513675 in Book 760 at Page 902.

THE FOLLOWING EXCEPTION AFFECTS ONLY PARCEL XII-A:

119.               Right of way, whether in fee or easement only, for vehicular
and pedestrian ingress and egress, and for the installation, construction,
repair, maintenance and reconstruction of utilities and appurtenances thereto,
as granted to Ski Time Square Enterprises, a joint venture by Steamboat Ski
Corporation, a Delaware corporation, recorded November 24, 1991 in Book 551 at
Page 413, affecting the following described property: In which the specific
location is more particularly described in said instrument.

120.               Right of way, whether in fee or easement only, for the
purposes of the installation, construction,


--------------------------------------------------------------------------------


repair, maintenance and reconstruction of storm sewer facilities and
appurtenances thereto, as reserved by Ski Time square Enterprises, a joint
venture in the Deed to Steamboat Ski Corporation, a Delaware corporation,
recorded September 22, 1981 in Book 546 at Page 114 as to all of Parcel XII-A,
in which the specific location of the easement is not defined.

121.               Encroachments as disclosed by survey of Drexel, Barrell &
Co., for Job No.                         , Drawing No.                          
and bearing a date of                          .

122.               INTENTIONALLY DELETED.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL XIV:

123.               Reservations of (1) right of proprietor of any penetrating
vein lode to extract his ore; and (2) right of way for any ditches or canals
constructed by authority of United States, in U.S. Patent recorded for subject
property, as follows: Book 49 at Page 261: SW1/4SW1/4, Section 22 and
NW1/4NW1/4, Section 27; Book 122 at Page 203: SE1/4SW1/4, Section 22,
NE1/4NW1/4, Section 27, All in Township 6 North, Range 84 West of the 6th P.M.

124.               Right of way and visual easement granted by Steamboat Land
Company to Robert C. Elken by Deed recorded July 15, 1969 in Book 337 at Page
337.

125.               Easement for water transmission pipeline granted to Mt.
Werner Water and Sanitation District by instrument recorded March 15, 1973 in
Book 374 at Page 345 and re-recorded May 10, 1973 in Book 376 at Page 318.

126.               Road easement 30 feet in width for ingress and egress to Ski
Trail Lane granted to Gil Kuykendall and F. Ford Smith in Deed recorded June 12,
1974 in Book 393 at Page 509 and re-recorded July 25, 1974 in Book 395 at Page
376.

127.               Easement granted by LTV Recreation Development, Inc., to
Columbia Savings and Loan Association by Easement Agreement recorded December
30, 1975 in Book 412 at Page 341.

128.               Easement and right of way granted by LTV Recreation
Development, Inc. to Columbia Savings and Loan Association by Easement Agreement
recorded December 30, 1975 in Book 412 at Page 343.

129.               Easement granted to Mountain States Telephone and Telegraph
Company in Grant of Easement recorded April 24, 1981 in Book 532 at Page 756.

130.               Easements granted to Greeley Gas Company in Book 532 at Pages
760, 762 and 764 and in Book 667 at Page 742.

131.               Easements granted to Yampa Valley Electric Association in
Book 532 at Pages 768, 770, 772, 776 and 778.

132.               Easements granted to Mt. Werner Water and Sanitation District
in Book 532 at Pages 792, 802, 804, 806 and 820.

133.               Right of way, whether in fee or easement only, for the
installation, construction, repair, maintenance and reconstruction of
landscaping, berms, irrigation pipes and equipment, walkways, stairways and
appurtenances thereto, and for pedestrian ingress and egress and passage for
members of the Grantee and the guests, tenants and invitees of such members, on
and over such walkways and stairways, as granted to Bear Claw II Condominium
Association by


--------------------------------------------------------------------------------


Steamboat Ski Corporation, a Delaware corporation, recorded March 7, 1983 in
Book 580 at Page 70, affecting the following described property: In which the
specific location is more particularly described in said instrument.

134.               Terms, agreements, provisions, conditions and obligations as
contained in Grant of Easement recorded April 29, 1983 in Book 582 at Page 730.

135.               Easement granted to the City of Steamboat Springs, Colorado
in instrument recorded October 18, 1984 in Book 601 at Page 648.

136.               Right of way, whether in fee or easement only, for skier
ingress and egress, as granted to Torian Plum Holdings, Ltd., a Colorado
corporation by Steamboat Ski Corporation, a Delaware corporation, recorded May
19, 1986 in Book 616 at Page 675, as modified by the instrument recorded August
31, 1993 in Book 688 at Page 1268, affecting the following described property:
In which the specific location is more particularly described in said
instrument.

137.               Right of way, whether in fee or easement only, for a
perpetual and nonexclusive easement for use by the general public for a
pedestrian and bicycle pathway each year between the dates of June 1 and October
15 only, on, over and across a tract of land 109 feet wide, being 5 feet on
either side of the centerline within Parcel D, Ski Hill Subdivision together
with the terms, agreements, provisions, conditions and obligations, as granted
to the City of Steamboat Springs, a Colorado municipal corporation by Steamboat
Ski Corporation, a Delaware corporation, in the instrument recorded April 7,
1988 in Book 634 at Page 49, the location of which is shown in the map attached
to said instrument.

138.               Right of way, whether in fee or easement only, for an
irrevocable, perpetual, non-exclusive private easement together with the terms,
agreements, provisions, conditions and obligations, as granted to Ski Time
Square Enterprises, a Colorado joint venture by Steamboat Ski & Resort
Corporation, a Delaware corporation, recorded January 15, 1997 in Book 729 at
Page 338, affecting the following described property: In which the specific
location is more particularly described in said instrument.

139.               Right of way, whether in fee or easement only, for the
encroachment of improvements together with the terms, agreements, provisions,
conditions and obligations, as granted to Ski Time Square Enterprises, a
Colorado joint venture by Steamboat Ski and Resort Corporation, a Delaware
corporation, recorded January 15, 1997 in Book 729 at Page 339, affecting the
following described property: In which the specific location is more
particularly described in said instrument.

140.               Encroachments as disclosed by survey of Drexel, Barrell &
Co., for Job No.                          , Drawing No.
                          and bearing a date of                          .

141.               Terms, agreements, provisions, conditions and obligations as
contained in Easement Agreement by and between Steamboat Ski & Resort
Corporation, a Delaware corporation and Ski Time Square Enterprises recorded
April 8, 1998 at Reception No. 491655 in Book 745 at Page 286.

142.               INTENTIONALLY DELETED.

143.               Terms, agreements, provisions, conditions and obligations as
contained in Agreement by and between Steamboat Ski & Resort Corporation and the
Kuykendall Management Trust dated April 8, 1991 recorded September 24, 1999 at
Reception No 517127 in Book 762 at Page 1067.

144.               Terms, agreements, provisions, conditions and obligations as
contained in the Declaration by and


--------------------------------------------------------------------------------


between Steamboat Ski & Resort Corporation, a Delaware corporation and Grand
Summit Resort Properties, Inc., a Maine corporation recorded September 20, 2000
at Reception No. 533316.

145.               INTENTIONALLY DELETED.

146.               Terms, agreements, provisions, conditions and obligations as
contained in Licence Agreement by and between Steamboat Ski & Resort Corporation
and Cellular Inc. Network Corporation d/b/a Verizon Wireless recorded September
1, 2004 at Reception No. 607216.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL XV:

147.               Reservations of (1) right of proprietor of any penetrating
vein or lode to extract his ore; and (2) right of way for any ditches or canals
constructed by authority of United States, in U.S. Patent recorded for subject
property as follows: Book 64 at Page 325: NE1/4SE1/4, Section 22; Book 85 at
Page 452: W/2SEl/4, SE1/4SE1/4, Section 22; Book 122 at Page 203: SE1/4SW1/4,
Section 22,                         NE1/4NW1/4, Section 27, All in Township 6
North, Range 84 West of the 6th P.M.

148.               Reservation of right of way for any ditches or canals
constructed by authority of the United States, in U.S. Patent recorded for
subject property, as follows: Book 77 at Page 269: SW1/4NE1/4, Section 27

Book 124 at Page 283: N1/2NE1/4, SE1/4NE1/4, Section 27, All in Township 6
North, Range 84 West of the 6th P.M.

149.               Easement for water storage reservoir granted to Mt. Werner
Water and Sanitation District by instrument recorded March 15, 1973 in Book 374
at Page 343 and re-recorded May 10, 1973 in Book 376 at Page 316.

150.               Easement for water transmission pipeline granted to Mt.
Werner Water and Sanitation District by instrument recorded March 15, 1973 in
Book 374 at Page 345 and re-recorded May 10, 1973 in Book 376 at Page 318.

151.               Road easement 30 feet in width for ingress and egress to Ski
Trail Lane granted to Gil Kuykendall and F. Ford Smith in Deed recorded June 12,
1974 in Book 393 at Page 509, and re-recorded July 25, 1974 in Book 395 at Page
376.

152.               Encroachments as disclosed by survey of Drexel, Barrell &
Co., for Job No.                          , Drawing No.                         
and bearing a date of                          .

153.               Terms, agreements, provisions, conditions and obligations as
contained in the Sewer Service Line Easement Agreement recorded June 10, 1999 at
Reception No. 511809 in Book 759 at Page 316.

154.               Terms, agreements, provisions, conditions and obligations as
contained in the Agreement by and between Steamboat Ski & Resort Corporation and
the Kuykendall Management Trust dated April 8, 1991 recorded September 24, 1999
at Reception No. 517127 in Book 762 at Page 1067.

155.               INTENTIONALLY DELETED.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL XVI:

156.               Reservations of (1) right of proprietor of any penetrating
vein or lode to extract his ore; and (2) right of way for any ditches or canals
constructed by authority of United States, in U.S. Patent recorded for subject
property as follows: Book 77 at Page 269: SW1/4NE1/4, Section 27, Book 124 at
Page 283: SW1/4NE1/4, Section 27, All in Township 6 North, Range 84 West of the
6th P.M.


--------------------------------------------------------------------------------


157.               Undivided grantors interest in all oil, gas and other mineral
rights, as reserved by Ernest C. Arnold in the Deed to Donald D. Valentine and
James W. Temple recorded September 9, 1964 in Book 318 at Page 782, and any
interest therein or rights thereunder.

158.               Terms, agreements, provisions, conditions and obligations as
contained in the Easement Agreement by and between Donald D. Valentine and Glen
C. Jeckel recorded February 23, 1971 in Book 346 at Page 439.

159.               Terms, agreements, provisions, conditions and obligations as
contained in Access and Easement Agreement by and between the Glen C. Jeckel
Irrevocable Trust, Michael J. Holloran, Trustee and R.E. Block and Associates, a
partnership recorded in Book 595 at Page 1249.

160.               INTENTIONALLY DELETED.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL XVII:

161.               Right of way, whether in fee or easement only, for a public
road, as granted to the City of Steamboat Springs by the United States of
America, acting by and through the Forest Service, Department of Agriculture,
recorded June 29, 1979 in Book 478 at Page 542, affecting the following
described property: The description of the easement herein granted in one and
the same as that certain easement shown in the Official Records of Routt County,
State of Colorado as Rendezvous Trails, File 6593; being more particularly
described as curves C7 and C8.

162.               All existing ditches, canals, reservoirs, pipelines and
springs, including but not limited to: The Bashor Ditch No. 1, appearing at File
No. 846 and The Phase III Reservoir appearing at File No. 6752.

163.               Terms, Covenants and Conditions of the Use Permit and the
effect of any failure to comply with the terms, covenants and conditions of the
Use Permit referred to in Schedule A, and recorded                           at
Reception No.                          .

164.               INTENTIONALLY DELETED.

165.               INTENTIONALLY DELETED.

166.               Terms, agreements, provisions, conditions and obligations as
contained in Licence Agreement by and between Steamboat Ski & Resort Corporation
and Cellular Inc. Network Corporation d/b/a Verizon Wireless recorded September
1, 2004 at Reception No. 607216.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL XVIII:

167.               Reservation of right of proprietor of any penetrating vein or
lode to extract his ore, in U.S. Patent recorded for subject property, as
follows: Book 10 at Page 37: SW1/4, NE1/4, Section 28, All in Township 6 North,
Range 84 West of the 6th P.M.

168.               Terms, agreements, provisions, conditions and obligations as
contained in the Declaration of Easement recorded May 9, 1983 in Book 583 at
Page 242.

169.               All oil, gas and mineral rights reserved in Deed recorded
June 8, 1961 in Book 302 at Page 298


--------------------------------------------------------------------------------


and June 28, 1961 in Book 302 at Page 454, and any an all assignments thereof or
interests therein.  (Affects the Sl/2 of the tract)

170.               An easement to use the existing road around the lake back to
the County Road on the south side of this property reserved in Deed from J.O.
Ireland to William R. Casey, recorded June 28, 1961 in Book 302 at Page 454.

171.               Encroachments as disclosed by survey of Drexel, Barrell &
Co., for Job No.                          , Drawing No.
                          and bearing a last revision date of
                         .

172.               INTENTIONALLY DELETED.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL XX:

173.               Reservations of (1) right of proprietor of any penetrating
vein or lode to extract his ore; and (2) right of way for any ditches or canals
constructed by authority of United States, in U.S. Patent recorded for subject
property as follows: Book 6 at Page 551: SE1/4NE1/4, Section 28; Book 49 at Page
65: NE1/4NE1/4, Section 28; Book 49 at Page 261: NW1/4NW1/4, Section 27; Book 64
at Page 43: NW1/4NE1/4, Section 28, All in Township 6 North, Range 84 West of
the 6th P.M.

174.               Reservation of right of proprietor of any penetrating vein or
lode to extract his ore, in U.S. Patent recorded for subject property as
follows: Book 10 at Page 37: SW1/4NE1/4, Section 28, Township 6 North, Range 84
West of the 6th P.M.

175.               Right of way, whether in fee or easement only, for the
purposes of installation, maintenance, reconstruction, repair and access to an
underground sewer line and related appurtenances, granted to Mount Werner Water
and Sanitation District by Steamboat Ski Corporation by instrument recorded
August 25, 1989 in Book 645 at Page 1638, in which the specific location of the
easement is not defined.

176.               Right of way, whether in fee or easement only, for a right of
way 45 feet in width, as granted to Steamboat Land Company by Robert C. Elken,
recorded July 15, 1969 in Book 337 at Page 337, affecting the following
described property: In which the specific location is more particularly
described in said instrument.

177.               Storm Sewer Easement as shown on the Plat of Ski Hill
Subdivision and labeled SS2.

178.               Easement granted to Yampa Valley Electric Association in Book
532 at Page 774.

179.               Easements granted to Mt. Werner Water and Sanitation District
in Book 532 at Pages 802 and 820.

180.               Terms, agreements, provisions, conditions and obligations as
contained in the Grant of Easement recorded April 29, 1983 in Book 582 at Page
730.

181.               Easement granted to City of Steamboat Springs, Colorado, in
instrument recorded July 23, 1984 in Book 598 at Page 1227.

182.               Easement granted to City of Steamboat Springs, Colorado in
instrument recorded July 23, 1984 in Book 598 at Page 1300.

183.               Encroachment of a drainage line (also referred to as a permit
to install and use water line) onto Colorado State Highway 40, as disclosed by
Underground and Utility Permit from Division of Highways, State of Colorado,
dated April 9, 1981, recorded April 14, 1983 in Book 581 at Page 855.


--------------------------------------------------------------------------------


184.               Right of way, whether in fee or easement only, for vehicular
and pedestrian ingress and egress purposes together with the terms, agreements,
provisions, conditions and obligations, as granted to Dulany Corporation, a
Colorado Corporation, Dulany Condominium Association, Inc., a Colorado
non-profit corporation by Steamboat Ski Corporation, a Delaware corporation,
recorded September 3, 1981 in Book 569 at Page 905, affecting the following
described property: In which the specific location is more particularly
described in said instrument.

185.               Non-exclusive “easement” for ingress and egress described in
Declaration of Easement recorded May 9, 1983 in Book 583 at Page 238 affecting
the property more particularly described in said instrument.

186.               Right of way, whether in fee or easement only, for ingress
and egress, landscape, utilities and drainage over, under and across those
portions of Snowflower at Steamboat Gondola, Phase I, and subject to the terms,
provisions, and obligations of said Condominium, as granted to Steamboat Ski
Corporation a Delaware corporation by Snowflower at Steamboat Gondola, a general
partnership, recorded May 22, 1988 in Book 616 at Page 767, affecting the
following described property: In which the specific location is more
particularly described in said instrument.

187.               Encroachments as disclosed by survey of Drexel, Barrell &
Co., for Job Nos.                           and                          ,
Drawing Nos.                           and bearing a last revision date of
                         .

188.               INTENTIONALLY DELETED.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL XXI:

189.               Reservations of (1) right of proprietor of any penetrating
vein or lode to extract his ore; and (2) right of way for any ditches or canals
constructed by authority of United States, in U.S. Patent recorded for subject
property, as follows: Book 49 at Page 261: SW1/4SW1/4, Section 22, NW1/4NW1/4,
Section 27, All in Township 6 North, Range 84 West of the 6th P.M.

190.               Easement for telephone, electrical, sanitary sewer and
pedestrian and motor vehicle ingress and egress, granted to Sheraton Steamboat
Corporation in instrument recorded in Book 488 at Page 551.

191.               Easements granted to Mountain States Telephone and Telegraph
Company in Grants of Easement recorded April 24, 1981 in Book 532 at Page 754.

192.               Easements granted to Yampa Valley Electric Association in
Book 532 at Page 772, 784 and 786.

193.               Easements granted to Mt. Werner Water and Sanitation District
in Book 532 at Page 800.

194.               Terms, agreements, provisions, conditions and obligations as
contained in Agreement Modifying Reserved Easements by and between The Steamboat
Ski Corporation, a Delaware corporation and Torian Plum Holdings, Ltd., a
Colorado corporation recorded May 19, 1986 in Book 616 at Page 672.

195.               Storm sewer line easements depicted and described as SS-l and
SS-3, as shown on the Plat of Ski Hill Subdivision appearing at File No. 8823.

 


--------------------------------------------------------------------------------


196.               A private right of way described in instrument recorded April
13, 1972 in Book 358, Page 476, in which the specific location is more
particularly described in said instrument.

197.               A mutual nonexclusive easement and right-of-way for vehicular
and pedestrian ingress and egress, and for the installation, construction,
repair, maintenance and reconstruction of utilities and appurtenances thereto,
in and to, over, under and across the real property more particularly described
in said instrument, as created in the instrument recorded January 7, 1982 in
Book 554 at Page 616.

198.               Easement and right of way for gas line easement purposes, as
granted to Greeley Gas Company by Torian Plum Venture, in the instrument
recorded January 3, 1984 in Book 594 at Page 176, affecting the property more
particularly described in said instrument.

199.               Easement and right of way for sewer line easement purposes,
as granted to Mt. Werner Water and Sanitation District by Torian Plum Venture,
in the instrument recorded January 4, 1984 in Book 594 at Page 195, affecting
the property more particularly described in said instrument.

200.               Encroachments as disclosed by survey of Drexel, Barrell &
Co., for Job No.                                 , Drawing No.
                                 and bearing a date of
                                .

201.               INTENTIONALLY DELETED.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL XXII:

202.               Reservations of (1) right of proprietor of any penetrating
vein or lode to extract his ore; and (2) right of way for any ditches or canals
constructed by authority of the United States, in U.S. Patents for subject
property as follows: Book 49 at Page 261: SW1/4 SW1/4, Section 22, NW1/4 NW1/4,
Section 27; Book 85 at Page 45: SW1/4 SE1/4, Section 22; Book 122 at Page 203:
SE1/4 SW1/4, Section 22,                                  NE1/4 NW1/4, Section
27, All in Township 6 North, Range 84 West of the 6th P.M.

203.               Reservation of right of way for any ditches or canals
constructed by authority of the United States, in U.S. Patents for subject
property as follows: Book 124 at Page 283: NW1/4 NE1/4, Section 27, Township 6
North, Range 84 West of the 6th P.M.

204.               Provision on Plat of Ski Trail Subdivision, Filing No. 3,
filed February 21, 1968 at File No. 6718, that side and rear lot lines shall
have 10.00 foot utility easements on each side, and all lots shall have a 12.5
foot snow removal easement parallel to the dedicated street right of way.

205.               Covenants, Conditions and Restrictions, which do not contain
a forfeiture or reverter clause, but omitting restrictions, if any, based on
race, color, religion or national origin, as contained in instrument attached to
the Plat of Ski Trail Subdivision, Filing No. 3, filed February 21, 1968 at File
No. 6718, as amended by instrument recorded June 9, 1969 in Book 336 at Page 684
and as amended by instrument recorded February 1, 1974 in Book 388 at Page 901,
and any and all amendments and supplements thereto.

206.               Provision reflected on Plat of Ski Trail Subdivision, Filing
No. 3, filed February 21, 1968 at File No. 6718, concerning the gondola easement
and stating that no construction will be permitted therein, which will not be
deemed to prohibit the construction, reconstruction, maintenance and repair of
the gondola within said easement.

207.               Terms, agreements, provisions, conditions and obligations as
contained in the Declaration of


--------------------------------------------------------------------------------


Easement recorded May 1, 1989 in Book 642 at Page 1569.

208.               Encroachments as disclosed by survey of Drexel, Barrell &
Co., for Job No.                                  Drawing
No.                      and bearing a last revision date of
                                .

209.               INTENTIONALLY DELETED.

210.               Terms, agreements, provisions, conditions and obligations as
contained in Grant of Easement by and between Steamboat Investments Corporation
1989, a Delaware corporation and Steamboat Ski & Resort Corporation, a Delaware
corporation recorded May 2, 2005 at Reception No. 617961.

211.               Terms, agreements, provisions, conditions and obligations as
contained in the Agreement by and between Steamboat Ski & Resort Corporation and
the Kuykendall Management Trust dated April 8, 1991 recorded September 24, 1999
at Reception No. 517127 in Book 762 at Page 1067.

THE FOLLOWING EXCEPTIONS AFFECT PARCEL XXIII:

212.               Reservations of (1) right of proprietor of any penetrating
vein or lode to extract his ore; and (2) right of way for any ditches or canals
constructed by authority of the United States, in U.S. Patents for subject
property as follows: Book 49 at Page 261: SW1/4 of Section 22; Book 122 at Page
203: NW1/4 of Section 27, All in Township 6 North, Range 84 West of the 6th P.M.

213.               Easement for telephone, electrical, sanitary sewer and
pedestrian and motor vehicle ingress and egress, granted to Sheraton Steamboat
Corporation in instrument recorded in Book 488 at Page 551.

214.               INTENTIONALLY DELETED.

215.               INTENTIONALLY DELETED.

216.               Right of way, whether in fee or easement only, for easement,
as granted to The Mountain States Telephone and Telegraph Company, a Colorado
corporation by Ski Time Square Enterprises, Inc., recorded November 24, 1982 in
Book 519 at Page 577, affecting the following described property: In which the
specific location is more particularly described in said instrument.

217.               Terms, agreements, provisions, conditions and obligations as
contained in Agreement as evidenced by Memorandum recorded March 1, 1982 in Book
559 at Page 94.

218.               INTENTIONALLY DELETED.

THE FOLLOWING EXCEPTIONS AFFECT PARCELS XXIV AND XXIV - A:

219.               Reservations of (1) right of proprietor of any penetrating
vein or lode to extract his ore; and (2) right of way for any ditches or canals
constructed by authority of United States, in U.S. Patent recorded for subject
property as follows: Book 49 at Page 261: NW1/4NW1/4, Section 27, Township 6
North, Range 84 West of the 6 P.M.

220.               Right of way 45 feet in width granted by Steamboat Land
Company to Robert C. Elken by Deed recorded July 15, 1969 in Book 337 at Page
337, affecting the following described land: In which the specific location is
more particularly described in said instrument.


--------------------------------------------------------------------------------


221.               Easements granted to Greeley Gas Company in Book 532 at Page
760.

222.               Easements granted to Yampa Valley Electric Association in
Book 532 at Pages 774 and 776.

223.               Easements granted to Mt. Werner Water and Sanitation District
in Book 532 at Pages 802, 806 and 820.

224.               Perpetual easement and right of way for encroachment
purposes, as granted to Dulany Condominium Association, Inc., a Colorado
non-profit corporation, by Steamboat Ski Corporation, a Delaware Corporation, in
the instrument recorded September 3, 1982 in Book 569 at Page 902, affecting the
following described property: In which the specific location is more
particularly described in said instrument.

225.               Right of way, whether in fee or easement only, for vehicular
and pedestrian ingress and egress purposes, as granted to Dulany Corporation, a
Colorado Corporation and Dulany Condominium Association, Inc., a Colorado
non-profit Corporation by Steamboat Ski Corporation, a Delaware Corporation,
recorded September 3, 1981 in Book 569 at Page 905, subject to the terms,
agreements, provisions, conditions and obligations as contained therein,
affecting the following described property: In which the specific location is
more particularly described in said instrument.

226.               None-exclusive “easement” for ingress and egress described in
Declaration of Easement recorded May 9,1983 in Book 583 at Page 238 affecting
the following described property: In which the specific location is more
particularly described in said instrument.

227.               Non-exclusive “easement” for underground water and electric
lines, and appurtenances thereto, for snow making purposes described in
Declaration of Easement recorded May 9, 1983 in Book 583 at Page 242, affecting
the following described property: In which the specific location is more
particularly described in said instrument.

228.               Right of way, whether in fee or easement only, for an
irrevocable, perpetual, nonexclusive private easement over, along and across the
subject property, as granted to Ski Time Square Enterprises, a Colorado joint
venture by Steamboat Ski & Resort Corporation, a Delaware Corporation, recorded
January 15, 1997 in Book 729 at Page 338 subject to the terms, agreements,
provisions, conditions and obligations as contained therein, affecting the
following described property: In which the specific location is more
particularly described in said instrument.

229.               Terms, agreements, provisions, conditions, obligations and
easements as contained in that certain Easement Agreement (Portion of the
Snowflower Property), by and between Steamboat Ski & Resort Corporation, a
Delaware corporation and Steamboat Partners II, LLC, a Colorado limited
liability company, recorded December 31, 2003 at Reception No. 596269.

230.               Terms, agreements, provisions, conditions, obligations and
licences as contained in that  certain License Agreement (Snowflower Parcel), by
and between Steamboat Partners II, LLC, a Colorado limited liability company and
Steamboat Ski & Resort Corporation, a Delaware corporation, recorded December
31,2003 at Reception No. 596272:

THE FOLLOWING AFFECTS PARCEL XXV:

231.               Reservations of (1) right of proprietor of any penetrating
vein or lode to extract his ore; and (2)


--------------------------------------------------------------------------------


right of way for any ditches or canals constructed by authority of United
States, in U.S. Patent recorded for subject property as follows: Book 6 at Page
551:               SE1/4NE1/4, Section 28; Book 49 at Page 65: NE1/4NE1/4,
Section 28; Book 64 at Page 43: Sl/2SE1/4, Section 21 and NW1/4NE1/4, Section
28, All in Township 6 North, Range 84 West of the 6th P.M.

232.               Reservation of right of proprietor of any penetrating vein or
lode to extract his ore, in U.S. Patent recorded for subject property, as
follows: Book 10 at Page 37:               SW1/4NE1/4, Section 28, Township 6
North, Range 84 West o the 6th P.M.

233.               INTENTIONALLY DELETED.

234.               INTENTIONALLY DELETED.

235.               INTENTIONALLY DELETED.

236.               INTENTIONALLY DELETED.

237.               Encroachments as disclosed by survey of Drexel, Barrell &
Co., for Job No.                                 , Drawing
No.                                 and bearing a last revision date of
                                .

238.               INTENTIONALLY DELETED.

239.               Terms, agreements, provisions, conditions, obligations and
licences as certain License Agreement (SSRC), by and between Steamboat Partners
II, LLC, a Colorado limited liability company and Steamboat Ski & Resort
Corporation, a Delaware corporation, recorded December 31, 2003 at Reception No.
596271:

240.               Terms, agreements, provisions, conditions, obligations and
easements as contained in Easement Agreement (Aerial Tramway), recorded April
29, 2004 at Reception No. 600980.

THE FOLLOWING AFFECTS PARCEL XXVI:

241.               Reservation of right of proprietor of any penetrating vein or
lode to extract his ore, in U.S. Patent recorded for subject property, as
follows: Book 10 at Page 37:               El/2SW1/4, Section 28, All in
Township 6 North, Range 84 West of the 6th P.M.

242.               INTENTIONALLY DELETED.

243.               Undivided 1/2 interest in all oil and gas rights as reserved
by John Sinden and Harriet Sinden, also known as Harriet I. Sinden in a deed
recorded December 18, 1959 in Book 294 at Page 229 and any interest therein or
rights thereunder.

244.               Terms, agreements, provisions, conditions and obligations as
contained in Department of the Army Permit recorded November 17, 1981 in Book
551 at Page 2.

245.               INTENTIONALLY DELETED.

246.               Any rights, interest or easements in favor of  the riparian
owners, the State of Colorado, the United States of America or  the general
Public, which exist, have existed, or are claimed to exist in and over the
waters and present and past bed and banks of the Yampa River.

247.               All notes, easements, conditions and provisions as shown on
the Plat of Walton Pond Filing No. 2


--------------------------------------------------------------------------------


filed at File No. 10871.

248.               Right of way, whether in fee or easement only, for to
construct, maintain and operate a gas pipeline and/or pipeline system and
extensions, as granted to Greeley Gas Company by Walton Pond Apartments, Inc.,
recorded April 26, 1995 in Book 707 at Page 527, affecting the following
described property: Right-of-way and Easement shall be five feet either side of
the Natural Gas Distribution Main, which Main shall be located wholly outside of
the perimeter exterior walls of any building now or hereafter constructed on the
property described.

249.               Right- of way, whether in, fee or easement only, for a gas
pipeline and/or pipeline system granted to Walton Pond Apartments, Inc. by
Greeley Gas Company by instrument recorded July 26, 1995 in Book 710 at Page
302, in which the specific location of the easement is not defined.

250.               Right of way, whether in fee or easement only, for
underground water line, as granted to Steamboat Springs Super 8 Motel, Inc., a
Colorado corporation by Walton Pond Apartments, Inc., a Delaware corporation,
recorded October 1, 1998 at Reception No. 499970 in Book 751 at Page 15,
affecting the following described property: In which the specific location is
more particularly described in said instrument.

251.               Right of way, whether in fee or easement only, for
underground sanitary sewer main, as granted to Steamboat Springs Super 8 Motel,
Inc., a Colorado corporation by Walton Pond Apartments, Inc., a Delaware
corporation, recorded October 1, 1998 at Reception No. 499971 in Book 751 at
Page 16, affecting the following described property: In which the specific
location is more particularly described in said instrument.

NOTE: Pursuant to C.R.S. 10-11-122 notice is hereby given that:

(A)      The subject property may be located in a special taxing district;

(B)                                A certificate of taxes due listing each
taxing jurisdiction may be obtained from the County Treasurer or the County
Treasurer’s authorized agent;

(C)                                INFORMATION regarding special districts and
the boundaries of such districts may be obtained from the Board of County
Commissioners, the County Clerk and Recorder, or the County Assessor.

NOTE: If Schedule B of your commitment for an owner’s title policy reflects an
exception for mineral interest or leases, pursuant to C.R.S. 10-11-123 (HB
01-1088), this is to advise:

(A)                              That there is recorded evidence that a mineral
estate has been severed, leased, or otherwise conveyed from the surface estate
and that there is a substantial likelihood that a third party holds some or all
interest in oil, gas, other minerals, or geothermal energy in the property; and

(B)                                That such mineral estate may include the
right to enter and use the property without the surface owner’s permission.

NOTE:            The policy(s) of insurance may contain a clause permitting
arbitration of claims at the request of either the Insured or the Company.  Upon
request, the Company will provide a copy of this clause and the accompanying
arbitration rules prior to the closing of the transaction.


--------------------------------------------------------------------------------


Issued by
Transnation Title Insurance Company

 

COMMITMENT FOR TITLE INSURANCE

Transnation Title Insurance Company, a Nebraska corporation, herein called the
Company, for a valuable consideration, hereby commits to issue its policy or
policies of title insurance, as identified in Schedule A, in favor of the
proposed Insured named in Schedule A, as owner or mortgagee of the estate or
interest covered hereby in the land described or referred to in Schedule A, upon
payment of the premiums and charges therefor; all subject to the provisions of
Schedules A and B and to the Conditions and Stipulations hereof.

This Commitment shall be effective only when the identity of the proposed
Insured and the amount of the policy or policies committed for have been
inserted in Schedule A hereof by the Company, either at the time of the issuance
of this Commitment or by subsequent endorsement.

This Commitment is preliminary to the issuance of such policy or policies of
title insurance and all liability and obligations hereunder shall cease and
terminate six (6) months after the effective date hereof or when the policy or
policies committed for shall be issued, whichever first occurs, provided that
the failure to issue such policy or policies is not the fault of the Company. 
This Commitment shall not be valid or binding until countersigned by an
authorized officer or agent.

IN WITNESS WHEREOF, Transnation Title Insurance Company has caused its corporate
name and seal to be hereunto affixed by its duly authorized officers, this
Commitment to become valid when countersigned by an authorized officer or agent
of the Company.

Transnation Title Insurance Company

Attest:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Secretary

 

 

 

President

 

 

CONDITIONS

1.                    The term mortgage, when used herein, shall include deed of
trust, trust deed, or other security instrument.

2.                    If the proposed Insured has or acquired actual knowledge
of any defect, lien, encumbrance, adverse claim or other matter affecting the
estate or interest or mortgage thereon covered by this Commitment other than
those shown in Schedule B hereof, and shall fail to disclose such knowledge to
the Company in writing, the Company shall be relieved from liability for any
loss or damage resulting from any act of reliance hereon to the extent the
Company is prejudiced by failure to so disclose such knowledge.  If the proposed
Insured shall disclose such knowledge to the Company, or if the Company
otherwise acquires actual knowledge of any such defect, lien, encumbrance,
adverse claim or other matter, the Company at its option may amend Schedule B of
this Commitment accordingly, but such amendment shall not relieve the Company
from liability previously incurred pursuant to paragraph 3 of these Conditions
and Stipulations.

3.                    Liability of the Company under this Commitment shall be
only to the named proposed Insured and such parties included under the
definition of Insured in the form of policy or policies committed for and only
for actual loss incurred in reliance hereon in undertaking in good faith (a) to
comply with the requirements hereof, or (b) to eliminate exceptions shown in
Schedule B, or (c) to acquire or create the estate or interest or mortgage
thereon covered by this Commitment.  In no event shall such liability exceed the
amount stated in Schedule A for the policy or policies committed for and such
liability is subject to the insuring provisions and Conditions and Stipulations
and the Exclusions from Coverage of the form of policy or policies committed for
in favor of the proposed Insured which are hereby incorporated by reference and
are made a part of this Commitment except as expressly modified herein.

4.                    Any action or actions or rights of action that the
proposed Insured may have or may bring against the Company arising out of the
status of the title to the estate or interest or the status of the mortgage
thereon covered by this Commitment must be based on and are subject to the
provisions of this Commitment.


--------------------------------------------------------------------------------


 

Transnation Title Insurance Company

NOTICE TO PROSPECTIVE INSURED OWNER:

Re:  Mechanic’s Lien and Gap Protection

This is to advise that Transnation Title Insurance Company makes available to
its prospective insured owners, in conjunction with their Transnation Title
Insurance Company policy covering a single family residence, including a
condominium or townhouse unit, protection against mechanic’s liens.  This
protection is not automatic nor given in all cases, but is subject to the
Company’s Underwriting requirements, and does not cover those liens which arise
out of work contracted for or entered into at the request of the insured owner.

These underwriting requirements include, but may not be limited to, the
following:

1.                 Receipt by the Company of agreement(s) indemnifying it for
any loss resulting from its granting of lien protection, executed by the seller,
contractor or others who might have incurred debts which could result in
mechanic’s liens;

2.                 Information concerning the solvency and whereabouts of the
parties set forth in Item No. 1, possibly including financial statements;

3.                 Evidence of payment of any bills which might have been
incurred for work done on the property, depending upon the length of time
elapsed since the last work was completed and what remains to be done;

4.                 In the event of extensive recent construction, whether on all
of the improvements upon the property or not, additional items required may
include:  (a) the Company’s review of the owner’s and/or builder’s history
relative to construction projects previously completed or presently under
construction; (b) review of the construction loan agreement, if applicable; (c)
review of any performance or materialmen’s bonds concerning this construction,
if applicable; (d) payment of the appropriate charge for mechanic’s lien
protection during construction, if applicable.

This is also to advise that, pursuant to Regulation of the Colorado Insurance
Commissioner, every title entity shall be responsible for all matters which
appear of record prior to the time of recording, and subsequent to the effective
date of the commitment, whenever the title entity conducts the closing and is
responsible for recording or filing of legal documents resulting from the
transaction which was closed.  This does not include those matters created,
suffered, assumed or agreed to by the insured.  The prospective insured is
advised to inquire of the closing entity as to whether it is an office of
Transnation Title Insurance Company, or is an independent agent which will be
the responsible entity relative to the closing only.


--------------------------------------------------------------------------------


Exhibit C to Purchase Agreement

GSRP

Steamboat Summit Garage Note Receivable

 

 

 

 

 

 

 

 Selling Price

 

6,500,000.00

 

 

 

 

 Year of Note

 

20.00

 

 

 

 

 Interest Rate

 

10.25%

 

 

 

 

 Total Number payments

 

240.00

 

 

 

 

 Payment Amount

 

$63,806.82

 

 

 

 

 Date Note entered into

 

9/15/2000

 

 

 

 

 Date Note matures

 

9/15/2020

 

 

 

 

 

Date

 

Beginning Balance

 

Payment

 

Interest

 

Principle

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

10/15/2000

 

6,500,000.00

 

63,806.82

 

55,520.83

 

8,285.99

 

6,491,714.01

11/15/2000

 

6,491,714.01

 

63,806.82

 

55,450.06

 

8,356.76

 

6,483,357.25

12/15/2000

 

6,483,357.25

 

63,806.82

 

55,378.68

 

8,428.14

 

6,474,929.11

1/15/2001

 

6,474,929.11

 

63,806.82

 

55,306.69

 

8,500.13

 

6,466,428.97

2/15/2001

 

6,466,428.97

 

63,806.82

 

55,234.08

 

8,572.74

 

6,457,856.23

3/15/2001

 

6,457,856.23

 

63,806.82

 

55,160.86

 

8,645.96

 

6,449,210.27

4/15/2001

 

6,449,210.27

 

63,806.82

 

55,087.00

 

8,719.82

 

6,440,490.45

5/15/2001

 

6,440,490.45

 

63,806.82

 

55,012.52

 

8,794.30

 

6,431,696.16

6/15/2001

 

6,431,696.16

 

63,806.82

 

54,937.40

 

8,869.42

 

6,422,826.74

7/15/2001

 

6,422,826.74

 

63,806.82

 

54,861.65

 

8,945.18

 

6,413,881.56

8/15/2001

 

6,413,881.56

 

63,806.82

 

54,785.24

 

9,021.58

 

6,404,859.98

9/15/2001

 

6,404,859.98

 

63,806.82

 

54,708.18

 

9,098.64

 

6,395,761.34

10/15/2001

 

6,395,761.34

 

63,806.82

 

54,630.46

 

9,176.36

 

6,386,584.98

11/15/2001

 

6,386,584.98

 

63,806.82

 

54,552.08

 

9,254.74

 

6,377,330.24

12/15/2001

 

6,377,330.24

 

63,806.82

 

54,473.03

 

9,333.79

 

6,367,996.45

1/15/2002

 

6,367,996.45

 

63,806.82

 

54,393.30

 

9,413.52

 

6,358,582.93

2/15/2002

 

6,358,582.93

 

63,806.82

 

54,312.90

 

9,493.92

 

6,349,089.01

3/15/2002

 

6,349,089.01

 

63,806.82

 

54,231.80

 

9,575.02

 

6,339,513.99

4/15/2002

 

6,339,513.99

 

63,806.82

 

54,150.02

 

9,656.80

 

6,329,857.19

5/15/2002

 

6,329,857.19

 

63,806.82

 

54,067.53

 

9,739.29

 

6,320,117.90

6/15/2002

 

6,320,117.90

 

63,806.82

 

53,984.34

 

9,822.48

 

6,310,295.42

7/15/2002

 

6,310,295.42

 

63,806.82

 

53,900.44

 

9,906.38

 

6,300,389.04

8/15/2002

 

6,300,389.04

 

63,806.82

 

53,815.82

 

9,991.00

 

6,290,398.04

9/15/2002

 

6,290,398.04

 

63,806.82

 

53,730.48

 

10,076.34

 

6,280,321.70

10/15/2002

 

6,280,321.70

 

63,806.82

 

53,644.41

 

10,162.41

 

6,270,159.30

11/15/2002

 

6,270,159.30

 

63,806.82

 

53,557.61

 

10,249.21

 

6,259,910.09

12/15/2002

 

6,259,910.09

 

63,806.82

 

53,470.07

 

10,336.75

 

6,249,573.33

1/15/2003

 

6,249,573.33

 

63,806.82

 

53,381.77

 

10,425.05

 

6,239,148.29

2/15/2003

 

6,239,148.29

 

63,806.82

 

53,292.72

 

10,514.10

 

6,228,634.19

3/15/2003

 

6,228,634.19

 

63,806.82

 

53,202.92

 

10,603.90

 

6,218,030.29

4/15/2003

 

6,218,030.29

 

63,806.82

 

53,112.34

 

10,694.48

 

6,207,335.81

5/15/2003

 

6,207,335.81

 

63,806.82

 

53,020.99

 

10,785.83

 

6,196,549.98

6/15/2003

 

6,196,549.98

 

63,806.82

 

52,928.86

 

10,877.96

 

6,185,672.03

7/15/2003

 

6,185,672.03

 

63,806.82

 

52,835.95

 

10,970.87

 

6,174,701.16

8/15/2003

 

6,174,701.16

 

63,806.82

 

52,742.24

 

11,064.58

 

6,163,636.57

9/15/2003

 

6,163,636.57

 

63,806.82

 

52,647.73

 

11,159.09

 

6,152,477.48

10/15/2003

 

6,152,477.48

 

63,806.82

 

52,552.41

 

11,254.41

 

6,141,223.07

11/15/2003

 

6,141,223.07

 

63,806.82

 

52,456.28

 

11,350.54

 

6,129,872.53

12/15/2003

 

6,129,872.53

 

63,806.82

 

52,359.33

 

11,447.49

 

6,118,425.04

1/15/2004

 

6,118,425.04

 

63,806.82

 

52,261.55

 

11,545.27

 

6,106,879.77

2/15/2004

 

6,106,879.77

 

63,806.82

 

52,162.93

 

11,643.89

 

6,095,235.88

3/15/2004

 

6,095,235.88

 

63,806.82

 

52,063.47

 

11,743.35

 

6,083,492.53

4/15/2004

 

6,083,492.53

 

63,806.82

 

51,963.17

 

11,843.65

 

6,071,648.88

5/15/2004

 

6,071,648.88

 

63,806.82

 

51,862.00

 

11,944.82

 

6,059,704.06

6/15/2004

 

6,059,704.06

 

63,806.82

 

51,759.97

 

12,046.85

 

6,047,657.21

7/15/2004

 

6,047,657.21

 

63,806.82

 

51,657.07

 

12,149.75

 

6,035,507.46

8/15/2004

 

6,035,507.46

 

63,806.82

 

51,553.29

 

12,253.53

 

6,023,253.94

9/15/2004

 

6,023,253.94

 

63,806.82

 

51,448.63

 

12,358.19

 

6,010,895.74

10/15/2004

 

6,010,895.74

 

63,806.82

 

51,343.07

 

12,463.75

 

5,998,431.99

11/15/2004

 

5,998,431.99

 

63,806.82

 

51,236.61

 

12,570.21

 

5,985,861.78

12/15/2004

 

5,985,861.78

 

63,806.82

 

51,129.24

 

12,677.58

 

5,973,184.19

1/15/2005

 

5,973,184.19

 

63,806.82

 

51,020.95

 

12,785.87

 

5,960,398.32

2/15/2005

 

5,960,398.32

 

63,806.82

 

50,911.74

 

12,895.08

 

5,947,503.24

3/15/2005

 

5,947,503.24

 

63,806.82

 

50,801.59

 

13,005.23

 

5,934,498.01

4/15/2005

 

5,934,498.01

 

63,806.82

 

50,690.50

 

13,116.32

 

5,921,381.69

5/15/2005

 

5,921,381.69

 

63,806.82

 

50,578.47

 

13,228.35

 

5,908,153.34

6/15/2005

 

5,908,153.34

 

63,806.82

 

50,465.48

 

13,341.34

 

5,894,812.00

7/15/2005

 

5,894,812.00

 

63,806.82

 

50,351.52

 

13,455.30

 

5,881,356.69

 


--------------------------------------------------------------------------------


 

8/15/2005

 

5,881,356.69

 

63,806.82

 

50,236.59

 

13,570.23

 

5,867,786.46

9/15/2005

 

5,867,786.46

 

63,806.82

 

50,120.68

 

13,686.14

 

5,854,100.32

10/15/2005

 

5,854,100.32

 

63,806.82

 

50,003.77

 

13,803.05

 

5,840,297.27

11/15/2005

 

5,840,297.27

 

63,806.82

 

49,885.87

 

13,920.95

 

5,826,376.32

12/15/2005

 

5,826,376.32

 

63,806.82

 

49,766.96

 

14,039.86

 

5,812,336.47

1/15/2006

 

5,812,336.47

 

63,806.82

 

49,647.04

 

14,159.78

 

5,798,176.69

2/15/2006

 

5,798,176.69

 

63,806.82

 

49,526.09

 

14,280.73

 

5,783,895.96

3/15/2006

 

5,783,895.96

 

63,806.82

 

49,404.11

 

14,402.71

 

5,769,493.25

4/15/2006

 

5,769,493.25

 

63,806.82

 

49,281.09

 

14,525.73

 

5,754,967.52

5/15/2006

 

5,754,967.52

 

63,806.82

 

49,157.01

 

14,649.81

 

5,740,317.72

6/15/2006

 

5,740,317.72

 

63,806.82

 

49,031.88

 

14,774.94

 

5,725,542.78

7/15/2006

 

5,725,542.78

 

63,806.82

 

48,905.68

 

14,901.14

 

5,710,641.63

 


--------------------------------------------------------------------------------


Steamboat Price Calculation

 

Asset Price

 

Date

 

Asset Price (1)

 

EBITDA

 

07 EBITDA %

 

Capex

 

UCF

 

Income
Accretion Rate

 

Income
Accretion

 

10/29/2006

 

$

265,000

 

 

 

 

 

 

 

 

 

 

 

 

 

11/5/2006

 

266,017

 

(488

)

(1.8

%)

(70

)

(558

)

9.0

%

$

459

 

11/12/2006

 

267,013

 

(436

)

(1.6

%)

(100

)

(536

)

9.0

%

460

 

11/19/2006

 

268,135

 

(560

)

(2.0

%)

(100

)

(660

)

9.0

%

462

 

11/26/2006

 

269,135

 

(436

)

(1.6

%)

(100

)

(536

)

9.0

%

464

 

12/3/2006

 

269,986

 

(285

)

(1.0

%)

(100

)

(385

)

9.0

%

466

 

12/10/2006

 

270,889

 

(311

)

(1.1

%)

(125

)

(436

)

9.0

%

467

 

12/17/2006

 

270,937

 

546

 

2.0

%

(125

)

421

 

9.0

%

469

 

12/24/2006

 

269,195

 

2,336

 

8.5

%

(125

)

2,211

 

9.0

%

469

 

12/31/2006

 

265,912

 

3,874

 

14.2

%

(125

)

3,749

 

9.0

%

466

 

1/7/2007

 

264,081

 

2,341

 

8.6

%

(50

)

2,291

 

9.0

%

460

 

1/14/2007

 

262,616

 

1,972

 

7.2

%

(50

)

1,922

 

9.0

%

457

 

1/21/2007

 

261,362

 

1,759

 

6.4

%

(50

)

1,709

 

9.0

%

455

 

1/28/2007

 

260,526

 

1,338

 

4.9

%

(50

)

1,288

 

9.0

%

452

 

2/4/2007

 

259,198

 

1,799

 

6.6

%

(20

)

1,779

 

9.0

%

451

 

2/11/2007

 

257,330

 

2,327

 

8.5

%

(10

)

2,317

 

9.0

%

449

 

2/18/2007

 

254,939

 

2,846

 

10.4

%

(10

)

2,836

 

9.0

%

445

 

2/25/2007

 

252,208

 

3,182

 

11.6

%

(10

)

3,172

 

9.0

%

441

 

3/4/2007

 

250,432

 

2,223

 

8.1

%

(10

)

2,213

 

9.0

%

$

437

 

3/11/2007

 

248,483

 

2,392

 

8.8

%

(10

)

2,382

 

9.0

%

433

 

3/18/2007

 

246,204

 

2,729

 

10.0

%

(20

)

2,709

 

9.0

%

430

 

3/25/2007

 

244,129

 

2,522

 

9.2

%

(20

)

2,502

 

9.0

%

426

 

4/1/2007

 

241,835

 

2,736

 

10.0

%

(20

)

2,716

 

9.0

%

423

 

4/8/2007

 

241,362

 

917

 

3.4

%

(25

)

892

 

9.0

%

419

 

4/15/2007

 

242,044

 

(240

)

(0.9

%)

(25

)

(265

)

9.0

%

418

 

4/22/2007

 

242,946

 

(458

)

(1.7

%)

(25

)

(483

)

9.0

%

419

 

4/29/2007

 

243,889

 

(497

)

(1.8

%)

(25

)

(522

)

9.0

%

420

 

5/6/2007

 

244,663

 

(292

)

(1.1

%)

(60

)

(352

)

9.0

%

$

422

 

5/13/2007

 

245,546

 

(400

)

(1.5

%)

(60

)

(460

)

9.0

%

423

 

5/20/2007

 

246,362

 

(331

)

(1.2

%)

(60

)

(391

)

9.0

%

425

 

5/27/2007

 

247,132

 

(283

)

(1.0

%)

(60

)

(343

)

9.0

%

426

 

6/3/2007

 

247,839

 

(220

)

(0.8

%)

(60

)

(280

)

9.0

%

428

 

6/10/2007

 

248,688

 

(320

)

(1.2

%)

(100

)

(420

)

9.0

%

429

 

6/17/2007

 

249,499

 

(280

)

(1.0

%)

(100

)

(380

)

9.0

%

430

 

6/24/2007

 

250,264

 

(233

)

(0.9

%)

(100

)

(333

)

9.0

%

432

 

7/1/2007

 

250,998

 

(201

)

(0.7

%)

(100

)

(301

)

9.0

%

433

 

7/8/2007

 

251,756

 

(224

)

(0.8

%)

(100

)

(324

)

9.0

%

434

 

7/15/2007

 

252,524

 

(232

)

(0.8

%)

(100

)

(332

)

9.0

%

436

 

7/22/2007

 

253,204

 

(143

)

(0.5

%)

(100

)

(243

)

9.0

%

437

 

7/29/2007

 

253,756

 

(14

)

(0.1

%)

(100

)

(114

)

9.0

%

438

 

8/5/2007

 

254,375

 

(140

)

(0.5

%)

(40

)

(180

)

9.0

%

$

439

 

8/12/2007

 

254,986

 

(130

)

(0.5

%)

(40

)

(170

)

9.0

%

440

 

8/19/2007

 

255,677

 

(210

)

(0.8

%)

(40

)

(250

)

9.0

%

441

 

8/26/2007

 

256,450

 

(290

)

(1.1

%)

(40

)

(330

)

9.0

%

443

 

9/2/2007

 

257,193

 

(260

)

(1.0

%)

(40

)

(300

)

9.0

%

444

 

9/9/2007

 

257,929

 

(190

)

(0.7

%)

(100

)

(290

)

9.0

%

445

 

9/16/2007

 

258,805

 

(330

)

(1.2

%)

(100

)

(430

)

9.0

%

446

 

9/23/2007

 

259,563

 

(210

)

(0.8

%)

(100

)

(310

)

9.0

%

448

 

9/30/2007

 

260,532

 

(420

)

(1.5

%)

(100

)

(520

)

9.0

%

449

 

10/7/2007

 

261,548

 

(440

)

(1.6

%)

(125

)

(565

)

9.0

%

451

 

10/14/2007

 

262,266

 

(140

)

(0.5

%)

(125

)

(265

)

9.0

%

453

 

10/21/2007

 

263,495

 

(650

)

(2.4

%)

(125

)

(775

)

9.0

%

454

 

10/28/2007

 

264,286

 

(210

)

(0.8

%)

(125

)

(335

)

9.0

%

456

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12 Months

 

 

 

27,335

 

100.0

%

(3,600

)

23,735

 

9.0

%

$

21,175

 

--------------------------------------------------------------------------------

(1)   Start value — UCF + income accretion.


--------------------------------------------------------------------------------